Exhibit 10.2

 

DEVELOPMENT COLLABORATION AND

exclusive LICENSE AGREEMENT

between

MOLECULAR TEMPLATES, INC.

and

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Table of Contents

Page

Article I

DEFINITIONS AND INTERPRETATION2

 

 

Section 1.1

Definitions2

 

 

Section 1.2

Certain Rules of Interpretation in this Agreement and the Schedules21

 

Article II

DEVELOPMENT, REGULATORY AND COMMERCIALIZATION22

 

 

Section 2.1

Development22

 

 

Section 2.2

Regulatory Activities24

 

 

Section 2.3

Commercialization24

 

 

Section 2.4

Use of Materials25

 

Article III

LICENSE GRANTS26

 

 

Section 3.1

Program License Grant to MTEM26

 

 

Section 3.2

Other License Grants26

 

 

Section 3.3

Exclusive License Grants and Rights of Reference26

 

 

Section 3.4

Rights to Sublicense27

 

 

Section 3.5

Use and Licensing of Third Party Technologies27

 

 

Section 3.6

Existing Licenses; Compliance with Future In-Licenses28

 

 

Section 3.7

IP Rights from Other Partners28

 

 

Section 3.8

Disclosure of IP28

 

 

Section 3.9

Target Exclusivity29

 

Article IV

GOVERNANCE29

 

 

Section 4.1

Alliance Managers29

 

 

Section 4.2

Project Managers30

 

 

Section 4.3

Joint Steering Committee30

 

 

Section 4.4

Joint Development Committee32

 

 

Section 4.5

Joint Manufacturing Committee33

 

 

Section 4.6

Joint Patent Committee33

 

 

Section 4.7

Joint Finance Working Group33

 

 

Section 4.8

Quorum34

 

 

Section 4.9

Referral to the Joint Steering Committee34

 

Article V

MANUFACTURING AND SUPPLY35

 

 

Section 5.1

Responsibility for Manufacturing35

 

i

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Section 5.2

Technology Transfer36

 

 

Section 5.3

Responsibility for Manufacturing After Technology Transfer37

 

 

Section 5.4

Joint Manufacturing Committee37

 

 

Section 5.5

Quality Agreement38

 

Article VI

PAYMENTS AND RECORDS38

 

 

Section 6.1

Upfront Fee38

 

 

Section 6.2

Development Milestone Payments39

 

 

Section 6.3

Sales Milestone Payments41

 

 

Section 6.4

Royalties Payable by Takeda42

 

 

Section 6.5

Co-Development Cost Sharing46

 

 

Section 6.6

Royalty Payment Terms47

 

 

Section 6.7

Payment Method48

 

 

Section 6.8

Late Payments48

 

 

Section 6.9

Exchange Control48

 

 

Section 6.10

Taxes; Withholding Taxes48

 

 

Section 6.11

Royalty Reports; Exchange Rates48

 

 

Section 6.12

Audits49

 

 

Section 6.13

Confidential Financial Information50

 

Article VII

CONFIDENTIALITY50

 

 

Section 7.1

Non-Disclosure Obligations50

 

 

Section 7.2

Permitted Disclosures50

 

 

Section 7.3

Use of Name53

 

 

Section 7.4

Publications53

 

 

Section 7.5

Return of Confidential Information54

 

Article VIII

INTELLECTUAL PROPERTY OWNERSHIP54

 

 

Section 8.1

Disclosure of Inventions54

 

 

Section 8.2

Intellectual Property54

 

 

Section 8.3

Patent Prosecution and Maintenance56

 

 

Section 8.4

Enforcement of Patent Rights59

 

 

Section 8.5

Separate Representation60

 

 

Section 8.6

Trademarks61

 

 

Section 8.7

Third Party Actions61

 

 

Section 8.8

Invalidity or Unenforceability Defenses or Actions62

 

ii

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Section 8.9

Takeda Patent Challenge.63

 

Article IX

REPRESENTATIONS AND WARRANTIES; COVENANTS63

 

 

Section 9.1

Mutual Representations, Warranties and Covenants63

 

 

Section 9.2

Additional Representations, Warranties and Covenants of MTEM64

 

 

Section 9.3

Additional Representations, Warranties and Covenants of Takeda67

 

 

Section 9.4

Additional Covenants of MTEM68

 

 

Section 9.5

Additional Covenants of Takeda69

 

 

Section 9.6

DISCLAIMER OF WARRANTIES70

 

Article X

INDEMNITY; LIMITATION OF LIABILITY70

 

 

Section 10.1

Indemnity70

 

 

Section 10.2

Procedure70

 

 

Section 10.3

Limitation of Liability71

 

 

Section 10.4

Insurance71

 

Article XI

TERM AND TERMINATION72

 

 

Section 11.1

Term72

 

 

Section 11.2

Termination by Takeda72

 

 

Section 11.3

Termination for Material Breach72

 

 

Section 11.4

License Survival Upon Insolvency73

 

 

Section 11.5

Effect of Expiration and Termination73

 

Article XII

MISCELLANEOUS77

 

 

Section 12.1

Notices77

 

 

Section 12.2

Applicable Law; Jurisdiction77

 

 

Section 12.3

Dispute Resolution78

 

 

Section 12.4

Entire Agreement79

 

 

Section 12.5

Severability79

 

 

Section 12.6

Force Majeure80

 

 

Section 12.7

Assignment and Change of Control80

 

 

Section 12.8

Performance by Affiliates81

 

 

Section 12.9

Independent Contractors81

 

 

Section 12.10

Waiver and Non-Exclusion of Remedies81

 

 

Section 12.11

Further Assurances82

 

 

Section 12.12

No Benefit to Third Parties82

 

 

Section 12.13

Equitable Relief82

 

iii

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Section 12.14

Counterparts82

 

 

 

Schedules

Schedule 1.1.51: Early Stage Program Plan

Schedule 1.1.132: Phase Ia Clinical Trial Plan and Budget

Schedule 1.1.162: Existing SLT-As

Schedule 1.1.164: Patent Rights and Inventions that cover SLT-A Technology

Schedule 9.2.5: MTEM Background Patent Rights

Schedule 9.2.8: Future MTEM In-Licenses

Schedule 9.2.11: SLT-As with respect to which MTEM or its Affiliates Control
MTEM Background IP

Exhibits

Exhibit 11.5.3: Applicable Royalties and Milestones for Post-Termination License
pursuant to Section 11.5.3.

 

 

 

 

iv

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

DEVELOPMENT COLLABORATION AND
EXCLUSIVE LICENSE AGREEMENT

This Development Collaboration and Exclusive License Agreement (this
“Agreement”) is entered into as of September 18, 2018 (the “Effective Date”) by
and between MOLECULAR TEMPLATES, INC., a Delaware corporation, having its
principal place of business at 9301 Amberglen Boulevard, Suite 100, Austin, TX
78729 (“MTEM”) and MILLENNIUM PHARMACEUTICALS, INC., a Delaware corporation, a
wholly-owned subsidiary of Takeda Pharmaceutical Company Limited, having its
principal place of business at 40 Landsdowne Street, Cambridge, MA 02139
(“Takeda”). MTEM and Takeda may sometimes individually be referred to hereafter
as a “Party” or collectively as the “Parties.”

RECITALS

WHEREAS, MTEM owns or controls certain intellectual property rights relating to
technology useful for generating SLT-A Fusion Proteins (as defined below)
capable of directing SLT-As to specific tissues or cells;

WHEREAS, (a) pursuant to the Research Collaboration and Option Agreement (“2016
Research Collaboration Agreement”) between the Parties dated October 31, 2016,
MTEM and Takeda generated three SLT-A Fusion Proteins Directed to the Target
containing a Takeda Targeting Moiety: [***] and (b) MTEM generated prior to the
2016 Research Collaboration Agreement one SLT-A Fusion Protein containing a 4019
Targeting Moiety Directed to the Target: MT-4019 (each such SLT-A Fusion
Protein, a non-limiting example of a CD38 SLT-A Fusion Protein (as defined
below)); and whereas currently the [***] CD38 SLT-A Fusion Protein (containing a
Takeda Targeting Moiety) is the lead and the other three CD38 SLT-A Fusion
Proteins referenced above are the back-ups;

WHEREAS, Takeda has exercised its option under the 2016 Research Collaboration
Agreement to negotiate a license to the CD38 SLT-A Fusion Proteins generated
under that agreement, and further seeks a license to MTEM’s CD38 SLT-A Fusion
Protein, MT-4019, and the Parties have negotiated the terms set forth herein;

WHEREAS, the Parties have in parallel been conducting related work under that
certain Individual Project Agreement between the Parties dated as of June 18,
2018 as amended and restated on July 27, 2018 (the “IPA”);

WHEREAS, the Parties are also parties to that certain Multi-Target Collaboration
and License Agreement dated June 23, 2017 (the “Multi-Target Agreement”), which
covers certain SLT-A Fusion Proteins Directed to other targets (as specified
therein);

WHEREAS, the Parties desire to Co-Develop one or more Licensed Product(s) (as
set forth herein) up to and including Phase Ia Clinical Trial and thereafter
MTEM would have an option to continue to Co-Develop the Licensed Product(s) as
described further herein; and

WHEREAS, the Parties grant the licenses set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, the Parties hereto, intending to be legally bound, agree as
follows:

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Article I
DEFINITIONS AND INTERPRETATION

Section 1.1Definitions. For the purposes of this Agreement the following words
and phrases shall have the following meanings:

1.1.1“2016 Research Collaboration Agreement” has the meaning set forth in the
Recitals.

1.1.2“4019 Targeting Moiety” means that certain public domain antibody fragment
included in MT-4019 [***], including Improvements, modifications, fragments and
derivatives thereof and corresponding compositions of matter, methods of making
or using any of the foregoing.  

1.1.3“4019 Targeting Moiety Know-How” means any Program Know-How that is related
to any 4019 Targeting Moiety, including Improvements, modifications, fragments
and derivatives thereof and corresponding compositions of matter, methods of
making or using any of the foregoing, but excluding any Product Program
Know-How, MTEM Program Know-How and Takeda Program Know-How.

1.1.4“Acceptance” means (a) with respect to a BLA or NDA, the acceptance by FDA
of such BLA or NDA for substantive review, which can be evidenced by Takeda’s
receipt of notice from FDA of such acceptance or other evidence that FDA has
commenced its substantive review, (b) with respect to a Drug Approval
Application filed with the EMA, the receipt by Takeda of a letter from the EMA
with respect to such Drug Approval Application indicating that there has been a
positive outcome of the EMA’s validation of such Drug Approval Application and
(c) with respect to a Drug Approval Application filed with the PMDA in Japan,
the acceptance by PMDA of such Drug Approval Application for substantive review,
which can be evidenced by Takeda’s receipt of notice from PMDA of such
acceptance or other evidence that PMDA has commenced its substantive review.

1.1.5“Accounting Standards” means International Financial Reporting Standards,
with respect to Takeda, and Generally Accepted Accounting Standards in the U.S.
with respect to MTEM, in each case, consistently applied.

1.1.6“Affiliate” of a Party means any corporation or other business entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party for so long as such
Party controls, is controlled by or is under common control with such
corporation or other business entity. As used herein, the term “control” means
the direct or indirect ownership of fifty percent (50%) or more of the stock
having the right to vote for directors thereof or the ability to otherwise
control the management thereof. In the case of Takeda, a corporation or other
business entity shall not be an Affiliate of Takeda as a result of an investment
in such corporation or other business entity by the venture investment arm of
Takeda and its Affiliates.

1.1.7“Agreement” has the meaning set forth in the preamble hereto.

1.1.8“Alliance Manager” has the meaning set forth in Section 4.1.1.

Page 2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.9“Antibody” means an unconjugated polyclonal or monoclonal antibody (whether
(a) fully human, fully mouse, humanized, fully synthetic, bivalent, monovalent,
phage display, in vitro display, ribosome-display, RNA display, DNA display,
cell-display, chimeric, polyclonal, polyclonal mixes or any other type of
antibody, (b) multiple or single chain, recombinant, in vivo, in vitro or
naturally occurring, or a combination of the foregoing in any species, or (c)
monospecific or bi-specific) or any analog, derivative, fragment or modification
thereof (including a full antibody, single chain antibody, single domain
antibody (sdAb (e.g., VHH))), scFv, scFvFc, Fab, or minibody.

1.1.10“Applicable Law” means any law or statute, any rule or regulation
(including written governmental interpretations thereof, the guidance related
thereto, or the application thereof) issued by a Governmental Authority or
Regulatory Authority and any judicial, governmental, or administrative order,
judgment, decree, or ruling, in each case as applicable to the subject matter
and the parties at issue.

1.1.11“Background IP” means, with respect to a Party, any Know-How, inventions,
Patent Rights and other intellectual property rights that are owned or otherwise
Controlled (other than pursuant to the license grants set forth in Article III)
by such Party or any of its Affiliates (solely or jointly) prior to the
Effective Date or thereafter but through activities outside of this Agreement,
including under the 2016 Research Collaboration Agreement or the Multi-Target
Agreement.

1.1.12“Bankruptcy Code” has the meaning set forth in Section 11.4.

1.1.13“Biosimilar Product” means, with respect to a Licensed Product in a
country or jurisdiction, any product sold by a Third Party that (a) is subject
to a license under Section 351(a) or 351(k) of the PHSA and (i) is authorized by
the FDA as being “interchangeable” (as defined in Section 351(i)(3) of the PHSA)
to such Licensed Product, or (ii) is authorized by the FDA as being a
“biosimilar” (as defined in Section 351(i)(2) of the PHSA) regardless of whether
such product has been found to be “interchangeable” (as defined in Section
351(i)(3) of the PHSA) to such Licensed Product, (b) has been granted a
marketing authorization by the European Commission as a similar biological
medicinal product pursuant to Article 10 of Directive 2001/83/EC, as may be
amended, or any subsequent or superseding law, stature or regulation or (c) has
otherwise received Regulatory Approval as a generic, biosimilar or
interchangeable product from another applicable Regulatory Authority in such
country or jurisdiction, including by referencing or otherwise relying on
Regulatory Approvals (or data therein) of such Licensed Product.

1.1.14“BLA” means Biologics License Application as described in 21 C.F.R §
601.2, or equivalent FDA application.

1.1.15“Breaching Party” has the meaning set forth in Section 11.3.1.

1.1.16“Budget Threshold” means for budget updates in a given year, the higher of
(a) [***] in the case of the Early Stage Program or [***] in the case of the
Post Phase Ia Program and (b) an aggregate [***] budgetary increase from the
then current budget set forth in the plan for such Program.

Page 3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.17“Business Day” means a day on which national banks located in the
Commonwealth of Massachusetts are open for commercial banking business other
than a Saturday or Sunday.

1.1.18“Calendar Quarter” means any of the three (3)-month periods beginning on
January 1, April 1, July 1 or October 1 of any Calendar Year, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on June 30, 2017 and the last Calendar Quarter shall end on the last day of the
Term.

1.1.19“Calendar Year” means (a) for the first Calendar Year, the period
commencing on the Effective Date and ending on December 31 of the year during
which the Effective Date occurs, (b) for the last Calendar Year, the period
commencing on January 1 of the last year of the Term, and ending on the last day
of the Term, and (c) each interim period of twelve (12) months commencing on
January 1 and ending on December 31.

1.1.20[***]

1.1.21“CD38 SLT-A Fusion Protein” means any SLT-A Fusion Protein (a) used or
developed under the 2016 Collaboration Agreement, the IPA or the Programs by
MTEM, including those specified in the Recitals or (b) are covered or claimed by
the MTEM Background Know-How or MTEM Background Patent Rights, including any
SLT-A Technology, or any MTEM SLT-A Program Patent Rights and MTEM SLT-A Program
Know-How, in either case that is Directed to the Target.

1.1.22“Change in Control” means with respect to a Party, (a) a merger or
consolidation in which (i) such Party is a constituent party, or (ii) a
subsidiary of such Party is a constituent party, and such entity in clause (i)
or (ii) issues shares of its capital stock pursuant to such merger or
consolidation, except in the case of either clause (i) or (ii) any such merger
or consolidation involving such Party or a subsidiary of such Party in which the
shares of capital stock of such entity outstanding immediately prior to such
merger or consolidation continue to represent, or are converted into or are
exchanged for shares of capital stock which represent, immediately following
such merger or consolidation 50% or more by voting power of the capital stock of
(A) the surviving or resulting corporation or (B) the parent corporation of such
surviving or resulting corporation, in the case that the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation; (b) the sale, lease, transfer, exclusive
license or other disposition, in a single transaction or series of related
transactions, by such Party or a subsidiary of such Party of all or
substantially all of the assets of such Party or such subsidiary of such Party
taken as a whole (except where such sale, lease, transfer, exclusive license or
other disposition is only to a wholly owned subsidiary of such Party or a
subsidiary of such Party); or (c) any “person” or “group,” as such terms are
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended, and the rules thereunder (collectively, the “Exchange Act”) in a single
transaction or series of related transactions, becomes the beneficial owner as
defined under the Exchange Act, directly or indirectly, whether by purchase or
acquisition or agreement to act in concert or otherwise, of 50% or more by
voting power of the then-outstanding capital stock or other equity interests of
such Party or a subsidiary of such Party, other than pursuant to a bona fide
financing.

1.1.23“Claim” has the meaning set forth in Section 10.1.1.

Page 4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.24“Clinical Trial” means any clinical study conducted on human subjects.
Without limiting the foregoing, Clinical Trials includes any Phase I Clinical
Trial, Phase II Clinical Trial or Phase III Clinical Trial.

1.1.25“Co-Development” or “Co-Develop” means the circumstance in which MTEM has
the obligation to share Co-Development Costs under this Agreement.

1.1.26“Co-Development Costs” means (a) the Development Costs for the Early Stage
Program as further described in Section 2.1.1, and (b) in the case in which the
Co-Development Option is exercised, Development Costs for the Post Phase Ia
Program Plan as further described in Section 2.1.2(b).

1.1.27“Co-Development Option” means that certain option described in Section
2.1.2(b).

1.1.28“Co-Development Period” means any period during which the Parties share
Co-Development Costs under this Agreement, including (a) the Early Stage Program
only or (b) if MTEM exercises the Co-Development Option, the Early Stage Program
and the Post Phase Ia Program and, if applicable, ending at the end of the
Co-Development Termination Notice Period (or as of the effective date of the
termination of the Co-Development Period by Takeda as permitted under this
Agreement).

1.1.29“Co-Development Royalty Term” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, and subject to Section 6.5.3 and Section
6.5.6, the period commencing upon the First Commercial Sale of a Licensed
Product in such country and ending upon the latest to occur of: (a) the date of
expiration of the last Valid Patent Claim of the MTEM Background Patent Rights,
the Patent Rights in the Joint Background IP, the MTEM Program Patent Rights,
the Takeda Program Patent Rights (including any Takeda Targeting Moiety IP), and
any Product Program Patent Rights claiming inventions that were conceived or
reduced to practice during the Co-Development Period which Valid Patent Claim
covers the Licensed Product or its method of use for an approved indication, in
each case that would be infringed by the sale of the applicable Licensed Product
in the applicable country, if not for Takeda’s ownership thereof or the licenses
granted hereunder; (b) the date of expiration of any regulatory exclusivity for
such Licensed Product in such country; and (c) the date of [***].

1.1.30“Co-Development Termination Notice” has the meaning set forth in Section
6.5.2.

1.1.31“Co-Development Termination Notice Period” has the meaning set forth in
Section 6.5.2.

1.1.32“Combination Product” means a Licensed Product that contains a CD38 SLT-A
Fusion Protein as an active ingredient together with one (1) or more other
active ingredients and is sold together for a single invoiced price, including
in the case of co-packaging or co-formulation.

1.1.33“Commercialize” or “Commercializing” means to market, promote, distribute,
offer for sale, sell, have sold, import, have imported, export, have exported or
otherwise commercialize a compound or product. When used as a noun,
“Commercialization” means any and all activities involved in Commercializing.

Page 5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.34“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended, by a Party or its Affiliate with respect to any objective to be
undertaken hereunder, reasonable, good faith efforts to accomplish such
objective as such Party would normally use to accomplish a similar objective
under similar circumstances, it being understood and agreed that with respect to
applicable activities, such efforts and resources shall be consistent with those
efforts and resources commonly used by such Party under similar circumstances
for similar products owned by it or to which it has similar rights that are at a
similar stage in their development or product life and are of similar market
potential as the applicable Licensed Product taking into account: (a) issues of
efficacy, safety and expected and actual approved labeling, (b) the expected and
actual competitiveness of alternative products sold by Third Parties in the
marketplace, (c) the expected and actual product profile, (d) the expected and
actual patent and other proprietary position, (e) the likelihood of regulatory
approval given the regulatory structure involved, including regulatory or data
exclusivity, and (f) the expected and actual profitability and return on
investment of the applicable Licensed Product, or other products in a Party’s
portfolio of products, taking into consideration, among other factors, the
expected or actual (i) Third Party costs and expenses, (ii) royalty, milestone
and other payments payable to Third Parties and to MTEM, and (iii) pricing and
reimbursement. Commercially Reasonable Efforts shall be determined on a
country-by-country and indication-by-indication basis for each Licensed Product,
as applicable, and it is anticipated that the level of effort and resources that
constitute “Commercially Reasonable Efforts” with respect to a particular
country or indication will change over time, reflecting changes in the status of
the applicable Licensed Product and the country(ies) involved. Notwithstanding
the foregoing, neither Party shall be obligated to Develop, seek Regulatory
Approval for, or Commercialize a Licensed Product: (A) that, in its reasonable
opinion after discussion with the other Party, caused or is likely to cause a
fatal, life-threatening or other adverse safety event that is reasonably
expected, based upon then available data, to preclude obtaining Regulatory
Approval for such Licensed Product, or, if Regulatory Approval of such Licensed
Product has already been obtained, to preclude continued marketing of such
Licensed Product; or (B) in a manner inconsistent with Applicable Law.

1.1.35“Component” means any intermediate, component or unfinished form, element
or ingredient of a CD38 SLT-A Fusion Protein or of a Licensed Product.

1.1.36“Confidential Information” has the meaning set forth in Section 7.1.

1.1.37“Contract Manufacturing Organization” or “CMO” has the meaning set forth
in Section 5.1.2.

1.1.38“Control” means, with respect to any information, Regulatory Documentation
or intellectual property right, possession, whether directly or indirectly, by a
Party or its Affiliates (including, except as described below, a Future
Acquirer) of the ability (whether by sole, joint or other ownership interest,
license or otherwise, other than pursuant to the grants set forth in this
Agreement) to grant the right to access or use, or to grant a license or a
sublicense to, such information, Regulatory Documentation or intellectual
property right as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party. Notwithstanding the
foregoing, any information or intellectual property right Controlled by a Future
Acquirer of MTEM shall not be treated as “Controlled” by MTEM or its Affiliates
for purposes of this Agreement to the extent, but only to the extent, that such
intellectual property (a) is Controlled by such Future Acquirer of MTEM
immediately prior to the time such Future Acquirer qualifies as such, other than
pursuant to a license or other grant of

Page 6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

rights (whether directly or indirectly) by MTEM or its Affiliates, or (b) is
Controlled by such Future Acquirer subsequent to the time that such Future
Acquirer qualifies as such but (i) was not Controlled by MTEM or any of its
existing Affiliates prior to the time such Future Acquirer qualifies as such and
(ii) did not come under the Control of such Future Acquirer due to any license
or other grant of rights by MTEM or its Affiliates or any reference or access to
any Program IP or MTEM Background IP, Takeda Background IP, Product Information
or any other Confidential Information of Takeda or information, Regulatory
Documentation or intellectual property right Controlled by MTEM or any of its
Affiliates (other than information, Regulatory Documentation or intellectual
property Controlled by a Future Acquirer that would be excluded by clause (a) or
(b)(i) of this definition).

1.1.39“CPRIT” has the meaning set forth in Section 9.2.14.

1.1.40“CPRIT Agreements” means any agreements existing as of the Effective Date,
entered into by MTEM and CPRIT relating to SLT-A Technology used in relation to
CD38 SLT-A Fusion Proteins, CD38 SLT-A Fusion Proteins or the 4019 Targeting
Moiety.

1.1.41“Develop” or “Developing” means to discover, research, manufacture,
evaluate, compare, or develop a process, compound or product, including
conducting non-clinical, clinical research, development and regulatory
activities, including any activities necessary or useful to obtain or maintain
Regulatory Approval with respect to any product. When used as a noun,
“Development” means any and all activities involved in Developing.

1.1.42“Development Costs” means [***] incurred by a Party, its Affiliates,
licensees or Sublicensees in connection with performing its applicable Program
Activities that are either (a) budgeted in the applicable Program Plan or
otherwise specified as Development Costs herein or (b) approved by the Joint
Steering Committee as Development Costs for the Early Stage Program or if the
Co-Development Option is exercised, the Post Phase Ia Program, as applicable.
Examples of Program Activities that may be part of the applicable budget
include: clinical manufacturing, regulatory filings and preparation thereof,
manufacturing process development, research and development for translational
activities, global development activities, and early access programs.

1.1.43“Development Material” means materials supplied by MTEM hereunder for use
in the Early Stage Program or other clinical or nonclinical development.

1.1.44“Directed” means, with respect to the Target, that an Antibody, SLT-A
Fusion Protein or other targeting moiety is selected, generated or optimized to
preferentially bind to the Target.

1.1.45“Dispute” has the meaning set forth in Section 12.3.

1.1.46“Distributor” means any Person(s) appointed by Takeda or any of its
Affiliates or its or their Sublicensees to distribute, market or sell
product(s), with or without packaging rights, in one or more countries or
jurisdictions, in circumstances where such Person purchases its requirements of
the Licensed Product(s) from Takeda or its Affiliates or its or their
Sublicensees but does not otherwise make any royalty or other payment to any of
Takeda or its Affiliates or its or their Sublicensees with respect to its
intellectual property rights with respect to the Licensed Product(s).

Page 7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.47“Drug Approval Application” means a BLA, an NDA or any corresponding
foreign application in the Territory, including, with respect to a country in
Europe, a marketing authorization application filed with the EMA pursuant to the
centralized approval procedure and, with respect to Japan, a marketing
authorization application filed with the PMDA.

1.1.48“Early Stage Development Budget” has the meaning set forth in Section
2.1.1.

1.1.49“Early Stage Program” means IND-enabling studies and the clinical program
conducted pursuant to the Early Stage Program Plan and activities related
thereto and including activities which may be related to investments in future
Post Phase Ia Program Activities, such as process development for manufacturing
scale up.

1.1.50“Early Stage Program Activities” means Development activities carried out
pursuant to the Early Stage Program Plan.

1.1.51“Early Stage Program Plan” means that certain plan set forth in Schedule
1.1.51 with respect to the IND-enabling studies and the Phase Ia Clinical
Trial(s) which shall be completed upon determination of the first maximally
tolerated dose if multiple maximally tolerated doses are being pursued. The
Early Stage Program Plan may be updated from time to time subject to Section
2.1.1. and may include such preparatory work for the period following the Phase
Ia Clinical Trial(s), such as scale up optimization and process development.

1.1.52“Effective Date” has the meaning set forth in the preamble hereto.

1.1.53“EMA” means the European Medicines Agency, or any successor agency
thereto.

1.1.54“European Union” means the economic, scientific and political organization
of member states as it may be constituted from time to time, specifically
including any territory that was a member state as of the Effective Date whether
or not such territory is a participating member state as of the applicable time.

1.1.55“Event of Force Majeure” has the meaning set forth in Section 12.6.

1.1.56“Exchange Act” has the meaning set forth in the definition of Change in
Control.

1.1.57“Excluded Lists” means the United States Department of Health and Human
Service’s List of Excluded Individuals/Entities and the United States General
Services Administration’s Lists of Parties Excluded from Federal Procurement and
Non-Procurement Programs, and any analogous lists pursuant to Applicable Law
outside the United States.

1.1.58“Exclusive License” has the meaning set forth in Section 3.3.

1.1.59“Existing Third Party Agreement” means any agreement or arrangement
between Takeda [***] or any other Third Party in effect as of the Effective Date
(including, without limitation, the future exercise of any option or license
relating to such agreement or arrangement).

Page 8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.60“Expert Panel” has the meaning set forth in Section 12.3.

1.1.61“Exploit” means make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of, a compound, product or process.

1.1.62“Exploitation” means the act of Exploiting.

1.1.63“Extensions” has the meaning set forth in Section 8.3.6.

1.1.64“Facility” means MTEM’s facility located at 9301 Amberglen Blvd., Suite
100, Austin TX 78729.

1.1.65“FDA” means the United States Food and Drug Administration, and any
successor agency thereto.

1.1.66“FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, 21
U.S.C. 301, et. seq., as it may be amended from time to time, and the rules,
regulations, guidances, guidelines, and requirements promulgated or issued
thereunder.

1.1.67“Field” means diagnosis, prevention, control or treatment of any and all
human and animal conditions, diseases or disorders.

1.1.68“First Commercial Sale” means, with respect to any Licensed Product and
with respect to any country or jurisdiction in the Territory, the first
commercial sale of such Licensed Product by Takeda, its Affiliates, Sublicensees
or Distributors to a Third Party for monetary value after all Regulatory
Approvals required for the sale of such Licensed Product have been obtained in
such country or jurisdiction, in each case for use or consumption of such
Licensed Product in such country or jurisdiction by the general public;
provided, that sales for clinical study purposes or compassionate, named patient
(paid or unpaid) or similar use shall not constitute a First Commercial Sale.  

1.1.69“First Line MM Use” means approved for use as the initial therapy in
Multiple Myeloma patients who have not been previously treated for the condition
with other therapies.

1.1.70“FTE” means one (1) person (or the equivalent of one (1) person) working
full time for one (1) twelve (12) month period in a Development, regulatory or
other relevant capacity employed or contracted by a Party and assigned to
perform specified work, with such commitment of time and effort to constitute
one (1) employee performing such work on a full-time basis, which for purposes
hereof shall be eighteen hundred (1,800) hours per year.

1.1.71“FTE Costs” means, for any period, the FTE Rate multiplied by the number
of FTEs who perform Program Activities pursuant to this Agreement in accordance
with this Agreement.

1.1.72“FTE Rate” means, as of the Effective Date, [***]; provided, that such
rate shall be adjusted annually, with each annual adjustment effective as of
each anniversary of the Effective Date, based on the percentage increase over
the applicable annual period in the

Page 9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Consumer Price Index (U.S. Bureau of Labor Statistics for all urban consumers,
U.S. city average, all items). The FTE Rate shall be deemed inclusive of (a) all
expenses incurred per FTE performing the applicable activities hereunder,
including salaries, wages, bonuses, benefits, profit sharing, stock option
grants, and FICA costs and other similar ex-U.S. costs, meals and entertainment,
training, recruiting, relocation, operating supplies, and equipment and other
disposable goods to the extent required for the performance of the applicable
activities and (b) overhead associated with such FTE and the performance of its
activities hereunder.

1.1.73“Fusion Protein Materials” means CD38 SLT-A Fusion Proteins or Components
thereof.

1.1.74“Future Acquirer” means a Third Party to any Change in Control transaction
involving MTEM and such Third Party or any of such Third Party’s Affiliates
existing immediately prior to such Change in Control.

1.1.75“Future MTEM In-License” means any agreement with a Third Party entered
into by MTEM or any of its Affiliates after the Effective Date and during the
Term pursuant to which MTEM obtains rights to Patent Rights or Know-How that
would reasonably be expected to constitute MTEM Background IP or MTEM Program
IP.

1.1.76“Good Manufacturing Practices” or “GMP” means the then current standards
for good manufacturing practices for pharmaceuticals, as set forth in the FFDCA
and applicable regulations and guidances promulgated thereunder, including the
Code of Federal Regulations, as amended from time to time.

1.1.77 “Governmental Authority” means any applicable multi-national, federal,
state, local, municipal or other government authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.1.78“Improvement” means all patentable and non-patentable inventions,
discoveries, developments, enhancements, modifications or other know-how or
improvements that derive from or relate to a Takeda Targeting Moiety, a 4019
Targeting Moiety, an SLT-A or any Patent Rights or Know-How of a Party, whether
made by a Party, its Affiliate or a Third Party acting on a Party’s behalf or
jointly by both Parties or their Affiliates or Third Parties acting on their
behalf.

1.1.79“IND” means (a) in the United States, an Investigational New Drug
Application, as defined in the FFDCA, filed with the FDA that is required to be
filed with the FDA before conducting a Clinical Trial (including all supplements
and amendments that may be filed with respect to the foregoing); or (b) any
foreign counterpart of the foregoing.

1.1.80“Indemnitee” has the meaning set forth in Section 10.2.1.

1.1.81“Indemnitor” has the meaning set forth in Section 10.2.1.

1.1.82“Infringement Notice” has the meaning set forth in Section 8.4.1.

1.1.83“IPA” has the meaning set forth in the Recitals.

Page 10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.84[***] means that certain drug [***] for the treatment of MM, including all
formulations, dosage forms, prodrugs, or active metabolites thereof.

1.1.85“Joint Background IP” means any Background IP owned jointly by both
Parties or their respective Affiliates, including any Project Technology or
Project IP, as defined under the 2016 Research Collaboration Agreement, other
than that which is assigned to one Party and solely owned by such Party as set
forth herein.

1.1.86“Joint Development Committee” and “JDC” have the meaning set forth in
Section 4.4.1.

1.1.87“Joint Finance Working Group” has the meaning set forth in Section 4.7.1.

1.1.88“Joint Manufacturing Committee” has the meaning set forth in Section
5.4.1.

1.1.89“Joint Other Program IP” means the Joint Other Program Know-How and the
Joint Other Program Patent Rights.

1.1.90“Joint Other Program Know-How” means any Other Program Know-How that is
conceived, discovered, developed or otherwise made by or on behalf of both
Parties’ (or their Affiliates’ or (sub)contractors) employees or Third Parties
acting on such Parties’ behalf, in each case, in the course of such Party’s or
Affiliates’ or (sub)contractors’ performance of a Program under this Agreement.
For clarity, Joint Other Program Know-How does not include any Other Program
Know-How owned solely by Takeda or Other Program Know-How owned solely by
MTEM.  

1.1.91“Joint Other Program Patent Rights” means any Patent Rights that claim
Joint Other Program Know-How. For clarity, Other Program Patent Rights do not
include MTEM Program Patent Rights or Takeda Program Patent Rights or Product
Program Patent Rights.

1.1.92“Joint Patent Committee” has the meaning set forth in Section 8.3.9(a).

1.1.93“Joint Steering Committee” or “JSC” has the meaning set forth in Section
4.3.1.

1.1.94“Know-How” means all proprietary technical information, processes,
formulae, data, results, developments, materials, specifications, inventions,
improvements, uses, methods, techniques, conceptions, knowledge, discoveries,
know-how, trade secrets and other information, whether or not patentable, but
that is not generally known, including any tangible embodiments and all
intellectual property rights, excluding Patent Rights, in and to any of the
foregoing.

1.1.95“Liabilities” has the meaning set forth in Section 10.1.1.

1.1.96“Licensed Product” means any product that incorporates or is comprised of
one or more CD38 SLT-A Fusion Proteins.

Page 11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.97“Major Market Country” means each of the United States, Japan, France,
Germany, Italy, Spain and the United Kingdom.

1.1.98“Manufacture” or “Manufacturing” means to make, have made, produce,
manufacture, process, fill, finish, package, label, perform quality control and
assurance testing, release, ship or store a compound or product or any
intermediate or component thereof. When used as a noun, “Manufacture” or
“Manufacturing” means any and all activities involved in Manufacturing a
compound or product or any intermediate or component thereof.

1.1.99“Mono Product” has the meaning set forth in the definition of Net Sales.

1.1.100“MTEM” has the meaning set forth in the preamble hereto.

1.1.101“MTEM Background IP” means the MTEM Background Patent Rights and the MTEM
Background Know-How.

1.1.102“MTEM Background Know-How” means any and all Know-How that (a) is
Controlled by MTEM or any Affiliate of MTEM as of the Effective Date or, subject
to Section 3.5, at any time during the Term and (b) relates to, comprises or
consists of an SLT-A, SLT-A Fusion Protein, or a Licensed Product or the
Exploitation of any of the foregoing and is necessary or useful to Develop,
Manufacture, Commercialize or otherwise Exploit CD38 SLT-A Fusion Proteins or
Licensed Products, excluding for clarity the Know-How in the Joint Background
IP. MTEM Background Know-How includes the SLT-A Technology and the “SLT-A
Technology” as defined under the Multi-Target Agreement.

1.1.103“MTEM Background Patent Right” means any Patent Right that claims any
MTEM Background Know-How.

1.1.104“MTEM Co-Development Cost Amount” means the aggregate amount of
Co-Development Costs that MTEM has paid related to the Post Phase Ia Program
hereunder after its exercise of the Co-Development Option and through the
Co-Development Termination Notice Period.

1.1.105“MTEM Indemnitees” has the meaning set forth in Section 10.1.2.

1.1.106“MTEM Licensee” has the meaning set forth in Section 3.7.

1.1.107“MTEM Program IP” means the MTEM Program Patent Rights and the MTEM
Program Know-How.

1.1.108“MTEM Program Know-How” means any Program Know-How which is related to an
Improvement of SLT-A Technology, but is not Takeda Program Know-How, 4019
Targeting Moiety Know-How or Product Program Know-How.

1.1.109“MTEM Program Patent Rights” means any Patent Rights that claim MTEM
Program Know-How.

1.1.110“MTEM Prosecution Patent Rights” has the meaning set forth in Section
9.2.3.

Page 12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.111“MTEM Regulatory Documentation” means Regulatory Documentation Controlled
by MTEM or any of its Affiliates on or after the Effective Date concerning any
of the following: SLT-As, SLT-A Fusion Proteins, MTEM Background IP or MTEM
Program IP, which Regulatory Documentation is necessary or useful to Develop a
CD38 SLT-A Fusion Protein or Exploit a Licensed Product.

1.1.112“MTEM SLT-A Program Know-How” means any Program Know-How, which is
related to an improvement to, or modification of, SLT-A Technology, and which is
not Takeda Program Know-How or Product Program Know-How.

1.1.113“MTEM SLT-A Program Patent Rights” means any Patent Rights that claim
MTEM SLT-A Program Know-How.

1.1.114“MTEM Study Materials” means control drug fusion materials generated by
MTEM under the Early Stage Program Plan.

1.1.115“Multi-Target Agreement” has the meaning set forth in the Recitals.

1.1.116“Multiple Myeloma” or “MM” means multiple myeloma as defined by the
National Cancer Institute in the United States.

1.1.117“NDA” means a New Drug Application filed with the FDA in conformance with
Applicable Law, or the foreign equivalent of any such application in any other
country filed with a Regulatory Authority to obtain marketing approval for a
pharmaceutical product.

1.1.118“Net Sales” means the [***] invoiced amounts for all Licensed Products
sold by or for Takeda, its Affiliates and Sublicensees to Third Parties
(including wholesalers or Distributors but not any Affiliate or Sublicensee of
Takeda), after deduction (if not already deducted in the amount invoiced) of the
following items paid by Takeda, its Affiliates and Sublicensees, provided and to
the extent that such items are incurred or allowed and do not exceed reasonable
and customary amounts in the market in which such sales occurred and are not
inconsistent with other similar products of Takeda:

(a)any [***], including [***];

(b)any [***];

(c)any [***], including [***];

(d)any charges for [***], in each case to the extent borne by Takeda, or its
Affiliates or Sublicensees; and

(e)any [***] given or made with respect to [***].

In the event a Licensed Product is a Combination Product, the Net Sales
attributable to such Combination Product for a given country shall be calculated
as follows:

If Takeda, its Affiliate or Sublicensee separately sells in such country, (i) a
product containing as its sole active ingredient a CD38 SLT-A Fusion Protein
(the “Mono Product”) and (ii) the other active ingredient in the Licensed
Product, then for purposes of the royalties and sales milestones

Page 13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

set forth herein, Net Sales for such Combination Product shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction A/(A+B)
where: “A” is Takeda’s (or its Affiliate’s or Sublicensee’s, as applicable)
average Net Sales price during the period to which the Net Sales calculation
applies for the Mono Product in such country or other jurisdiction and “B” is
Takeda’s (or its Affiliate’s or Sublicensee’s, as applicable) average Net Sales
price during the period to which the Net Sales calculation applies in such
country or other jurisdiction, for products that contain as their sole active
ingredients the other active ingredients in such Combination Product.

If Takeda, its Affiliate or Sublicensee separately sells in such country or
other jurisdiction the Mono Product but does not separately sell in such country
or other jurisdiction products containing as their sole active ingredients the
other active ingredients in such Combination Product, then for purposes of the
royalties and sales milestones set forth herein, Net Sales for such Combination
Product shall be calculated by multiplying the Net Sales of such Combination
Product by the fraction A/C where: “A” is Takeda’s (or its Affiliate’s
Sublicensee’s, as applicable) average Net Sales price during the period to which
the Net Sales calculation applies for the Mono Product in such country or other
jurisdiction, and “C” is Takeda’s (or its Affiliate’s or Sublicensee’s, as
applicable) average Net Sales price in such country or other jurisdiction during
the period to which the Net Sales calculation applies for such Combination
Product.

If Takeda, its Affiliates and Sublicensees do not separately sell in such
country or other jurisdiction both the Mono Product and the other active
ingredients in such Combination Product, then the Net Sales attributable to such
Combination Product shall be determined by the Parties in good faith taking into
account the medical contribution to such Combination Product of the CD38 SLT-A
Fusion Protein on the one hand, and all of the other active ingredients, as
applicable, collectively, on the other hand; provided, that if the Parties
cannot agree on such relative value, the Dispute shall be resolved pursuant to
Section 12.3.

All of the foregoing deductions from the gross invoiced sales prices of Licensed
Products shall be determined in accordance with the applicable Accounting
Standards. In the event that Takeda, its Affiliates or Sublicensees make any
adjustments to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments shall be reported and reconciled in
the next report and payment of any royalties due.

1.1.119“Notice of Dispute” has the meaning set forth in Section 12.3.1.

1.1.120“Notice Period” has the meaning set forth in Section 11.3.1.

1.1.121“Opt-In” means the withdrawal under Article 83(4) of the Agreement on a
Unified Patent Court between the participating Member States of the European
Union (2013/C 175/01) of the Opt-Out of a Patent Right.

1.1.122“Opt-Out” means the opt-out of a Patent Right from the exclusive
competence of the Unified Patent Court under Article 83(3) of the Agreement on a
Unified Patent Court between the participating Member States of the European
Union (2013/C 175/01).

1.1.123“Other Program IP” means the Other Program Know-How and the Other Program
Patent Rights.

Page 14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.124“Other Program Know-How” means any Program Know-How that is not MTEM
Program Know-How, Takeda Program Know-How or Product Program Know-How.

1.1.125“Other Program Patent Rights” means any Patent Rights that claim Other
Program Know-How.

1.1.126“Party” and “Parties” have the meaning set forth in the preamble hereto.

1.1.127“Patent Challenge” has the meaning set forth in Section 8.9.

1.1.128“Patent Right” means any and all national, regional and international (a)
issued patents and pending patent applications (including provisional patent
applications), (b) patent applications filed either from the foregoing or from
an application claiming priority to the foregoing, including all converted
provisionals, substitutions, continuations, continuations-in-part, divisions,
renewals and continued prosecution applications, and all patents granted
thereon, (c) patents-of-addition, revalidations, reissues, reexaminations and
extensions or restorations (including any supplementary protection certificates
and the like) by existing or future extension or restoration mechanisms,
including patent term adjustments, patent term extensions, supplementary
protection certificates or the equivalent thereof, (d) inventor’s certificates,
utility models, petty patents, innovation patents and design patents, (e) other
forms of government-issued rights substantially similar to any of the foregoing,
including so-called pipeline protection or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of
additions to any of such foregoing and (f) United States and foreign
counterparts of any of the foregoing.

1.1.129“Payments” has the meaning set forth in Section 6.10.

1.1.130“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.1.131“Phase I Clinical Trial” means a Clinical Trial of a Licensed Product
conducted by or on behalf of Takeda, its Affiliates or Sublicensees that
generally provides for the first introduction into humans of a such Licensed
Product with, the primary purpose of determining metabolism and pharmacokinetic
properties and side effects of such product, in a manner that is generally
consistent with 21 C.F.R. § 312.21(a), as amended (or its successor regulation),
excluding, for clarity any investigator-initiated Clinical Trials.

1.1.132“Phase Ia Clinical Trial” means a Phase I Clinical Trial through the end
of dose escalation and determination of the maximally tolerated dose. The plan
and budget for the Phase Ia Clinical Trial is set forth in Schedule 1.1.132 and
as may be updated from time to time subject to Section 2.1.1.

1.1.133“Phase II Clinical Trial” means a Clinical Trial of a Licensed Product
conducted by or on behalf of Takeda, its Affiliates or Sublicensees on a
sufficient number of subjects for making (and the principal purpose of which is
to make) a preliminary determination as to whether a pharmaceutical product is
safe for its intended use and obtaining (and to obtain)

Page 15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

sufficient information about such product’s efficacy, in a manner that is
generally consistent with 21 C.F.R. § 312.21(b), as amended (or its successor
regulation), or a similar clinical study prescribed by the Regulatory
Authorities in a country or jurisdiction outside the United States, to permit
the design of further Clinical Trials of such Licensed Product, excluding, for
clarity any investigator-initiated Clinical Trials.

1.1.134“Phase III Clinical Trial” means a Clinical Trial of a Licensed Product
with a defined dose or a set of defined doses of such Licensed Product and
conducted by or on behalf of Takeda, its Affiliates or Sublicensees on a
sufficient number of subjects for ascertaining (and that is designed to
ascertain) the overall risk-benefit relationship of the Licensed Product for its
intended use and determining (and to determine) warnings, precautions, and
adverse reactions that are associated with such Licensed Product in the dosage
range to be prescribed, in a manner that is generally consistent with 21 C.F.R.
§ 312.21(c), as amended (or its successor regulation), or a similar clinical
study prescribed by the Regulatory Authorities in a country or jurisdiction
outside the United States, which trial is necessary to support Regulatory
Approval of such Licensed Product, excluding, for clarity any
investigator-initiated Clinical Trials.

1.1.135“PHSA” means the United States Public Health Service Act, as may be
amended, or any subsequent or superseding law, statute or regulation.

1.1.136“PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan, or
any successor agency thereto.

1.1.137“Post-Approval Requirements” means any Clinical Trial or other activity
that is either required to be conducted after the grant of Regulatory Approval
by a Regulatory Authority as a condition of granting such Regulatory Approval or
otherwise pursued in the life cycle management plan to maximize access to impact
or access to the Licensed Product.

1.1.138“Post Phase Ia Program” means the nonclinical, manufacturing and Clinical
Trial program to be conducted under the Post Phase Ia Program Plan, including
any Post-Approval Requirements, but excluding any investigator sponsored trials.

1.1.139“Post Phase Ia Program Activities” means Development activities carried
out pursuant to the Post Phase Ia Program Plan.

1.1.140“Post Phase Ia Program Plan” means that certain plan adopted pursuant to
Section 2.1.2(b) with respect to any Post Phase Ia Clinical Trial(s), including
Post-Approval Requirements.

1.1.141“Product Information” has the meaning set forth in Section 7.1.

1.1.142“Product Program IP” means the Product Program Know-How and the Product
Program Patent Rights.

1.1.143“Product Program Know-How” means any Program Know-How in each case that
is related to one or more of the following: (a) any CD38 SLT-A Fusion Protein or
other SLT-A conjugate comprising a Takeda Targeting Moiety or 4019 Targeting
Moiety, any corresponding SLT-A Fusion Protein compositions of matter (e.g.,
compounds, compositions,

Page 16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

combinations and formulations), and methods of making or using any of the
foregoing; and conjugates and fusion proteins comprising any of the foregoing
and (b) any 4019 Targeting Moiety, in each case (a) and (b), that is not solely
related to a Takeda Targeting Moiety or any other proprietary compound of Takeda
or the SLT-A Technology.

1.1.144“Product Program Patent Rights” means any Patent Rights that claim
Product Program Know-How.

1.1.145“Product Trademarks” has the meaning set forth in Section 8.6.

1.1.146“Program” or “Programs” means the Early Stage Program and the Post Phase
Ia Program.

1.1.147“Program Activities” means the Early Stage Program Activities and the
Post Phase Ia Program Activities.

1.1.148“Program IP” means the Program Know-How and the Program Patent Rights.

1.1.149“Program Know-How” means Know-How, Improvements and other inventions that
are conceived, discovered, developed or otherwise made by or on behalf of one or
both of the Parties or their Affiliates in connection with the performance of
the Program Activities after the Effective Date, whether or not patented or
patentable. For clarity, Program Know-How is divided into four categories:
Takeda Program Know-How, MTEM Program Know-How, Product Program Know-How and
Other Program Know-How.

1.1.150“Program Patent Rights” means any Patent Rights that claim Program
Know-How.

1.1.151“Program Plan” means either the Early Stage Program Plan or the Post
Phase Ia Program Plan.

1.1.152“Project Manager” has the meaning set forth in Section 4.2.1.

1.1.153“Publication” has the meaning set forth in Section 7.4.

1.1.154“Quality Agreement” has the meaning set forth in Section 5.5.

1.1.155“Reciprocal Technology” means any Know-How or Improvements (and any
Patent Rights with respect thereto) conceived, discovered, developed or
otherwise made by or on behalf of any MTEM Licensee, whether alone or with MTEM,
under or in connection with a license or grant of other rights or access in, to
or under any SLT-A or SLT-A Fusion Protein (a) that derive from or relate to an
SLT-A or SLT-A Fusion Protein, (b) the practice of which is necessary or useful
for the Development, Manufacture, Commercialization or other Exploitation of
CD38 SLT-A Fusion Proteins or Licensed Products and (c) that would be MTEM
Background IP or MTEM Program IP were such Know-How or Patent Rights conceived,
discovered, developed or otherwise made by MTEM alone.

1.1.156“Regulatory Approval” means, with respect to a country or jurisdiction in
the Territory, any and all approvals (including Drug Approval Applications),
licenses,

Page 17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

registrations or authorizations of any Regulatory Authority necessary to
commercially distribute, sell or market a Licensed Product in such country or
jurisdiction, including, where applicable, (a) commercially reasonable pricing
or reimbursement approval in such country or jurisdiction, (b) pre- and
post-approval marketing authorizations (including any prerequisite Manufacturing
approval or authorization related thereto) and (c) labeling approval.

1.1.157“Regulatory Authority” means, with respect to a country or jurisdiction
in the Territory, any national (e.g., the FDA), supra-national (e.g., the
European Commission, the Council of the European Union, or the EMA) regional,
state or local regulatory agency, department, bureau, commission, council or
other Governmental Authority involved in the granting of a Regulatory Approval
or otherwise exercising authority with respect to biopharmaceutical products in
such country or jurisdiction.

1.1.158“Regulatory Documentation” means all (a) applications (including all
INDs), registrations, licenses, authorizations and approvals (including
Regulatory Approvals), (b) correspondence and reports submitted to or received
from Regulatory Authorities (including minutes and official contact reports
relating to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all adverse event files and complaint
files, and (c) clinical and other data contained, referenced or otherwise relied
upon in any of the foregoing.

1.1.159“Representatives” has the meaning set forth in Section 5.2.2.

1.1.160“Royalty Report” has the meaning set forth in Section 6.11.1.

1.1.161“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period commencing upon the First Commercial Sale
of a Licensed Product in such country and ending upon the latest to occur of:
(a) the date of expiration of the last Valid Patent Claim of the MTEM Background
Patent Rights, the Patent Rights in the Joint Background IP, the MTEM Program
Patent Rights, the Takeda Program Patent Rights (other than any Takeda Targeting
Moiety IP) and the Product Program Patent Rights, in each case that would be
infringed by the sale of the applicable Licensed Product in the applicable
country, if not for Takeda’s ownership thereof or the licenses granted
hereunder; (b) the date of expiration of any regulatory exclusivity for such
Licensed Product in such country; and (c) [***] from the First Commercial Sale
of such Licensed Product in such country.

1.1.162“SLT-A” means (a) any Shiga or Shiga-like toxin A subunit or fragment
thereof, including variants, such as deimmunized variants, variants with
heterologous epitopes, furin-cleavage resistant variants and combinations
thereof, including those listed on Schedule 1.1.162 hereto, which shall be
updated periodically by MTEM, and (b) any Improvements to any of the foregoing.

1.1.163“SLT-A Fusion Protein” means any SLT-A conjugated, fused (e.g., as a
single polypeptide chain), or otherwise combined with any Antibody or other
targeting moiety. For clarity, CD38 SLT-A Fusion Proteins containing a Takeda
Targeting Moiety or 4019 Targeting Moiety are SLT-A Fusion Proteins.

1.1.164“SLT-A Technology” means the Patent Rights set forth on Schedule 1.1.164
and any inventions claimed or described therein.

Page 18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.165“Sublicensee” means any Person (other than an Affiliate of Takeda or a
Distributor) that is granted a sublicense under Section 3.4 by Takeda or its
Affiliate in accordance with the terms of this Agreement to Develop or
Commercialize Licensed Products.

1.1.166“Supply Agreement” has the meaning set forth in Section 5.1.1.

1.1.167“Supply Payment” has the meaning set forth in Section 5.1.3.

1.1.168“Supply Price” means, with respect to a quantity of Development Material,
the cost of goods of such Development Material [***]. To the extent Development
Material is Manufactured directly by MTEM, the cost of goods will equal the
fully burdened cost of Manufacturing such Development Material, consisting of
the cost of raw materials, direct and identifiable labor, product quality
assurance/control costs and other direct and identifiable variable costs and
appropriate direct and identifiable costs (or appropriate allocation thereof)
yield losses (to the extent consistent with industry practice), storage, and
shipping, rent and depreciation of capital expenditures, to the extent directly
attributable and allocable to the Manufacture of such Development Material.
Without limitation to the foregoing, (a) should any facility or equipment not be
used to their full capacity for the Manufacture of Development Material,
allocations shall be on the basis of that actually used for the Manufacture and
supply of such Development Material and not any amount in respect of idle or
unused capacity; and (b) the costs of goods (i) will be calculated in accordance
with applicable Accounting Standards and include allocations that are
commercially justifiable and consistent with fair industry practices, (ii) will
exclude all costs that cannot be linked to a specific Manufacturing activity,
such as charges for corporate overhead that are not controllable by the
manufacturing plant, and (iii) will exclude any Third Party license payments
owed or incurred by MTEM in connection with any Manufacturing activities. Cost
of goods shall not include (A) costs that are expressly allocated to be borne by
MTEM under this Agreement (e.g., under Article II), (B) costs associated with
capability building, unless expressly agreed in writing by the Parties, or (C)
any inter-company mark-up between MTEM and its Affiliates. To the extent MTEM
uses a contract manufacturer for any of such activities, the cost of goods means
the amount paid to the applicable contract manufacturer, including any raw
materials, reagents or other components directly purchased by MTEM on behalf of
the CMO and any related shipping costs including shipping insurance costs. In no
circumstances will the costs incurred by MTEM, and used to calculate the Supply
Price, be double counted.

1.1.169“Takeda” has the meaning set forth in the preamble hereto.

1.1.170“Takeda Background IP” means the Takeda Background Know-How and the
Takeda Background Patent Rights.

1.1.171“Takeda Background Know-How” means Know-How in Background IP owned or
Controlled by Takeda that is used, or provided for use, by Takeda, in the
performance of the Program Activities, excluding Know-How in the Joint
Background IP.

1.1.172“Takeda Background Patent Rights” means any Patent Rights that claim
Takeda Background Know-How.

1.1.173“Takeda Program IP” means the Takeda Program Know-How and the Takeda
Program Patent Rights.

Page 19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.174“Takeda Program Know-How” means any Program Know-How that is related to
either one or more of the following: any Takeda Targeting Moiety, including
Improvements, modifications, fragments and derivatives thereof and corresponding
compositions of matter (including conjugates and fusion proteins), methods of
making or using any of the foregoing (“Takeda Targeting Moiety Know-How”), but
excluding any Product Program Know-How and, for clarity, MTEM Program
Know-How.  

1.1.175“Takeda Program Patent Rights” means any Patent Rights that claim Takeda
Program Know-How, for clarity excluding any Product Program Patent Rights and
Patent Rights in the Joint Background IP.

1.1.176“Takeda Targeting Moiety” means any Antibody or other targeting moiety
owned or in-licensed from a Third Party by Takeda or its Affiliates, whether in
a mono-, bi- or multi-specific format, such as a peptide, cyclic peptide, small
molecule or related molecular structure capable of being Directed through its
binding to the Target, including non-immunoglobulin scaffolds, including
fibronectin, lipocalin, protein A, ankyrin, thioredoxin, and the like.

1.1.177“Takeda Targeting Moiety IP” means the Takeda Targeting Moiety Know-How
and the Takeda Targeting Moiety Patent Rights.

1.1.178“Takeda Targeting Moiety Know-How” has the meaning set forth in the
definition of Takeda Program Know-How.

1.1.179“Takeda Targeting Moiety Patent Rights” means any Patent Rights that
claim the Takeda Targeting Moiety Know-How.

1.1.180“Target” means CD38 and naturally occurring variants or isoforms thereof
as well as any fragment or peptide of CD38, variants or isoforms.

1.1.181“Tax” or “Taxes” means any form of tax or taxation, levy, duty, charge,
social security charge, contribution or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, any government, state or municipality, or any local, state, federal
or other fiscal, revenue, customs, or excise authority, body or official in the
Territory.

1.1.182“Technology Recipient” has the meaning set forth in Section 5.2.

1.1.183“Technology Transfer” has the meaning set forth in Section 5.2.

1.1.184“Technology Transfer Documentation” has the meaning set forth in Section
5.2.1.

1.1.185“Term” has the meaning set forth in Section 11.1.

1.1.186“Territory” means all countries and jurisdictions in the world.

1.1.187“Third Party” means any Person other than Takeda, MTEM and their
respective Affiliates.

1.1.188“Third Party Action” has the meaning set forth in Section 8.7.1.

Page 20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.1.189“Third Party SLT-A IP” has the meaning set forth in Section 8.7.2.

1.1.190“Transition Point” has the meaning set forth in Section 6.5.2.

1.1.191“Upfront Fee” has the meaning set forth in Section 6.1.

1.1.192“Valid Patent Claim” means, with respect to a Patent Right in a country
or jurisdiction, any claim in (a) an issued Patent Right that has not (i)
expired, irretrievably lapsed or been abandoned, revoked, dedicated to the
public or disclaimed, including any applicable patent term adjustments or
extensions, supplementary protection certificates and similar patent term
extensions awarded by regional or national patent offices; or (ii) been found to
be unpatentable, invalid or unenforceable through reissue, disclaimer or by an
unreversed and unappealable decision of a Governmental Authority in such country
or jurisdiction; or (b) a patent application which has been pending no longer
than seven (7) years from its earliest non-provisional filing date, which has
not been cancelled, withdrawn or abandoned without the possibility of revival.
Notwithstanding the foregoing, should a patent claim in an application lose its
status as a “Valid Patent Claim” because it has been pending for more than seven
(7) years, it shall be reinstated as a “Valid Patent Claim” upon issuance.

1.1.193[***] means the [***] and any of its Affiliates.

Section 1.2Certain Rules of Interpretation in this Agreement and the Schedules.

1.2.1Unless otherwise specified, all references to monetary amounts are to
United States of America currency (U.S. Dollars);

1.2.2The preamble to this Agreement and the descriptive headings of Articles and
Sections are inserted solely for convenience of reference and are not intended
as complete or accurate descriptions of the content of this Agreement or of such
Articles or Sections;

1.2.3Except where the context otherwise requires, wherever used, the singular
shall include the plural, the plural the singular, the use of any gender shall
be applicable to all genders and the word “or” is used in the inclusive sense
(and/or);

1.2.4The words “include” and “including” have the inclusive meaning frequently
identified with the phrases “without limitation” and “but not limited to”;

1.2.5The words “will” and “shall” have the same meaning;

1.2.6Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. Unless otherwise specified,
deadlines within which any payment is to be made or act is to be done within or
following specified time period after a date shall be calculated by excluding
the day, Business Day, month or year of such date, as applicable, and including
the day, Business Day, month or year of the date on which the period ends;

1.2.7Whenever any payment is to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a Business Day,
such payment shall be made or action taken on the next Business Day following
such day to make such payment or do such act; and

Page 21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

1.2.8Unless otherwise specified, references in this Agreement to any Article,
Section, Exhibit or Schedule means references to such Article, Sections,
Exhibits or Schedule of this Agreement.

Article II
DEVELOPMENT, regulatory AND COMMERCIALIZATION

Section 2.1Development.  

2.1.1Early Stage Development. The Early Stage Program Plan is attached hereto as
Schedule 1.1.51 and contains the budget for anticipated costs for the Early
Stage Program (the “Early Stage Development Budget”). Not less than [***] per
Calendar Year, and within the last [***] of a Calendar Year as possible, the JSC
or designated subcommittee shall review and if necessary, update the Early Stage
Program Plan (including the Early Stage Development Budget) with Takeda having
final approval rights for the annually updated Early Stage Program Plan as set
forth in Section 4.3.4. During the consideration of any Early Stage Program Plan
update, the then-existing Early Stage Program Plan shall remain in effect.
Subject to JDC oversight as set forth herein, each Party shall conduct all
activities assigned to it under the Early Stage Program Plan using Commercially
Reasonable Efforts, and shall from time-to-time during the performance of its
obligations under the Early Stage Program Plan, report on such activities.  

2.1.2Post Phase Ia Development.

(a)Post Phase Ia Program Plan. Upon Takeda’s election, but in no case later than
[***] following completion (as described in the Early Stage Program Plan) of the
Early Stage Program Plan, Takeda shall propose the Post Phase Ia Program Plan to
MTEM in order to assist MTEM in determining whether to exercise its
Co-Development Option as set forth below. Such plan will include the initial
registration plan, to the extent reasonably determinable, as well as a more
detailed [***] projected plan covering the specific anticipated nonclinical,
manufacturing activities as well as the Clinical Trials to be conducted, budgets
and associated timelines, and a regulatory plan for the lead Licensed Product in
the Territory. Takeda, through the JDC or JSC, shall provide MTEM with an
opportunity to provide input into the Post Phase Ia Program Plan and will
reasonably consider MTEM’s comments on the Post Phase Ia Program Plan, but
Takeda shall have the [***] decision regarding the Post Phase Ia Program Plan.
Takeda shall be solely responsible for all activities unless the activities are
otherwise agreed to be performed by MTEM. The Parties’ respective obligations
for development, manufacturing, and otherwise for the Post Phase Ia Program Plan
shall be as set forth in the Post Phase Ia Program Plan. Subject to Joint
Development Committee oversight as set forth herein, each Party shall conduct
all activities assigned to it under the Post Phase Ia Program Plan using
Commercially Reasonable Efforts.

(b)Co-Development Option.

i.Subject to the provisions of this Agreement, Takeda grants to MTEM an option
to Co-Develop the Licensed Products that are under Development in accordance
with this Agreement, as further set forth herein (“Co-Development Option”). For
clarity, MTEM’s rights and obligations under the Co-Development Option shall
extend to any or all Licensed Products that are Developed under this Agreement
during the Term. Following delivery by Takeda of the Post Phase Ia Program Plan
as set forth in Section 2.1.2(a), if MTEM

Page 22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

desires to exercise its Co-Development Option, then it shall do so by written
notice to Takeda within [***] after such delivery has occurred, provided,
however, that MTEM may not exercise its Co-Development Option unless it has paid
all Co-Development Costs that have come due pursuant to this Agreement as of the
date of such election (and for clarity shall pay Co-Development Costs during the
pendency of the Co-Development Option period).

ii.If MTEM exercises the Co-Development Option, then, and [***], at the
beginning of [***], the Joint Steering Committee or designated subcommittee
shall prepare an updated Post Phase Ia Program Plan that covers future
Development and Commercialization of Licensed Product(s) with a [***] detailed
projection on costs and activities for MTEM’s budgeting process. MTEM shall have
the opportunity to provide input into the [***] updated Post Phase Ia Program
Plan, such input to be reasonably considered by Takeda. Takeda, at the JSC
level, shall have [***] decision making regarding any of the annual updates to
the Post Phase Ia Program Plan subject to Section 4.3.4.

iii.If MTEM does not elect the Co-Development Option within the time period
specified in this Section 2.1.2(b), then MTEM shall have no further right to
fund or participate in the conduct of the Post Phase Ia Program Plan.

2.1.3Diligence. Takeda shall use Commercially Reasonable Efforts to Develop one
Licensed Product in each of the Major Market Countries, which Commercially
Reasonable Efforts may be fulfilled through the activities of Takeda’s
Sublicensees. MTEM shall use Commercially Reasonable Efforts in conducting any
Development activities assigned to it under this Agreement.

2.1.4Records. MTEM and Takeda shall maintain, in good scientific manner,
complete and accurate books and records pertaining to their activities under the
Early Stage Program Plan and the Post Phase Ia Program Plan, in sufficient
detail to verify compliance with their obligations under this Agreement and
which books and records shall (a) be appropriate for patent and regulatory
purposes, (b) be kept and maintained in compliance with Applicable Law, and (c)
properly reflect all work done and results achieved in the performance of their
activities hereunder. Such books and records shall be retained by the Parties
for at least [***] after the expiration or termination of this Agreement in its
entirety or for such longer period as may be required by Applicable Law. During
the Co-Development Period, each Party shall have the right, during normal
business hours and upon reasonable notice, to inspect and copy records of the
other Party maintained pursuant to this Section 2.1.4 that specifically relate
to this Agreement or the activities conducted hereunder (and the audited Party
may redact any other portions of such records). After the end of the applicable
retention period, if a Party desires to destroy any books or records maintained
pursuant to this Section 2.1.4, such Party shall notify the other Party of such
desire and the other Party shall have [***] after receipt of such notice to, at
its option, either take custody of any such books or records the Party proposes
to destroy or allow the Party to destroy such books and records.

2.1.5Development Reports. In the event that the JDC and JSC have been disbanded,
then Takeda shall provide to MTEM, through its designated contact person
identified in accordance with Section 4.1. with an [***] written report that
provides a summary of Takeda’s significant activities related to Development of
Licensed Product(s) and status of Clinical Trials and applications for
Regulatory Approval necessary for marketing such Licensed

Page 23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Product(s). Such reports shall be deemed Takeda’s Confidential Information for
the purposes of Article VII.

2.1.6Subcontracting. Takeda shall have the right to designate its
(sub)contractors for its Development activities hereunder. In particular, Takeda
has certain preferred providers that it intends to or is required to use and
MTEM has no right to object to the use of any such providers as (sub)contractors
hereunder. MTEM shall have the right to designate its (sub)contractors for its
Development activities hereunder, but such (sub)contractors and the
corresponding activities shall be set forth in the Early Stage Program Plan and
the Post Phase Ia Program Plan, respectively and subject to approval by the JDC
and the JSC.

Section 2.2Regulatory Activities.

2.2.1As between the Parties, Takeda shall have the sole right to prepare, obtain
and maintain Regulatory Approvals (including the setting of the overall
regulatory strategy therefor) and other submissions and to conduct
communications with the Regulatory Authorities, for CD38 SLT-A Fusion Proteins
or Licensed Products in the Territory (which shall include filings of or with
respect to INDs and other filings or communications with the Regulatory
Authorities with respect to Program Activities). During the Co-Development
Period, Takeda shall notify MTEM in advance of any NDA, BLA or IND submissions
in any Major Market Country (including any centralized European filing with the
EMA) and any material regulatory communications submitted in any Major Market
Country relating to any such NDA, BLA or IND submission with reasonable time for
MTEM to review and make comments to Takeda, which comments Takeda shall consider
in good faith. During the Term, MTEM shall not file any IND, NDA or BLA with
respect to any CD38 SLT-A Fusion Protein or Licensed Product (or any other
regulatory filing with respect to any CD38 SLT-A Fusion Protein or Licensed
Product) unless it is required by law to do so. MTEM shall support Takeda, as
may be reasonably necessary, in obtaining Regulatory Approvals for the Licensed
Products and in the activities in support thereof, including providing all
documents or other materials in the possession or control of MTEM or any of its
Affiliates as may be necessary or useful for Takeda or any of its Affiliates or
its or their Sublicensees to obtain Regulatory Approvals for Licensed Products
including access to the contents in the MTEM Regulatory Documentation that are
necessary or useful to compile the Chemistry Manufacturing and Controls section
of an IND submission or an application for Regulatory Approval with respect to a
Licensed Product and such other relevant information MTEM has created or
possesses or Controls as Takeda may reasonably request.

2.2.2All Regulatory Documentation (including all Regulatory Approvals) relating
to the Licensed Products with respect to the Territory shall be owned by, and
shall be the sole property and held in the name of, Takeda or its designated
Affiliate, Sublicensee or designee. MTEM shall, and does hereby, assign, and
shall cause its Affiliates and its and their licensees and Sublicensees to
assign, to Takeda or its designated Affiliate, Sublicensee or designee, without
additional compensation, all of its right, title and interest in and to all
Regulatory Documentation to the extent solely relating to any Licensed Product.

2.2.3Upon request by Takeda, MTEM shall provide the FDA and other applicable
Governmental Authorities full access to all MTEM Regulatory Documentation, MTEM
Background Know-How and Program IP, in each case, to the extent necessary or
useful for the FDA and other applicable Governmental Authorities to consider and
approve Takeda, an

Page 24

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Affiliate, a Sublicensee or a Third Party as a manufacturer of the Licensed
Products, or to consider and act upon any filings with such Governmental
Authorities with respect to Licensed Products, including for Regulatory
Approvals of the Licensed Products.

Section 2.3Commercialization.

2.3.1Except with respect to those obligations of MTEM in support thereof as
provided hereunder, Takeda shall have the sole right and responsibility, at its
sole expense, for all aspects of the Commercialization of Licensed Products and
the CD38 SLT-A Fusion Proteins contained therein including the sole right to
invoice and book sales, establish all terms of sale (including pricing and
discounts) and warehouse and distribute the Licensed Products in the Territory
and perform or cause to be performed all related services. As between the
Parties, Takeda shall handle all returns, recalls or withdrawals, order
processing, invoicing, collection, distribution and inventory management with
respect to the Licensed Products in the Territory.

2.3.2Notwithstanding anything herein to the contrary, Takeda shall have the sole
right and responsibility, at its sole expense, with regard to any investigator
sponsored trials.

2.3.3Takeda shall use Commercially Reasonable Efforts to Commercialize a
Licensed Product in a Major Market Country if such Licensed Product receives all
Regulatory Approvals in such Major Market Country.

Section 2.4Use of Materials.

2.4.1MTEM acknowledges and agrees that (a) it shall not use any Takeda Targeting
Moiety or other materials supplied by Takeda to MTEM, or any 4019 Targeting
Moiety for any purpose other than creating the CD38 SLT-A Fusion Proteins and
delivering the resulting CD38 SLT-A Fusion Proteins to Takeda pursuant to, and
otherwise performing its obligations under, the applicable Program Plan, (b) it
shall only use Takeda Targeting Moieties or other materials supplied by Takeda
to MTEM in compliance with all Applicable Laws, (c) it shall not transfer any
Takeda Targeting Moieties or other materials supplied by Takeda to MTEM or grant
any rights thereto to any Third Party without the express prior written consent
of Takeda, (d) Takeda shall retain full ownership of, and all right title and
interest to and under, all Takeda Targeting Moieties or other materials supplied
by Takeda to MTEM and (e) at the end of the Co-Development Period, or upon
earlier termination of this Agreement, MTEM shall at the instruction of Takeda
either destroy or return any unused Takeda Targeting Moieties or other materials
supplied by Takeda to MTEM, including destroying all information constituting or
pertaining to the sequences of Takeda Targeting Moieties or other materials
supplied by Takeda to MTEM.

2.4.2Takeda acknowledges and agrees that (a) it shall not use any MTEM Study
Materials supplied by MTEM to Takeda for any purpose other than (i) the
activities assigned to Takeda under the Programs or (ii) activities within the
scope of the Exclusive License, (b) it shall only use MTEM Study Materials
supplied by MTEM to Takeda in compliance with all Applicable Laws, (c) except as
otherwise provided hereunder or in the Early Stage Program Plan, it shall not
transfer any MTEM Study Materials supplied by MTEM or grant any rights thereto
to any Third Party without the express prior written consent of MTEM (except
that Takeda shall be free to transfer the MTEM Study Materials as necessary or
reasonably useful in connection with its exercise of the Exclusive License(s)
for the Licensed Product(s)), (d) MTEM shall retain full ownership of, and all
right, title, and interest in and to, all

Page 25

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

MTEM Study Materials supplied by MTEM to Takeda and (e) upon earlier termination
of this Agreement for any reason, Takeda shall at the instruction of MTEM either
destroy or return any unused MTEM Study Materials supplied by MTEM to Takeda
under the Early Stage Program.

2.4.3Each Party acknowledges and agrees that (a) it shall not use any Fusion
Protein Materials for any purpose other than (i) in the case of MTEM, activities
set forth in the Early Stage Program Plan, or (ii) in the case of Takeda,
activities set forth in the applicable Program Plan or otherwise within the
scope of the Exclusive License for any Licensed Product, (b) it shall only use
Fusion Protein Materials in compliance with all Applicable Laws, (c) except as
otherwise provided hereunder or in the Early Stage Program Plan, (i) MTEM shall
not transfer any Fusion Protein Materials or grant any rights thereto to any
Third Party without the express prior written consent of Takeda and (ii) Takeda
shall not transfer any Fusion Protein Materials or grant any rights thereto to
any Third Party without the express prior consent of MTEM, but Takeda may,
without such consent, transfer Fusion Protein Materials to its (sub)licensees
and (sub)contractors in connection with the Program Activities or the exercise
of the Exclusive License, and (d) MTEM shall at the instruction of Takeda either
deliver to Takeda or destroy any Fusion Protein Materials arising out of the
Early Stage Program in its possession or control. The restrictions set forth in
this Section 2.4.3 are not intended to limit any rights to under the
Multi-Target Agreement.

Article III
LICENSE GRANTS

Section 3.1Program License Grant to MTEM. Subject to the terms and conditions of
this Agreement, Takeda shall, and does hereby, grant to MTEM a non-exclusive,
non-transferrable (except as set forth in Section 12.7), worldwide, royalty-free
right and license in the Field, with the right to grant sublicenses only to
permitted subcontractors under Section 2.1.6, to and under (a) the Takeda
Background IP, (b) Takeda's interest in the Joint Background IP and (c) Takeda’s
right, title and interest in the Program IP and any “Program IP” as defined in
the Multi-Target Agreement, in each case ((a)-(c)) solely to conduct Program
Activities assigned to it hereunder.

Section 3.2Other License Grants.

3.2.1Subject to the provisions of this Agreement, Takeda hereby grants to MTEM a
non-exclusive, worldwide, royalty-free, fully-paid right and license in the
Field, with the right to grant sublicenses through multiple tiers in accordance
with Section 3.4, to and under Takeda’s right, title and interest in any Other
Program IP for all uses not set forth in the non-exclusive license grant under
Section 3.1 or under Section 3.1.1 of the Multi-Target Agreement and excluding
[***] with respect to the Target or any target that is a “Target” under the
Multi-Target Agreement.

3.2.2Subject to the provisions of this Agreement, MTEM hereby grants to Takeda a
non-exclusive, worldwide, royalty-free, fully-paid and perpetual right and
license in the Field, with the right to grant sublicenses through multiple tiers
in accordance with Section 3.4, to and under MTEM’s right, title and interest in
the Other Program IP for all uses.

Section 3.3Exclusive License Grants and Rights of Reference. MTEM shall, and
does hereby, grant to Takeda, and its Affiliates, (a) an exclusive (even as to
MTEM, except to the extent required for MTEM to perform its obligations under
this Agreement), non-

Page 26

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

transferrable (except as set forth in Section 12.7), royalty-bearing right and
license to and under the MTEM Background IP, MTEM’s interest in the Joint
Background IP and Program IP, including Product Program IP and Other Program IP;
(b) an exclusive right to access and reference to the MTEM Regulatory
Documentation solely in connection with its exercise of its rights under clause
(a) above; and (c) under the licenses granted in clause (a) and (b) of this
Section 3.3, the right to grant sublicenses through multiple tiers in accordance
with Section 3.4, and, in each case ((a), (b) and (c)), solely to Develop,
Manufacture, Commercialize and otherwise Exploit Licensed Products in the Field
(the “Exclusive License”). The Exclusive License shall continue (i) [***]. For
clarity, the Exclusive License does not include the right (and no licenses are
granted by MTEM hereunder) to incorporate into a Licensed Product or any other
product any SLT-A conjugated, fused or other otherwise combined with any
antibody, targeting moiety or other molecule selected, generated or optimized to
preferentially bind to any target other than the Target.

Section 3.4Rights to Sublicense. Each Party shall have the right to grant
sublicenses (or further rights of reference) to its Affiliates and Third Parties
(a) the license granted in Section 3.1 to permitted subcontractors or (b)
through multiple tiers of sublicensees, under the licenses and rights of
reference granted in Section 3.3, as applicable, to the extent set forth in
Section 3.1, Section 3.2 or Section 3.3, as applicable; provided that in each
case ((a) and (b)) any such Affiliate or Third Party is bound to the following
provisions of this Agreement, mutatis mutandis, including obligations of
confidentiality and assignment of inventions comparable in scope to those
included herein and any such sublicenses shall otherwise be consistent with the
terms and conditions of this Agreement. Notwithstanding the foregoing, Takeda
shall have the right to sublicense the licenses in Section 3.3 to academic and
research institutions without violating the foregoing sentence, provided that
Takeda uses reasonable efforts to ensure that it or its Affiliates own the IP
generated therefrom (or at a minimum obtains a non-exclusive license that is
sublicensable to MTEM within the scope of the licenses granted to MTEM
hereunder). Each Party shall remain obligated for all of its obligations under
this Agreement, to the extent not satisfied by or on behalf of such Party or any
of its sublicensee, and, as between the Parties, will remain liable for all acts
or omissions of its sublicensees hereunder.

Section 3.5Use and Licensing of Third Party Technologies.

3.5.1[***] If MTEM intends to use any intellectual property licensed or acquired
from a Third Party [***] in the course of conducting activities under this
Agreement, and such use by MTEM or Takeda hereunder would (a) require a Party to
[***] or (b) result in [***], then MTEM shall provide notice thereof to Takeda
and the Parties shall discuss in good faith (x) whether [***] (y) the [***], and
(z) in the case of a [***], whether [***] will bear any of such [***]. If the
Parties cannot agree upon the foregoing, then MTEM shall not [***] under this
Agreement. In the event the Parties agree to [***] (and on the matters described
under (x), (y) and (z) of this Section 3.5.1), MTEM may enter into such license
and such license shall be sublicensable to Takeda through multiple tiers. Unless
otherwise agreed in writing, notwithstanding the foregoing, unless and until
this Agreement terminates in its entirety, and solely with respect to use in any
Program, MTEM shall not enter into any such Third Party license, or discuss with
a Third Party about entering into any such Third Party license, without the
prior written consent of Takeda, said consent not to be unreasonably withheld.

3.5.2Except for any licenses covered by Section 3.5.1, Takeda shall have all
decision making authority as to whether to take any license and (a) to include
in Co-

Page 27

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Development Costs any payments due to such Third Party during the Co-Development
Period, or (b) for any payments to a Third Party by Takeda not covered by clause
(a), such amounts may be deducted under Section 6.4.2 to the extent qualifying
for a reduction thereunder.

3.5.3Except as set forth in Section 3.5.1, if Takeda intends to use in the Early
Stage Program any new intellectual property acquired from a Third Party [***],
and such use by MTEM or Takeda hereunder would trigger a need to take a license
to such intellectual property from a Third Party or would trigger a payment to
such Third Party, then [***]. In the event that Takeda desires to take such a
license, it will be sublicensable to MTEM pursuant to Section 3.1, solely to
conduct MTEM’s Program Activities under the Early Stage Program in accordance
with Article II as set forth in the Early Stage Program Plan.  

Section 3.6Existing Licenses; Compliance with Future In-Licenses.  

3.6.1MTEM represents and warrants that the MTEM Background IP, as it exists as
of the Effective Date, does not include any intellectual property that is
in-licensed by MTEM or jointly owned with a Third Party.

3.6.2MTEM shall not terminate or enter into any amendment to, and will not
commit any acts or permit the occurrence of any omissions that would cause
breach or termination of, any Future MTEM In-License that would adversely affect
Takeda or otherwise adversely effect, limit, restrict, impact or otherwise
impair Takeda’s rights, or impose additional obligations on Takeda, under this
Agreement without first obtaining the prior written consent of Takeda, such
consent not to be unreasonably withheld; provided that (a) upon becoming aware
of any such breach occurring and prior to any such termination right being
triggered with respect to a Future MTEM In-License, MTEM will promptly provide
notice thereof to Takeda and (b) unless and until a Future MTEM In-License
provides (or MTEM enters into a written agreement, including an amendment to
such Future MTEM In-License) that Takeda’s rights under such Future MTEM
In-License granted hereunder would survive any termination of such Future MTEM
In-License without imposing any additional obligations on Takeda; unless
otherwise agreed to in writing by the Parties.

Section 3.7IP Rights from Other Partners. MTEM shall ensure that any future
licensee of MTEM or any sublicensee with respect to the MTEM Background IP or of
MTEM’s right, title and interest in or to the Program IP (each, a “MTEM
Licensee”), has agreed to (a) promptly disclose in writing to MTEM any
Reciprocal Technology, including all relevant information and materials with
respect thereto, and (b) assign such Third Party’s rights and interests in such
Reciprocal Technology to MTEM or grant to MTEM the irrevocable and royalty-free
right and license to Exploit such Reciprocal Technology in connection with CD38
SLT-A Fusion Proteins, including the right to sublicense (through multiple
tiers) to Third Parties (including to Takeda on an exclusive basis with respect
to the Licensed Products (including any CD38 SLT-A Fusion Protein contained
therein)). MTEM will use commercially reasonable efforts to secure the above
described license royalty-free to Takeda.

Section 3.8Disclosure of IP.

MTEM shall (a) disclose and make available to Takeda the MTEM Background IP
(including documents, data and information such as the MTEM Regulatory
Documentation), Joint Background IP and Program IP in its possession or control
as is necessary or reasonably useful to enable Takeda, its Affiliates, and its
Sublicensees, to use and reference the MTEM

Page 28

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Background IP (including the MTEM Regulatory Documentation), the Joint
Background IP and Program IP to practice the Exclusive License on the terms set
forth herein and (b) upon Takeda’s reasonable request and with at least [***]
notice to MTEM, make available to Takeda at the Facility and any other
facilities used in connection with the performance of the Program Activities
with respect to the Target, MTEM’s personnel to provide a reasonable amount of
technical assistance and training to Takeda’s personnel in order to enable
Takeda to use the such intellectual property and MTEM Regulatory Documentation.
Promptly upon the issuing, registration, filing, creation or conception of any
new Patent Rights Controlled by MTEM claiming any new MTEM Background IP, MTEM
shall amend Schedule 9.2.5 to add such Patent Rights and shall promptly provide
such amended Schedule to Takeda.

Section 3.9Target Exclusivity.

3.9.1Until [***], MTEM agrees, on behalf of itself and its Affiliates (a) to
collaborate exclusively with Takeda with respect to the Target and (b) except as
set forth herein, not to Develop, Manufacture, use or Commercialize or otherwise
Exploit any targeting moiety with respect to the Target (or enable any Third
Party to do so) other than pursuant to this Agreement.

3.9.2[***] Takeda agrees, on behalf of itself and its Affiliates (a) to
collaborate exclusively with MTEM with respect to the [***] in products that
contain a [***] and are [***] and (b) except as set forth herein, not to
Develop, Manufacture, use or Commercialize or otherwise Exploit any [***]
including [***] or enable any Third Party to engage in the activities set forth
in this clause (b), other than pursuant to this Agreement.

3.9.3For purposes of this Section 3.9, “collaborate exclusively” includes
conducting the applicable activities, directly or indirectly, itself or in
collaboration with a Third Party, including by granting any right or license,
including granting any covenant not to sue, with respect to any of the
foregoing, but for clarity an investment in a Third Party is not itself
sufficient to constitute “collaboration”.

Article IV
Governance

Section 4.1Alliance Managers.

4.1.1Appointment of Alliance Managers. Promptly after the Effective Date, the
Parties shall each appoint an individual who shall oversee contact between the
Parties for all matters under this Agreement regarding, relating to or in
connection with the conduct of a Program or activities with respect to CD38
SLT-A Fusion Proteins or Licensed Products (each, an “Alliance Manager”). The
Alliance Managers may, but are not required to be, members of the Joint Steering
Committee. The Alliance Managers shall have the right to attend all meetings of
the Joint Steering Committee and may bring to the attention of the latter any
matters or issues either of the Alliance Managers reasonably believes should be
discussed by the Joint Steering Committee. Each Party shall bear its own costs
and expenses, including travel and lodging, in connection with the activities of
its Alliance Manager hereunder. Each Party may replace its Alliance Manager at
any time by written notice to the other Party. A Party may replace its
designated individual at any time by written notice to the other Party.

Page 29

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

4.1.2Responsibilities. The Alliance Managers shall be responsible for creating
and maintaining a constructive work environment between the Parties. Without
limiting the generality of the foregoing, the Alliance Managers shall:

(a)Identify and timely bring to the attention of their respective managements
any disputes arising between the Parties related to the Agreement;

(b)Provide a single point of communication between the Parties with respect to
the Agreements and the Parties’ respective activities hereunder and thereunder;

(c)Plan and coordinate external communications by the Parties with respect to
the Agreement and the Parties’ respective activities;

(d)Ensure that meetings of the JSC occur as set forth in this Agreement, that
procedures are followed with respect to such meetings (including the giving of
proper notice and the preparation and approval of minutes) and that relevant
action items resulting from such meetings are appropriately carried out or
otherwise addressed; and

(e)Undertake such other responsibilities as the Parties may mutually agree in
writing.

Section 4.2Project Managers.

4.2.1Role. Each Party will designate a single individual to serve as its manager
under the Early Stage Program Plan and the Post Phase Ia Program Plan (each a
“Project Manager”). A Project Manager will serve as the principal point of
contact for the appointing Party for matters relating to that Party’s
performance under a Program Plan and will be responsible for implementing and
coordinating, on a day-to-day basis, all activities under such plans and
facilitating the exchange of information among the Parties regarding the
performance under such Program Plan. The Project Managers may mutually delegate
tasks and responsibilities to sub-managers or sub-program teams, working groups
and other team members, as they deem appropriate to efficiently and effectively
perform their respective obligations hereunder. Each Party may replace its
Project Manager at any time upon written notice to the other Party.

4.2.2Meetings. The Project Managers will meet as soon as practicable after the
Effective Date and thereafter at [***] and at such additional times as the
Project Managers or the Joint Development Committee or Joint Steering Committee
as applicable may deem reasonably appropriate. Meetings of the Project Managers
may be conducted in person or by teleconference or video conference as mutually
agreed by the Project Managers. Additionally, the Project Managers (or their
designees) will maintain close regular communications with each other as to the
status of the ongoing activities under the Early Stage Program Plan or the Post
Phase Ia Program Plan. Each Project Manager will keep accurate and complete
records of his or her activities and meetings and will, from time to time as
requested by the Joint Patent Committee or Joint Steering Committee, provide the
Joint Patent Committee, Joint Development Committee or Joint Steering Committee
with appropriate updates and information to keep the applicable committees
apprised of each Party’s performance under this Agreement.

Section 4.3Joint Steering Committee.

Page 30

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

4.3.1Formation and Composition. Within [***] after the Effective Date, the
Parties will establish a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”) composed of [***] appointed senior executive
representatives of each of Takeda and MTEM (which committee may be the same
committee as the one established pursuant to the Multi-Target Agreement). A
Party may change one or more of its representatives on the Joint Steering
Committee upon written notice to the other Party or elect to have one of its
members represented by a delegate at a meeting of the Joint Steering Committee,
in which case such delegate shall have the same decision-making authority as the
representative for whom he or she is acting as a delegate. The Joint Steering
Committee will be chaired by a Takeda representative selected by Takeda from one
of the Takeda’s members of the Joint Steering Committee. The Parties may allow
additional employees with experience relevant to the meeting agenda to attend
meetings of the Joint Steering Committee subject to the confidentiality
provisions of Article VII. Only JSC representatives or their appointed delegates
shall have voting rights.

4.3.2Functions and Authority. The Joint Steering Committee will be responsible
for supervising and managing the Programs. Its functions will be:

(a)Attempting to resolve any disputes arising under any subcommittee of the
Joint Steering Committee;

(b)Reviewing and approving Program Plans (including budgets contained therein)
and amendments or other modifications thereto formulated by the Parties or the
subcommittees as set forth herein;

(c)Monitoring and reviewing the overall progress of the Programs;

(d)Establish working teams or additional subcommittees; and

(e)Such other matters as the Parties may mutually agree in writing.

4.3.3Meetings. Until disbanded, the Joint Steering Committee will meet in person
or by teleconference or videoconference at least once every [***] until it is
disbanded.

4.3.4Decisions. Each Party shall have [***] on the Joint Steering Committee.
During the Co-Development Period (a) in the event that the Joint Steering
Committee is unable to reach unanimous agreement on any issue that is subject to
its decision-making authority, then either Party may refer the matter for
executive escalation pursuant to Section 4.3.7 except (b) Takeda’s
representatives on the JSC will have [***] decision making authority at the JSC
level to approve any Early Stage Program Plan or the Post Phase Ia Program Plan
and any of the annual updates to either of the foregoing as provided to the JSC
annually pursuant to Section 2.1.1 and Section 2.1.2, provided that the matter
is referred for executive escalation pursuant to Section 4.3.7 prior to Takeda
exercising its [***] decision right pursuant to Section 12.3.2. If the matter is
not resolved following executive escalation, Takeda’s representatives on the JSC
may exercise their [***] decision-making authority. However, in the case of any
such updates which may occur outside or distinct from the annual update process,
in no event may Takeda's representatives approve any such update without the
agreement of MTEM’s representatives if such decision (i) would cause the Budget
Threshold for the applicable Program to be exceeded or (ii) assign to MTEM any
additional activities under such plan.

Page 31

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

4.3.5Minutes and Reports. The Joint Steering Committee shall maintain accurate
minutes of its meetings, including all proposed decisions and recommended
actions or decisions taken. Promptly after each meeting, a member of the Joint
Steering Committee designated by the Joint Steering Committee shall provide the
Parties with draft minutes of each meeting, the status of the Programs, any
issues requiring decisions and any proposed decisions. Within [***] of each
meeting, the Joint Steering Committee chair shall provide final versions of the
meeting minutes and such minutes will be recognized as having been accepted by
the Parties.

4.3.6Duration. Except as otherwise agreed by mutual written consent of the
Parties, the Joint Steering Committee shall be in existence if during the
Co-Development Period or for so long as any of the (a) Joint Development
Committee, (b) Joint Manufacturing Committee, or (c) Joint Finance Working Group
is in existence hereunder; provided, however, that Takeda shall have the
authority to disband the Joint Steering Committee and other committees after
Co-Development Period ends or pursuant to its rights in Section 12.7.2.

4.3.7Escalation. If the Joint Steering Committee fails to reach unanimous
agreement on a matter within its jurisdiction for a period in excess of [***]
the matter shall be resolved in accordance with the procedures set forth in
Section 12.3.

4.3.8Subcommittees. The Parties may establish such subcommittees of the Joint
Steering Committee as required under this Agreement or as deemed necessary by
the Parties. Each such subcommittee shall consist of an equal number of
representatives designated by each Party, which number shall be mutually agreed
by the Parties. Each Party shall be free to change its representatives on notice
to the other or to send a substitute representative to any subcommittee meeting,
subject to the confidentiality provisions of Article VII; provided, however,
that each Party shall ensure that at all times during the existence of any
subcommittee, its representatives on such subcommittee have appropriate
expertise and seniority for the then-current stage of Development or Manufacture
of Licensed Products, in each case to the extent applicable to the role of the
subcommittee. Each subcommittee shall report to, and any disputes under a
subcommittee shall be referred to the Joint Steering Committee, subject to
Section 4.3.7. The initial four (4) subcommittees of the Joint Steering
Committee will be the Joint Development Committee, the Joint Manufacturing
Committee, the Joint Patent Committee, and the Joint Finance Working Group, each
as further described below.

Section 4.4Joint Development Committee.

4.4.1Formation and Composition. Within [***] after the Effective Date, the
Parties shall establish a Joint Development Committee (the “Joint Development
Committee” or “JDC”) composed of [***] appointed representatives of each of
Takeda and MTEM with experience appropriate to the functions of the JDC. A Party
may change one or more of its representatives on the Joint Development Committee
upon written notice to the other Party or elect to have one of its members
represented by a delegate at a meeting of the Joint Development Committee. The
Joint Development Committee will be chaired by a Takeda representative selected
by Takeda from one of Takeda’s members of the Joint Development Committee. The
Parties may allow additional employees to attend meetings of the Joint
Development Committee subject to the confidentiality provisions of Article VII.

4.4.2Functions and Authority. The Joint Development Committee will be
responsible for overseeing Development of the Licensed Product(s) under the
Early Stage

Page 32

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Program as well as, if the Co-Development Option is exercised, the Post Phase Ia
Program Plan. For so long as MTEM is obligated to bear its share of the
Co-Development Costs, the Joint Development Committee’s functions will be as
follows with respect to activities within the scope of this Agreement:

(a)Proposing amendments or modifications to the Early Stage Program Plan or the
Post Phase Ia Program Plan (including the budgets contained therein) to the JSC
for approval;

(b)Development operations coordination;

(c)Coordinating regulatory submissions;

(d)Making any decisions that are assigned to the Joint Development Committee
hereunder; and

(e)Such other matters as the Parties may mutually agree in writing.

4.4.3Meetings. Until disbanded, the Joint Development Committee will meet in
person or by teleconference or videoconference at least once every [***] during
the Co-Development Period or as the Joint Steering Committee otherwise decides.

4.4.4Decisions. Each Party shall have [***] vote on the Joint Development
Committee. In the event that the Joint Development Committee is unable to reach
unanimous agreement on any issue that is subject to its decision-making
authority for a period in excess of [***] then the matter shall be referred to
the JSC for decision.

4.4.5Minutes and Reports. The Joint Development Committee will maintain accurate
minutes of its meetings, including all proposed decisions and recommended
actions or decisions taken. Promptly after each meeting, a member of the Joint
Development Committee designated by the Joint Development Committee will provide
the Parties with draft minutes of each meeting, the status of the Programs, any
issues requiring decisions and any proposed decisions. Within [***] of each
meeting, the Joint Development Committee chair will provide final versions of
the meeting minutes and such minutes will be recognized as having been accepted
by the Parties.

4.4.6Duration. Except as otherwise agreed by mutual written consent of the
Parties, the Joint Development Committee shall be in existence only for the
Early Stage Program (including during any transition/wind-down period
thereafter); provided, that if MTEM has exercised the Co-Development Option, the
Joint Development Committee shall continue until the later of (a) the date on
which all joint Development activities hereunder (including the transition of
Development activities between the Parties) have ceased and (b) the end of the
Co-Development Period.

Section 4.5Joint Manufacturing Committee. The Joint Manufacturing Committee
shall form and operate as set forth under Section 5.4.

Section 4.6Joint Patent Committee. The Joint Patent Committee shall form and
operate as set forth under Section 8.3.9.

Page 33

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 4.7Joint Finance Working Group. The Joint Finance Working Group shall
include one representative from each Party during the Co-Development Period. Its
responsibilities shall be to:

4.7.1Formation and Composition. The Parties will establish a joint finance
working group committee (the “Joint Finance Working Group”) composed of [***]
appointed representative of each of Takeda and MTEM. A Party may at any time, by
written notice to the other Party’s representative on the Joint Finance Working
Group, change its representative on the Joint Finance Working Group, or elect to
be represented by a delegate at a meeting of the Joint Finance Working Group.
The Joint Finance Working Group, will be chaired by the Takeda representative.
The Parties may allow additional employees to attend meetings of the Joint
Finance Working Group, subject to the confidentiality provisions of Article VII.

4.7.2Functions and Authority. The Joint Finance Working Group will be
responsible for only the following:

(a)facilitate the creation of budgets included in Program Plans and, including
the annual updates thereto;

(b)reconcile financial and accounting matters between the Parties;

(c)initiate and execute an effective cost sharing process (cross-charges);

(d)cooperate to ensure that any such budget for a Calendar Year (or any other
given period) can be interpreted for the purposes of both Parties’ internal
financial and audit reporting requirements, including each Party’s fiscal year
reporting as well as timely reporting of interim period costs incurred under any
applicable Program Plan;

(e)monitor the budget and expense reporting requirements between the Parties
related to Co-Development Costs to ensure that each Party is able to comply with
its respective internal financial and audit reporting requirements and, as
appropriate, recommending to the JSC for approval, changes to the reporting
requirements under this Agreement; and

(f)undertake such other tasks with respect to the implementation and reporting
for the Parties’ sharing of Co-Development Costs as the Parties mutually agree
in writing.

4.7.3Decisions. It is not intended that the Joint Finance Working Group shall
have decision-making authority but in the case of a dispute regarding any matter
under the jurisdiction of the Joint Finance Working Group, either Party may
escalate the matter to the JSC.

Section 4.8Quorum. For the JSC, a quorum is required for any meeting of the JSC,
which quorum will exist if at least [***] representatives (or a delegate
thereof) of each Party is present. For the Joint Development Committee, Joint
Manufacturing Committee and Joint Patent Committee, a quorum is required for any
meeting of such committee, which quorum will exist if at least [***] of each
Party is present. If a quorum exists, then the unanimous consent of all
attending members of such committee is required in order for any decision to be
approved or action taken on behalf of such committee.

Page 34

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 4.9Referral to the Joint Steering Committee. In the event that the Joint
Manufacturing Committee, Joint Development Committee or the Joint Patent
Committee, as the case may be, cannot agree on a matter that is subject to its
decision-making authority for a period in excess of [***] then except as
otherwise expressly provided herein, matter shall be referred to the Joint
Steering Committee.

Article V
MANUFACTURING AND SUPPLY

Section 5.1Responsibility for Manufacturing. Subject to oversight by the Joint
Manufacturing Committee, as applicable, and subject to this Section 5.1, MTEM
shall be primarily responsible for Manufacturing activities with respect to
Development Material for a Licensed Product and Components thereof through
completion of the first Phase I Clinical Trial for such Licensed Product.
Notwithstanding the foregoing, Takeda shall, upon notice to MTEM at any time in
Takeda’s sole discretion, have the right to assume, or allow its designee to
assume, some or all of such Manufacturing activities as provided in Section 5.2
In addition to the support that MTEM shall provide to Takeda with respect to
regulatory filings under Section 2.2.1, at any time and upon Takeda’s sole
discretion and reasonable request, MTEM shall prepare manufacturing sections of
regulatory filings when MTEM was responsible for the manufacturing activities
covered by such filings.

5.1.1Supply Agreement. Within [***] after the Effective Date (or such other
period as agreed by the Parties), the Parties shall agree on a clinical supply
agreement between the Parties pursuant to which MTEM would supply [***] as
elected by Takeda, for the Phase I Program and (with MTEM’s written approval)
thereafter until the completion of the Technology Transfer, which supply
agreement shall also include as Co-Development Costs any mutually agreed
Manufacturing process development and supply chain development activities for
the applicable Licensed Product (or CD38 SLT-A Fusion Protein) beyond the
activities conducted pursuant to the [***] with GMP and shall be provided for up
to [***] (and if needed prior to the Technology Transfer, such additional
quantities as are reasonably requested by Takeda and can be supplied by MTEM
through Commercially Reasonable Efforts). If no Supply Agreement for the supply
of [***] is in place within the time period specified above, then MTEM shall
supply [***] on the terms set forth herein. If Takeda initiates the Technology
Transfer from MTEM and no Supply Agreement for the supply of [***] is in place,
MTEM shall have the right to complete (or have completed) the Manufacture of any
work-in-process Licensed Products or Components thereof and all such costs shall
be deemed Co-Development Costs. The Joint Manufacturing Committee shall propose
to the Parties, from time to time, amendments to the Supply Agreement as needed
to meet Manufacturing objectives, but for clarity, such amendments shall be
effective only if and when the Parties duly execute such an amendment.

5.1.2Third Party Suppliers. Takeda acknowledges that MTEM may contract with one
or more Third Parties to fulfill its obligations to Manufacture hereunder (each
such Third Party, a “Contract Manufacturing Organization” or “CMO”) subject to
the approval of such CMO by the Joint Manufacturing Committee pursuant to
Section 5.4.2. The Parties hereby agree that each approved CMO is approved
solely for performance of Manufacturing within the scope of the applicable CMO
agreement as approved by the Joint Manufacturing Committee. Through the Joint
Manufacturing Committee, MTEM will keep Takeda informed of all activities of its
CMOs and material information related to the Manufacturing [***] as the case may
be. With respect to [***] MTEM will provide Takeda with reasonable access to its
CMOs, including

Page 35

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

permitting and enabling Takeda to accompany MTEM in audits and inspections and
using reasonable efforts to cause its CMOs to permit Takeda to conduct audits
and inspections, as well as for regulatory purposes and technical transfer. The
Parties will coordinate audits and inspections through the Joint Manufacturing
Committee. MTEM will provide Takeda with each CMO agreement prior to execution
for review and comment and to ensure terms are consistent with MTEM’s
obligations hereunder and under the Supply Agreement. Comments received within
[***] of receipt by Takeda will be given good faith consideration. MTEM will not
materially change any agreement with an approved CMO as it relates to [***]
including any change to the criteria agreed upon by the Parties through the
Joint Manufacturing Committee to which [***] should conform to be considered
acceptable for its intended use, except in accordance with the Quality Agreement
and otherwise subject to agreement of the Joint Manufacturing Committee.

5.1.3Payment. Takeda shall purchase [***] (including [***] purchased under the
Supply Agreement) from MTEM at [***] of the Supply Price, plus all shipping
costs, including shipping insurance thereof, for all delivered conforming [***]
(“Supply Payment”); provided, however, the Joint Manufacturing Committee, as
applicable, shall timely agree upon a schedule for the Supply Payments in
consideration for Manufacturing activities (whether conducted directly by MTEM
or contracted by MTEM with a CMO pursuant to Section 5.1.2) that are anticipated
to take longer than [***]. Such schedule shall take into account the agreed upon
Manufacturing activities and milestones for such activities and will include a
mechanism for truing up to actual costs, including refunds or credit for
non-conforming [***] all in accordance with agreed upon terms set forth in the
Supply Agreement. All Supply Payments shall be contingent upon receipt by Takeda
of an invoice from MTEM in accordance with the agreed upon schedule and which
references the applicable purchase order number. Supply Payments shall be made
within [***] of receipt of each such invoice. For clarity, any amounts paid by
Takeda under this Section 5.1.3 shall be included in Co-Development Costs, and
an equivalent amount shall be deemed paid by MTEM and similarly included in
Co-Development Costs.

Section 5.2Technology Transfer. Without limitation to MTEM’s obligations under
Section 3.9, at Takeda’s request, for each Licensed Product, MTEM shall, at
Takeda’s expense (subject to a mutually agreed reasonable budget with internal
time to be calculated on an FTE basis based on a rate that reflects MTEM's
actual costs for such FTE), transfer the Manufacturing process for such Licensed
Product and any CD38 SLT-A Fusion Proteins and components thereof to Takeda or
its designee (the “Technology Recipient”) as set forth in this Section 5.2,
which transfer will comprise all necessary and available Know-How,
documentation, methods, reagents, processes and other components to enable
Takeda or its designee to independently Manufacture Licensed Products (such
transfer, the “Technology Transfer”).

5.2.1Within [***] after Takeda notifies MTEM that it is exercising Technology
Transfer rights under this Section 5.2 with respect to a Licensed Product, MTEM
shall deliver to the Technology Recipient copies of the then-current
Manufacturing process for and any other information reasonably required in order
to Manufacture such Licensed Product and the CD38 SLT-A Fusion Proteins and
other Components contained therein, including master batch records and any other
manufacturing records (collectively, the “Technology Transfer Documentation”).

Page 36

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

5.2.2During such [***] and upon Takeda’s reasonable request with at least [***]
notice to MTEM, MTEM shall also find a convenient time to permit representatives
of the Technology Recipient or Takeda, as applicable, (the “Representatives”) to
access the Facility during normal business hours to observe the Manufacturing of
the Licensed Product and CD38 SLT-A Fusion Proteins included therein. While the
Representatives are at the Facility, MTEM shall make available to the
Representatives employees of MTEM (or its Affiliates or subcontractors) for
consultation with respect to the Technology Transfer Documentation and the
Manufacturing process for the Licensed Product and the CD38 SLT-A Fusion
Proteins and components contained therein.

5.2.3At Takeda’s request, MTEM shall use commercially reasonable efforts to
effect assignments of any existing contract to the extent relating to one or
more of the Licensed Products or the CD38 SLT-A Fusion Proteins and components
contained therein, or to obtain for Takeda substantially all of the practical
benefit and burden under such agreement to the extent applicable to Licensed
Product and the CD38 SLT-A Fusion Proteins and components contained therein,
including by entering into appropriate and reasonable alternative arrangements
on terms agreeable to Takeda. Unless otherwise agreed by the Parties, any
agreement with any Contract Manufacturing Organization or other service provider
entered into by MTEM on or after the Effective Date that relates to any Licensed
Product and the CD38 SLT-A Fusion Proteins and components contained therein
shall be assignable or otherwise transferable to Takeda without the consent of
the counterparty thereto to the extent related to any Licensed Product and the
CD38 SLT-A Fusion Proteins and components contained therein.

5.2.4Following the completion of the Technology Transfer, MTEM shall, for a
period of up to [***] thereafter, provide the Technology Recipient with
reasonable access to MTEM’s employees for telephone or in person consultations
regarding the Manufacture of the CD38 SLT-A Fusion Proteins and, if applicable,
the Licensed Products.

5.2.5Without limiting the foregoing, MTEM shall take, and shall cause its
Affiliates and subcontractors to take, all action and to do all things
necessary, proper or advisable to complete the Technology Transfer in accordance
with this Section 5.2, including, as applicable, obtaining and making available
such information, personnel, products, materials, services, facilities and other
resources as reasonably necessary to enable the Technology Recipient to
Manufacture the CD38 SLT-A Fusion Proteins and the Licensed Products.

5.2.6Takeda shall pay MTEM for its reasonable, out-of-pocket costs and expenses
incurred in the performance of its activities under this Section 5.2 (in which
case such amounts paid shall be included as Co-Development Costs), unless the
Technology Transfer is a response by Takeda to a material breach by MTEM of its
supply obligations hereunder that is not cured by MTEM pursuant to this
Agreement, in which case MTEM shall bear all of its own expenses.

Section 5.3Responsibility for Manufacturing After Technology Transfer. Following
completion of the Technology Transfer for a given Licensed Product, including
any required validation, but subject at all times to MTEM’s supply rights set
forth in Section 5.1, Takeda or its designee shall have the sole right, at its
cost, for Manufacturing activities with respect to Licensed Product and the CD38
SLT-A Fusion Proteins and Components contained therein; provided, that if Takeda
will outsource such Manufacturing activities to a Third Party, Takeda will take
into consideration MTEM’s capabilities to continue to supply CD38 SLT-A

Page 37

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Fusion Proteins or the 4019 Targeting Moiety to Takeda at the Supply Price for
use in Clinical Trials pursuant to the Supply Agreement.

Section 5.4Joint Manufacturing Committee.

5.4.1Formation and Composition. Within [***] after the Effective Date, the
Parties will establish a joint manufacturing committee (the “Joint Manufacturing
Committee”) composed of [***] appointed representatives of each of Takeda and
MTEM. A Party may change one or more of its representatives on the Joint
Manufacturing Committee upon written notice to the other Party or elect to have
one of its members represented by a delegate at a meeting of the Joint
Manufacturing Committee. The Joint Manufacturing Committee will be chaired by a
Takeda representative selected by Takeda from one of Takeda’s members of the
Joint Manufacturing Committee. The Parties may allow additional employees to
attend meetings of the Joint Manufacturing Committee subject to the
confidentiality provisions of Article VII.

5.4.2Functions and Authority. The Joint Manufacturing Committee shall be
responsible for developing a plan for manufacturing process development and
supply chain development, including CMO selection, including coordinating
inspections of potential CMOs by both Parties, reviewing the progress of such
plan, reviewing and serving as a forum for discussing and approving changes to
such plan, any Supply Agreement or change in facility location, and such other
matters as the Parties may mutually agree in writing. The Joint Manufacturing
Committee will keep the Joint Steering Committee reasonably informed of the
foregoing.

5.4.3Decisions. Each Party shall have [***] on the Joint Manufacturing
Committee. The Joint Manufacturing Committee shall seek to make all decisions by
consensus. In the event that the Joint Manufacturing Committee is unable to
reach unanimous agreement on any issue that is subject to its decision-making
authority, such matter shall be referred to the Joint Steering Committee for
resolution, except that in the case of a dispute at Joint Steering Committee,
Takeda will have [***] decision making authority with respect to Manufacturing
activities at the JSC level, subject to Section 5.3.

5.4.4Duration. Unless earlier terminated by mutual written consent of the
Parties, the Joint Manufacturing Committee shall be in existence until the later
of (a) completion of the [***] and (b) (i) completion of the [***] with respect
to each Licensed Product that is intended to be clinically developed and (ii)
[***] after filing of the last IND for such a Licensed Product has been filed
(unless a clinical hold has been imposed with respect to such IND, in which case
upon release of the clinical hold or termination of the clinical development of
such Licensed Product).

Section 5.5Quality Agreement. Takeda and MTEM shall, in connection with entering
into the Supply Agreement, or as otherwise determined by the Joint Manufacturing
Committee, and in any event prior to the Manufacture of any CD38 SLT-A Fusion
Protein or Licensed Product by MTEM, prepare and enter into a reasonable and
customary quality assurance agreement that sets forth the terms and conditions
upon which MTEM will conduct its quality activities in connection with this
Agreement (the “Quality Agreement”). Each Party shall duly and punctually
perform all of its obligations under the Quality Agreement.

Page 38

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Article VI
PAYMENTS AND RECORDS

Section 6.1Upfront Fee. Takeda shall pay to MTEM an upfront fee of Thirty
Million U.S. Dollars ($30,000,000) (“Upfront Fee”) within [***] after the
Effective Date.  

Section 6.2Development Milestone Payments. Subject to the terms and conditions
of this Agreement, including Section 6.5, Takeda shall pay to MTEM the following
milestone payments within [***] after receipt of an invoice following the first
occurrence of each event set forth below with respect to the first [***] to
achieve such event, whether such events are achieved by Takeda, its Affiliates
or Sublicensees, as follows:

Milestone Number

Milestone Event

Milestone Payments

(Only One Payment Due for each Milestone Number)

 

 

MTEM Does Not Exercise the Co-Development Option

(Column 1)

MTEM Exercises the Co-Development Option

(Column 2)

1

[***]

[***]

[***]

2

[***]

[***]

[***]

3

[***]

[***]

[***]

4

[***]

[***]

[***]

5

[***]

[***]

[***]

6

[***]

[***]

[***]

7

[***]

[***]

[***]

8

[***]

[***]

[***]

9

[***]

[***]

[***]

10

[***]

[***]

[***]

11

[***]

[***]

[***]

12

[***]

[***]

[***]

13

[***]

[***]

[***]

14

[***]

[***]

[***]

15

[***]

[***]

[***]

16

[***]

[***]

[***]

 

Each milestone payment in this Section 6.2 is due only once and shall be payable
only upon the first achievement of such milestone event (regardless of the
number of [***]. Column 2

Page 39

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

shall apply only if MTEM has exercised the Co-Development Option and the
milestone event occurs during the Co-Development Period.  

In the event that Column 2 applies, but MTEM has not paid its share of the
Co-Development Costs in full prior to the date the milestone payment would be
due, then Takeda shall pay the amount in Column 1 (if any) and then once such
Co-Development Costs have been paid to Takeda, then Takeda shall pay the
difference between the amount in Column 2 and Column 1 for the applicable
milestone, such that Takeda has paid the total amount due to MTEM for the
achievement of the applicable milestone. No amounts shall be due under this
Section 6.2 for subsequent or repeated achievements of any such milestone event.
For clarity, the maximum aggregate amount of milestone payments payable by
Takeda pursuant to Column 2 above is Three Hundred Seven Million Five Hundred
Thousand U.S. Dollars ($307,500,000). If MTEM does not exercise the
Co-Development Option, the possible aggregate amount of milestone payments
payable by Takeda pursuant to Column 1 above is One Hundred Sixty Two Million
Five Hundred Thousand U.S. Dollars ($162,500,000).

If a [***] is considered [***] then following [***] then [***] above, as
applicable, would be payable upon [***] based on such [***] (if such milestone
has not been previously paid). For purposes of clarity, payment of [***] above
will not preclude a future payment of [***] above.

Section 6.3Sales Milestone Payments. Subject to the terms and conditions of this
Agreement, including Section 6.5, Takeda shall pay to MTEM the following sales
milestone payments within [***] after the end of the first Calendar Year in
which the aggregate annual Net Sales of all Licensed Products in such Calendar
Year reach the following thresholds for the first time:

Milestone for Aggregate Net Sales for a Calendar Year (“Aggregate Net Sales”)

Milestone Payments (Only One Payment Due for each Milestone Number)

 

MTEM Does Not Exercise the Co-Development Option

(Column 1)

MTEM Exercises the Co-Development Option

(Column 2)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Each sales milestone payment is separate and may only be earned once for the
aggregate of all Licensed Products, however, if more than one Net Sales
threshold is reached in the same Calendar Year, [***] shall be payable during
such Calendar Year and [***] shall be payable on the [***] of the following
Calendar Year. Column 2 shall apply only in the case in which MTEM has exercised
the Co-Development Option and the milestone is achieved with respect to a
Calendar Year prior to the Calendar Year in which the Co-Development Period
ended. In the

Page 40

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

event that Column 2 applies, but MTEM has not paid its share of the
Co-Development Costs in full prior to the date the milestone payment would be
due, then Takeda shall pay the amount in Column 1 (if any) and then once such
Co-Development Costs have been paid to Takeda, then Takeda shall pay the
difference between the amount in Column 2 and Column 1 for the applicable
milestone, such that Takeda has paid the total amount due to MTEM for the
achievement of the applicable milestone.

Section 6.4Royalties Payable by Takeda.

6.4.1In consideration for the Exclusive Licenses granted to Takeda herein, and
subject to the terms and conditions of this Agreement, including Section 6.5,
during the Royalty Term, or in the case in which MTEM exercised its
Co-Development Option and the Co-Development Period remains in effect, the
Co-Development Royalty Term for a Licensed Product, Takeda shall pay to MTEM
royalties on the annual aggregate Net Sales of all Licensed Products sold during
the Royalty Term or, if it applies per above in this Section 6.4.1, the
Co-Development Royalty Term, for such Licensed Product in the applicable
country, which royalties shall be paid at the following rates as set forth
below:

Annual Aggregate Net Sales for all Licensed Products

Royalty Rate in the case of No Exercise of Co-Development Option

(Column 1)

Royalty Rate in the case of Co-Development

(Column 2)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

For avoidance of doubt, the incremental royalty rates set forth above shall only
apply to that portion of the Net Sales of royalty-bearing Licensed Products that
falls within the indicated range of sales. By way of example, and not in
limitation of the foregoing, if, in the case in which the Royalty Term, rather
than the Co-Development Royalty Term, applies during a Calendar Year, Net Sales
of the Licensed Products, in the aggregate, were equal to [***] and MTEM has not
exercised the Co-Development Option, the royalty payable by Takeda would be
calculated by adding (i) the royalty due on such Net Sales with respect to the
[***] at the first level percentage of [***] (under Column 1), and (ii) the
royalty due on Net Sales for the Licensed Products with respect to the next
[***] at the second level percentage of [***] (under Column 1). The obligation
to pay royalties shall be imposed only once with respect to the same unit of
Licensed Product sold by Takeda, its Affiliate or Sublicensee. Takeda shall have
no obligation to pay any royalty with respect to Net Sales of any Licensed
Product in any country after the Royalty Term or Co-Development Royalty Term,
whichever is applicable, for such Licensed Product in such country is not in
effect.

Page 41

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

In the event that Column 2 applies, but MTEM has not paid its share of the
Co-Development Costs in full prior to the date any royalty payment would be due,
then Takeda shall pay royalties based on the rate in Column 1 (if any) and then
once such Co-Development Costs have been paid to Takeda, then Takeda shall pay
the difference between such royalties calculated based on Column 1 and the
royalties that would have been calculated on the applicable Net Sales based on
Column 2, such that Takeda has paid the total royalties due to MTEM.

6.4.2Royalty Reductions.

(a)If and for so long as there is a Biosimilar Product being sold by a Third
Party in a Calendar Quarter in a country in the Territory, then the royalties
otherwise payable by Takeda to MTEM in such country pursuant to Section 6.4.1
shall be reduced by the percent set forth below of the amounts otherwise owed:

Biosimilar Products unit volume sales for each Licensed Product in such country,
as a percentage of total sales of Licensed Products, on the one hand, and
Biosimilar Products, on the other hand, in such country

Reduction Rate

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

The Parties will select a mutually agreeable independent Third Party to identify
and calculate the Biosimilar Products unit volume sales for each Licensed
Product in a Calendar Quarter in a country in the Territory and such unit volume
sales amounts shall be included in each royalty report provided for under
Section 6.11. In the event that such independent Third Party is not available or
otherwise able to accurately determine or calculate the Biosimilar Product unit
volume sales, Takeda shall calculate the Biosimilar Product unit volume sales
based on available data in good faith. In the event MTEM disputes in good faith
Takeda’s calculation of any Biosimilar Product unit volume sales for a Licensed
Product in a country in the Territory, MTEM may by written notice to Takeda
require, at MTEM’s cost, that such dispute be resolved in accordance with
Section 12.3 by and submitted to a panel of experts; provided, that Takeda shall
have the right to recover royalty reductions pursuant to this Section 6.4.2(a)
if it prevails after resolution of any such dispute, by offsetting the excess
payments with

Page 42

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

future royalty payments owed to MTEM or obtaining a refund from MTEM, as elected
by Takeda.

(b)Subject to the last sentence of Section 6.4.1 and if applicable, Section
6.4.2(f), from and after the date on which a Licensed Product is sold in a
country and is not at the time of sale covered by at least one Valid Patent
Claim(s) of the MTEM Background Patent Rights, Patent Rights in the Joint
Background IP, the Product Program Patent Rights, the MTEM Program Patent
Rights, or the Takeda Program Patent Rights (including Takeda Targeting Moiety
Patent Rights unless MTEM does not exercise the Co-Development Option or, if
exercised, unless MTEM opts out of Co-Development for the applicable Licensed
Product but otherwise excluding the Takeda Targeting Moiety Patent Rights) in
the country in which such Licensed Product is sold and, if the Co-Development
Royalty Term applies to such country, any regulatory exclusivity has expired in
the country where such Licensed Product is sold, (i) the royalty rate that would
otherwise apply with respect to such country shall each be reduced by (A) [***]
in the case in which the Co-Development Royalty Term applies or (B) [***] if the
Royalty Term applies, provided (ii) the royalty rate reduction in clause (i)
shall no longer apply if thereafter a Valid Patent Claim within the Patent
Rights specified above in this clause (b) becomes issued or granted in such
country during the Royalty Term or the Co-Development Royalty Term, as the case
may be.  

(c)Takeda shall have the right to deduct costs and expenses in accordance with
Section 8.7.2, to the extent not otherwise deducted under this Section 6.4.2.

(d)If in the reasonable opinion of Takeda, the Development, Manufacture,
Commercialization or other Exploitation of a Licensed Product hereunder
infringes or misappropriates or is reasonably expected to infringe or
misappropriate any Patent Right, trade secret or other intellectual property
right of a Third Party in any country or jurisdiction in the Territory, then
Takeda shall have the right, but not the obligation, upon consultation with
MTEM, to negotiate and obtain a license to or other rights from such Third Party
to such rights as necessary to Develop, Manufacture, Commercialize or otherwise
Exploit such Licensed Product in such country or jurisdiction. In the event that
Takeda negotiates and obtains any such license from a Third Party, Takeda shall
be entitled to deduct [***] of the amounts payable to such Third Party with
respect to such Licensed Product from the royalties payable to MTEM hereunder
for such Licensed Product in accordance with, and to the extent provided herein.
If and for so long as Takeda makes payments to any Third Party under the
Existing Third Party Agreement, Takeda may reduce the royalty payments otherwise
due as set forth in Section 6.4 by up to [***] of the amount paid to the Third
Party but this reduction shall not exceed [***] of Net Sales for the given
period. In addition, the reductions under this clause (d), shall not, in the
aggregate, reduce the royalty rate by more than [***] of the royalty rate that
would otherwise apply to such Licensed Products. Takeda may carry forward, and
deduct from future royalty payments due hereunder, any amounts which cannot be
deducted under this clause (d) due to such [***] floor.  

(e)If MTEM has or does receive research funding from a Third Party and in
exchange is required to pay royalties or other amounts to such Third Party or
its designee in consideration therefor, then MTEM shall be [***] responsible for
[***]. For clarity, if and for so long as the Parties agree that Takeda should
assume the duty to make payments to any Third Party under this clause (e), such
payments shall be fully deducted from the amount payable to MTEM under Section
6.4.1.

Page 43

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(f)Any reductions set forth in this Section 6.4.2 shall be applied, on a
Licensed Product-by-Licensed Product and country-by-country basis, to the
royalty rate payable to MTEM under Section 6.4.1 in the order in which they are
stated ((a), (b), (c), (d) and (e)) and if there is more than one reduction,
then the reductions shall be cumulative. Notwithstanding anything to the
contrary herein, except in the case in which the Co-Development Royalty Term
applies for a Licensed Product in the Territory, the royalties payable to MTEM
hereunder for such Licensed Product in such country for any Calendar Quarter
shall not be reduced pursuant to clauses ((a) through (d)), collectively, to
less than [***] of the amounts otherwise payable pursuant to Section 6.4.1
(prior to application of clauses (a) through (d)) by virtue of the application
of the reductions (in (a) through (d)); provided, however, that Takeda may carry
over, and deduct from royalties due in any subsequent Calendar Quarter(s),
amounts paid to Third Parties pursuant to Section 6.4.2(c) or 6.4.2(d) if Takeda
is unable to fully take such deduction as a result of the application of such
floor for the given Calendar Quarter. For clarity, there is no floor under this
clause (f) on the reduction of royalties payable for Licensed Products in the
case in which the Co-Development Royalty Term applies (but the floors set forth
in Section 6.4.2(d) shall apply).  

(g)MTEM acknowledges and agrees that the sales levels set forth in this Section
6.2 and Section 6.3 shall not be construed as representing an estimate or
projection of anticipated sales of the Licensed Products or implying any level
of diligence or Commercially Reasonable Efforts in the Territory and that the
sales levels set forth in Section 6.2 and Section 6.4 are merely intended to
define Takeda’s royalty and other payment obligations, as applicable, in the
event such sales levels are achieved and that the sales levels set forth in
Section 6.2 and Section 6.4 are merely intended illustrative purposes only.

Section 6.5Co-Development Cost Sharing. The Parties shall share Co-Development
Costs as follows:  

6.5.1Early Stage Program. MTEM and Takeda shall [***] of the Co-Development
Costs with respect to the Early Stage Program (whether incurred by MTEM or
Takeda or their respective Affiliates, licensees, or Sublicensees), and
including any costs incurred by Takeda under the IPA and markups in the Supply
Price, subject to Section 2.1.2(b) and Article IV.

6.5.2Post Phase Ia Program. Subject to Section 6.5.3, if MTEM has exercised the
Co-Development Option in accordance with Section 2.1.2(b), MTEM and Takeda shall
[***] of the Co-Development Costs with respect to the Post Phase Ia Program
(whether incurred by MTEM or Takeda or their respective Affiliates, licensees,
or Sublicensees), subject to Section 2.1.2(b) and Article IV, until, in the case
of the delivery of a notice (the “Co-Development Termination Notice”) pursuant
to the next sentence, the effective date of the termination of MTEM's
Co-Development Option. If, at any point after MTEM’s exercise of the
Co-Development Option, MTEM elects to end its Co-Development hereunder, it may
do so by providing Takeda with [***] prior written notice (the “Co-Development
Termination Notice Period”). MTEM shall continue to be responsible for [***] of
the Co-Development Costs incurred prior to the end of the Co-Development
Termination Notice Period, in accordance with Section 6.5.2. MTEM shall not be
obligated pay for any Co-Development Costs incurred after the end of the
Co-Development Termination Notice Period. Effective as of the end of
Co-Development Termination Notice Period, Takeda’s milestone obligations under
this Article VI shall be reduced to the lower amounts in Column 1 of each
applicable table (as if MTEM had not

Page 44

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

exercised its Co-Development Option), and Takeda shall continue to be obligated
to pay royalties at the higher rate set forth in Column 2 of the table in
Section 6.4 until the amount of royalties paid to MTEM by Takeda equals, in the
aggregate, the MTEM Co-Development Cost Amount (the “Transition Point”), after
which, Takeda shall pay royalties at the lower rate set forth in Column 1 of the
table in Section 6.4.

6.5.3Without limiting Takeda's rights to defer payment of a portion of Column 2
milestones and royalties in the event that MTEM has not paid to Takeda its
Co-Development Costs it owes as set forth above in this Article VI or Takeda's
rights to adjust milestones and royalties as set forth in Section 6.5.2, then in
the case of any delay in payment of MTEM’s Co-Development Costs (other than
those disputed in good faith by MTEM in writing) for more than [***] then Takeda
may elect to terminate the Co-Development Period by written notice to MTEM and
the Co-Development Period shall terminate if MTEM has not made such payment
within [***] after receipt of such notice, such termination of the
Co-Development Period effective at the end of such cure period. Upon
effectiveness of such termination, Takeda’s obligation to pay the higher
milestone amounts and royalty rates (set forth in the applicable Column 2 of
each table in this Article VI) shall cease, and Takeda shall thereafter be
obligated to pay the lower (Column 1) amounts and rates.

6.5.4Reporting and Payment Mechanics. Unless otherwise decided by the Joint
Finance Working Group, for any period of Co-Development, until the end of the
Co-Development Period, the Parties shall exchange an estimate of their
respective Co-Development Costs for each Calendar Quarter within the last week
of the Calendar Quarter and shall provide each other with a forecast of its
anticipated Co-Development Costs for the upcoming Calendar Quarter. For each
Calendar Quarter, the Parties will report to one another their respective
Co-Development Costs within [***] of the end of each Calendar Quarter and will
then reconcile the Co-Development Costs so each Party shares its portion of the
total Co-Development Costs. The reporting will include a summary of internal
costs (based on the FTE Rate) and external costs included within the
Co-Development Costs, in the same format as the Early Stage Development Budget.
The applicable Party shall issue a corresponding invoice by the [***] of each
Calendar Quarter for the prior Calendar Quarter and any payment shall be due in
[***] from receipt of such invoice.

6.5.5Disputes. Any dispute as to whether certain costs qualify as Co-Development
Costs shall be resolved pursuant to the JSC or Section 12.3.  

6.5.6No Double Counting. In no circumstances shall Development Costs incurred by
a Party’s Affiliate, licensee or Sublicensee be double counted as Co-Development
Costs, and in no circumstances shall any mark-ups among such Party and its
applicable Affiliates, licensees or Sublicensees be included as a Co-Development
Cost.

Section 6.6Royalty Payment Terms. Royalties shown to have accrued by each
Royalty Report provided for under this Article VI shall be due on the date such
Royalty Report is due pursuant to Section 6.11.2.

Section 6.7Payment Method. All payments by Takeda to MTEM, or payments by MTEM
to Takeda in the case of Co-Development, under this Agreement, shall be paid in
U.S. Dollars, and all such payments shall be made by bank wire transfer in
immediately available funds to the bank account designated by MTEM in writing;
provided, that such account

Page 45

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

information is provided to Takeda at least [***] prior to any such payment
becoming due hereunder.

Section 6.8Late Payments. If a Party does not receive payment of any sum due to
it on or before the due date therefor, simple interest shall thereafter accrue
on the sum due to such Party from the due date until the date of payment at a
per-annum rate of [***] over the then-current LIBOR prime rate reported in The
Wall Street Journal or the maximum rate allowable by Applicable Law, whichever
is lower.

Section 6.9Exchange Control. If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country in the
Territory where any Licensed Product is sold, payment shall be made through such
lawful means or method as the Parties reasonably shall determine.

Section 6.10Taxes; Withholding Taxes. The amounts payable pursuant to this
Agreement (“Payments”) shall not be reduced on account of any Taxes unless
required by Applicable Law. Takeda shall deduct and withhold from the Payments
any Taxes that it is required by Applicable Law to deduct or withhold.
Notwithstanding the foregoing, if MTEM is entitled under any applicable tax
treaty to a reduction of rate of, or the elimination of, or recovery of,
applicable withholding tax, it may deliver to Takeda or the appropriate
governmental authority the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve Takeda of its obligation to withhold tax. In
such case Takeda shall apply the reduced rate of withholding, or not withhold,
as the case may be, provided that Takeda is in receipt of evidence, in a form
reasonably satisfactory to Takeda, for example MTEM’s delivery of all applicable
documentation at least [***] prior to the time that the Payments are due. If, in
accordance with the foregoing, Takeda withholds any amount, it shall pay to MTEM
the balance when due, make timely payment to the proper taxing authority of the
withheld amount, and send MTEM proof of such payment within [***] following that
payment.

MTEM shall cooperate with Takeda (at Takeda’s expense) in seeking any tax
exemption or credits that may be available to Takeda with respect to the
Licensed Products or any CD38 SLT-A Fusion Proteins, including the tax credit
available under section 45C of the Internal Revenue Code by reason of Takeda’s
research and development expenditures contributing to any Licensed Product being
granted orphan drug status by the FDA.

Section 6.11Royalty Reports; Exchange Rates.

6.11.1For so long as any Royalty Term or Co-Development Royalty Term, as
applicable, remains in effect, Takeda shall, with respect to each Calendar
Quarter (or portion thereof), provide a written report showing, on a
consolidated aggregated basis in reasonable detail (a) the Net Sales of Licensed
Products sold by Takeda, its Affiliates and its Sublicensees in the Territory
during the corresponding Calendar Quarter on which royalties are due (b) the
royalties payable in U.S. Dollars, if any, which shall have accrued hereunder
based upon such Net Sales of Licensed Products, (c) the withholding taxes, if
any, required by law to be deducted in respect of such royalties, (d) the dates
of the First Commercial Sale of each Licensed Product in each country in the
Territory for which royalties are due hereunder, if it has occurred during the
corresponding Calendar Quarter, and (e) the exchange rates (as determined
pursuant to Section 6.11.3 herein) used in determining the royalty amount
expressed in U.S. Dollars (each, a “Royalty Report”).

Page 46

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

6.11.2Royalty Reports shall be due within [***] following the end of the
Calendar Quarter to which such Royalty Report relates. Takeda shall keep
complete and accurate records in sufficient detail to properly reflect all Net
Sales and to enable the royalties payable hereunder to be determined. For
clarity, “sufficient detail” shall not require Takeda to keep any records
thereof beyond records that it maintains in the ordinary course and shall not be
required to divulge the proprietary information of any Third Party.

6.11.3With respect to sales of Licensed Products invoiced in U.S. Dollars, Net
Sales and royalties payable shall be expressed in U.S. Dollars. With respect to
sales of Licensed Products invoiced in a currency other than U.S. Dollars, Net
Sales and royalties payable shall be expressed in the currency of the invoice
issued by the Party making the sale together with the U.S. Dollars equivalent of
the royalty due, calculated using the average quarter-end rate of exchange for a
given Calendar Quarter published in the East Coast Edition of the Wall Street
Journal during the applicable Calendar Quarter.

Section 6.12Audits.

6.12.1Upon the written request of a Party and with at least [***] prior written
notice, but not [***] the other Party shall permit an independent certified
public accounting firm of internationally recognized standing, selected by such
first Party and reasonably acceptable to such other Party, at such first Party’s
sole cost and expense (except as set forth in this Section 6.12), to have access
during normal business hours to such of the records of such other Party as
required to be maintained under this Agreement to verify: (a) the accuracy of
the Royalty Reports due hereunder, in the case of MTEM, (b) the accuracy of the
Supply Price, in the case of Takeda, or (c) during the period the Parties are
sharing Development Costs pursuant to Section 6.5, the accuracy of and support
for the Development Costs claimed by the other Party. Such accountants may audit
records relating to Royalty Reports, the Supply Price or Development Costs, as
applicable, made for any year ending not more than [***] prior to the date of
such request. The accounting firm shall disclose to the Party requesting such
audit its findings as to whether the Royalty Reports, the Supply Price or the
Development Costs, as applicable, were correct or not, together with the
specific details concerning any discrepancies, and such information shall be
shared at the same time with the other Party. No other information obtained by
such accountants shall be shared with the Party requesting such audit.

6.12.2If such accounting firm concludes that any royalties were owed but not
paid to MTEM, Takeda shall pay the additional royalties within [***] following
the date MTEM delivers to Takeda such accounting firm’s written report so
concluding, together with the interest payment required by Section 6.8. If such
accounting firm concludes that the Supply Price charged by MTEM was inconsistent
with the definition therefor and such inconsistency resulted in an overpayment
by Takeda hereunder, MTEM shall reimburse Takeda such overpayment within [***]
following the date Takeda delivers to MTEM such accounting firm’s written report
so concluding, together with the interest payment required by Section 6.8. The
fees charged by such accounting firm shall be paid by the Party requesting such
audit; provided, that if the audit discloses that (a) the royalties payable by
Takeda for the audited period are more than [***] of the royalties actually paid
for such period, then Takeda shall pay the reasonable fees and expenses charged
by such accounting firm, (b) the Supply Price payable by Takeda for the audited
period is less than [***] of the Supply Price actually paid for such period,
then MTEM shall pay the reasonable fees and expenses charged by such accounting
firm, or (c) if, during the period Development Costs are being shared by the
Parties pursuant to Section 6.5, the share of

Page 47

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

the other Party’s Development Costs payable by such Party pursuant to Section
6.5 is less than [***] of the amounts actual paid by such Party for such
Development Costs, then the audited Party shall pay the reasonable fees and
expenses charged by such accounting firm. If such accounting firm concludes that
the royalties paid were more than what was owed during such period, MTEM shall
refund the overpayments within [***] following the date MTEM receives such
accounting firm’s written report so concluding.

Section 6.13Confidential Financial Information. The Parties shall treat all
financial information subject to review under this Article VI or under any
sublicense agreement as Confidential Information of such Party as set forth in
Article VII, and shall cause its accounting firm to retain all such financial
information in confidence under terms substantially similar to those set forth
in Article VII and with respect to each inspection, the independent accounting
firm shall be obliged to execute for each Party’s benefit a reasonable
confidentiality agreement prior to commencing any such inspection.

Article VII
CONFIDENTIALITY

Section 7.1Non-Disclosure Obligations. Except as otherwise provided in this
Article VII during the Term and for a period of [***] thereafter, each Party and
their respective Affiliates shall maintain in confidence, and use only for
purposes as expressly authorized and contemplated by this Agreement, all
Confidential Information. “Confidential Information” means all confidential or
proprietary information (including information relating to such Party’s research
programs, development, marketing and other business practices and finances),
data, documents or other materials supplied by the other Party or their
respective Affiliates under this Agreement, including such information that is
marked or otherwise identified as “Confidential”; provided that, notwithstanding
anything to the contrary, Confidential Information constituting [***] or
relating exclusively to one or more [***] or [***] (“Product Information”) shall
be considered the Confidential Information of both MTEM and Takeda (except for
any [***] which shall in all cases constitute the Confidential Information of
Takeda only (and MTEM shall be considered the receiving Party with respect
thereto regardless of which Party generated such [***])) and the terms of this
Agreement shall be Confidential Information of both Parties (and both Parties
shall be deemed the receiving Party with respect thereto). Without limiting the
foregoing, each Party shall use at least the same standard of care as it uses to
protect its own Confidential Information to ensure that its and its Affiliates’
employees, agents, consultants, clinical investigators and any sublicensees or
subcontractors only make use of the other Party’s Confidential Information for
purposes as expressly authorized and contemplated by this Agreement and do not
disclose or make any unauthorized use of such Confidential Information.

Section 7.2Permitted Disclosures.

7.2.1Notwithstanding the foregoing, but subject to the last sentence of this
Section 7.2, the provisions of Section 7.1 shall not apply to information,
documents or materials that the receiving Party can conclusively establish:

(a)have become published or otherwise entered the public domain or become
generally available to the public other than by breach of this Agreement by the
receiving Party or its Affiliates;

(b)are permitted to be disclosed by prior consent of the other Party;

Page 48

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(c)have become known to the receiving Party by a Third Party, provided such
Confidential Information was not obtained by such Third Party directly or
indirectly from the disclosing Party on a confidential basis;

(d)prior to disclosure under this Agreement or the Multi-Target Agreement, was
already in the possession of the receiving Party, its Affiliates or
Sublicensees; or

(e)have been independently developed by or for the receiving Party without
reference to the disclosing Party’s Confidential Information (hereunder or under
the Multi-Target Agreement, as defined therein);

provided that the exceptions described in clauses (d) and (e) of this Section
7.2.1 shall not apply with respect to Confidential Information constituting (i)
in the case of MTEM as the disclosing Party, MTEM Program Know-How that was
conceived, discovered, developed or otherwise made by Takeda, (ii) in the case
of Takeda as the disclosing Party, Takeda Program Know-How conceived,
discovered, developed or otherwise made by MTEM, (iii) Know-How included in the
Joint Background IP, (iv) Product Program Know-How or (v) Product Information.

7.2.2Each Party may also disclose Confidential Information as set forth below in
this Section 7.2.2. Notwithstanding the disclosures permitted under Section
7.2.2, any Confidential Information so disclosed shall remain subject to the
confidentiality obligations of Section 7.1, unless and until any exceptions
described in Section 7.2.1 shall apply. Either Party may disclose Confidential
Information to the extent such disclosure is made:

(a)in response to a valid order of a court of competent jurisdiction or other
Governmental Authority or Regulatory Authority or, if in the reasonable opinion
of the receiving Party’s legal counsel, such disclosure is otherwise required by
Applicable Law, including by reason of filing with securities regulators
(including the rules and regulations of any stock exchange or trading market on
which the disclosing Party’s (or its parent’s) securities are traded); provided,
that the receiving Party shall first have given notice to the disclosing Party
and given the disclosing Party a reasonable opportunity to quash such order or
to obtain a protective order or confidential treatment requiring that the
Confidential Information and documents that are the subject of such order or
requirement be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; provided, further,
that the Confidential Information disclosed in response to such court or
governmental order or Applicable Law shall be limited to that information which
is legally required to be disclosed in response to such court or governmental
order or Applicable Law (including the rules and regulations of any stock
exchange or trading market on which the disclosing Party’s (or its parent’s)
securities are traded);

(b)in the case of the Party controlling prosecution of the applicable Program
Patent Rights, solely to the extent reasonably necessary to include in a patent
application claiming Program Patent Rights; provided, that the Party filing the
patent application shall provide at least [***] prior written notice of such
disclosure to the other Party, reasonably consider the other Party’s comments in
good faith and take reasonable and lawful actions to avoid or minimize the
degree of disclosure;

(c)by Takeda, to a Regulatory Authority, as reasonably required or useful in
connection with any filing, submission or communication with respect to any CD38

Page 49

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

SLT-A Fusion Protein or Licensed Product; provided, that reasonable measures
shall be taken to assure confidential treatment of such information, to the
extent such protection is available;

(d)to a Sublicensee or Distributor as permitted hereunder; provided, that such
Sublicensee or Distributor is then subject to obligations of confidentiality and
limitations on use of such Confidential Information substantially similar to
those contained herein and Takeda otherwise complies with Section 3.4;

(e)by Takeda, its Affiliates or its or their Sublicensees (or “Sublicensee” as
defined in the Multi-Target Agreement) to an actual or potential Third Party
Manufacturing, Development or Commercialization collaborator, Distributor,
contractor or partner with respect to any Licensed Product or any CD38 SLT-A
Fusion Protein contained therein or any Component thereof or otherwise as may be
necessary or useful in connection with its exercise of rights or performance of
obligations hereunder (including in connection with any litigation with respect
thereto) or under the Multi-Target Agreement; provided, that such Third Party
recipient is, if practicable, then subject to obligations of confidentiality and
limitations on use of such Confidential Information substantially similar to
those contained herein;

(f)by Takeda or to an actual or potential investor in or acquirer of the
business to which this Agreement or the Multi-Target Agreement relates;
provided, that (i) such Third Party recipient is then subject to obligations of
confidentiality and limitations on use of such Confidential Information
substantially similar to those contained herein and (ii) Takeda shall provide at
least [***] prior notice of (including a copy of) any such proposed disclosure
to MTEM and shall not make any such disclosure without first obtaining MTEM’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) with respect thereto in each instance (it being
understood that if consent with respect to a specific disclosure is given by
MTEM with respect to a particular type of audience of Third Parties (e.g.,
investors not affiliated with a pharmaceutical company), Takeda may subsequently
make such specific disclosure to another member of such audience consistent with
such consent without obtaining specific consent from MTEM in such instance); and

(g)by MTEM to actual or potential strategic partners, investors or acquirers;
provided, that such disclosures shall be limited to the terms of this Agreement
and pre-clinical data and pre-clinical results arising out of the Early Stage
Program and shall be limited disclosures that do not divulge or otherwise make
available the identity of any CD38 SLT-A Fusion Protein or the targeting moiety
contained therein; provided, further, that (i) such Third Party recipient is
then subject to obligations of confidentiality and limitations on use of such
Confidential Information substantially similar to those contained herein, and
(ii) MTEM shall provide at least [***] prior notice of (including a copy of) any
such proposed disclosure to Takeda and shall not make any such disclosure
without first obtaining Takeda’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) with respect thereto in each
instance (it being understood that if consent with respect to a specific
disclosure is given by Takeda with respect to a particular type of audience of
Third Parties (e.g., investors not affiliated with a pharmaceutical company),
MTEM may subsequently make such specific disclosure to another member of such
audience consistent with such consent without obtaining specific consent from
Takeda in such instance).

7.2.3Press Releases and Other Disclosures to Third Parties. Neither MTEM (or its
Affiliates) nor Takeda (or its Affiliates) will, without the prior consent of
the

Page 50

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

other, issue any press release or make any other public announcement or furnish
any statement to any Person (other than either Parties’ respective Affiliates)
concerning the existence of this Agreement, its terms and the transactions
contemplated hereby, except for (a) the initial press release, which will be
mutually agreed upon by the Parties as soon as practicable following the
Effective Date, (b) disclosures made in compliance with Section 7.1, Section 7.2
and Section 7.3, (c) disclosures made to attorneys, consultants, and accountants
retained to represent the Parties in connection with the negotiation and
consummation of the transactions contemplated hereby, and (d) press releases by
Takeda, in its sole discretion, regarding Takeda’s activities under this
Agreement with respect to a Licensed Product. In addition, if so required, first
approval by a Party of the contents of a press release or public disclosure
shall constitute permission of a Party to use such same contents subsequently,
without submission of the press release or public disclosure to a Party for
approval.

Section 7.3Use of Name. Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo or trademark of the other Party or any
of its Affiliates or any of its or their Sublicensees (or any abbreviation or
adaptation thereof) (including any Product Trademark) in any publication, press
release, marketing and promotional material or other form of publicity without
the prior written consent of such other Party. The restrictions imposed by this
Section 7.3 shall not prohibit (a) Takeda from making any disclosure identifying
MTEM to the extent required in connection with its exercise of its rights or
obligations under this Agreement or the Multi-Target Agreement or (b) either
Party from making any disclosure identifying the other Party that is required by
Applicable Law or the rules of a stock exchange on which the securities of the
disclosing Party are listed (or to which an application for listing has been
submitted).

Section 7.4Publications Neither Party may publish, present or announce results,
either orally or in writing (a “Publication”), of (a) the Early Stage Program
without written consent of the other Party or (b) the Post Phase Ia Program
without complying with the provisions of this Section 7.4; provided that,
without limiting what is below, MTEM shall not make any such Publication without
Takeda’s prior written consent. A Party wishing to make such a Publication will
provide the other Party with a copy of the proposed Publication The other Party
shall have [***] from receipt of such a proposed Publication to provide comments
or proposed changes to the publishing Party. The publishing Party shall (i) in
the case of Publications of results of the Early Stage Program, take into
account the comments or proposed changes made by the other Party on any
Publication, shall provide a final review of the Publication and shall agree to
designate employees or others acting on behalf of the other Party as co-authors
on any Publication describing results to which such persons have contributed in
accordance with standards applicable to authorship of scientific publications,
or (ii) in the case of Publications of results from the Post Phase Ia Program,
consider the comments or proposed changes made by the other Party. If the other
Party reasonably determines that the Publication would entail the public
disclosure of such Party’s Confidential Information or of a patentable invention
upon which a patent application should be filed prior to any such disclosure,
submission of the concerned Publication to Third Parties shall be delayed for
such period as may be reasonably necessary for deleting any such Confidential
Information of the other Party (if the other Party has requested deletion
thereof from the proposed Publication), or the drafting and filing of a patent
application claiming such invention, provided such additional period shall not
exceed [***] from the date the publishing Party first provided the proposed
Publication to the other Party. Notwithstanding anything to the contrary in the
foregoing, with respect to any Publications by investigators or other Third
Party collaborators of Takeda, such materials shall

Page 51

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

be subject to review under this Section 7.4 only to the extent that Takeda has
the right and ability (after using commercially reasonable efforts) to do so.

Section 7.5Return of Confidential Information. Upon the effective date of the
termination of this Agreement for any reason, with respect to Confidential
Information to which such non-requesting Party does not retain rights under the
surviving provisions of this Agreement or under the Multi-Target Agreement, each
Party shall, upon and in accordance with the other Party’s request in writing,
either: (a) promptly destroy all copies of such Confidential Information in the
possession or control of the non-requesting Party and confirm such destruction
in writing to the requesting Party; or (b) promptly deliver to the requesting
Party, at the non-requesting Party’s sole cost and expense, all copies of such
Confidential Information in the possession or control of the non-requesting
Party. Notwithstanding the foregoing, the non-requesting Party shall be
permitted to retain such Confidential Information (i) to the extent necessary or
useful for purposes of performing any continuing obligations or exercising any
ongoing rights hereunder and, in any event, a single copy of such Confidential
Information for archival purposes and (ii) any computer records or files
containing such Confidential Information that have been created solely by such
non-requesting Party’s automatic archiving and back-up procedures, to the extent
created and retained in a manner consistent with such non-requesting Party’s
standard archiving and back-up procedures, but not for any other uses or
purposes. All Confidential Information shall continue to be subject to the terms
of this Agreement for the period set forth in Section 7.1. In addition, in the
case of any expiration or termination of this Agreement, MTEM shall promptly
deliver to Takeda at Takeda’s sole cost and expense any and all materials within
the Takeda Program IP, including any master cell banks, working cell banks and
fusion proteins that contain or encode any targeting moiety within the Takeda
Program Know-How or Takeda Background Know-How.

Article VIII
INTELLECTUAL PROPERTY OWNERSHIP

Section 8.1Disclosure of Inventions. Each Party shall promptly disclose to the
other Party any Program IP (except that Takeda shall have no obligation to
disclose any Takeda Targeting Moiety IP to MTEM).

Section 8.2Intellectual Property.

8.2.1Background IP. As between the Parties, subject to the licenses and rights
of reference granted in Article III, each Party shall own and retain all right,
title and interest in and to any and all Background IP solely owned by such
Party and each Party shall own an equal and undivided interest in and to any
Joint Background IP except as follows: MTEM hereby assigns and transfers to
Takeda all of its right, title and interest in and to any and all Project
Technology and Project IP (as defined under the 2016 Research Collaboration
Agreement and under the IPA) that relates solely to (a) [***] or (b) [***].
Takeda hereby assigns and transfers to MTEM all of its right, title and interest
in and to any and all Project Technology and Project IP (as defined under the
2016 Research Collaboration Agreement and under the IPA) that relates solely to
[***]. Subject to the licenses granted hereunder and under the Multi-Target
Agreement (if applicable), (i) Takeda may use the Joint Background IP for any
and all purposes and (ii) if MTEM exercises its Co-Development Option and does
not provide a Co-Development Termination Notice, MTEM may use the Joint
Background IP for any purposes (if any) outside the scope of the Exclusive
License.

Page 52

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

8.2.2Takeda Program IP. As between the Parties, subject to the licenses granted
in Article III, Takeda shall own and, subject to the licenses granted in Article
III, retain all right, title and interest in and to any and all Takeda Program
IP. MTEM shall, and does hereby, assign to Takeda and will cause each of its
officers, directors, employees, Affiliates, subcontractors and agents to assign
to Takeda all such right, title and interest in and to any Takeda Program IP,
without additional compensation, as is necessary to fully effect the sole
ownership provided for in the first sentence of this Section 8.2.2.

8.2.3MTEM Program IP. As between the Parties, subject to Section 3.9 and the
licenses and rights of reference granted in Article III, MTEM shall own and
retain all right, title and interest in and to any and all MTEM Program IP.
Takeda shall, and does hereby, assign to MTEM and will cause each of its
officers, directors, employees and Affiliates, to assign to MTEM all such right,
title and interest in and to any MTEM Program IP, without additional
compensation, as is necessary to fully effect the sole ownership provided for in
the first sentence of this Section 8.2.3.

8.2.4Product Program IP. As between the Parties, and subject to the licenses and
rights of reference granted in Article III, [***] own and retain an equal,
undivided interest in and to any Product Program IP. Subject to the licenses
granted hereunder and under the Multi-Target Agreement if applicable, [***] may
use the Product Program IP for any purpose without consent or accounting by
[***] except (a) in the case of [***], for purposes within the scope of the
[***] and (b) in the case of [***], subject to the terms of this Agreement
within the scope of the [***].

8.2.5Other Program IP. As between the Parties, subject to the licenses and
rights of reference granted in Article III, each Party shall own and retain all
right, title and interest in and to any and all Other Program IP (other than
Joint Other Program IP) that is conceived, discovered, developed or otherwise
made solely by or on behalf of such Party (or its Affiliates or its or their
sublicensees or (sub)contractors), whether or not patented or patentable and any
and all Patent Rights and other intellectual property rights with respect
thereto. As between the Parties, subject to the licenses and rights of reference
granted in Article III, the Parties shall each own and retain an equal,
undivided interest in and to any and all Joint Other Program IP. Subject to the
licenses and rights of reference granted in Article III and, in the case of
MTEM, its exclusivity obligations hereunder, each Party (and its Affiliates)
shall have the right to Exploit the Joint Other Program IP without a duty of
seeking consent of or accounting to the other Party (and to the extent such
consent is required by Applicable Law, such consent is hereby granted) (except
that such right shall be subject to any restrictions or exclusive licenses in
this Agreement or any other written agreement between the Parties, including the
Multi-Target Agreement); provided, that neither Party shall have the right to
disclose (except as provided in Section 7.2) or license (except as may be
permitted under Article III) any Joint Other Program IP to any Third Party
without the consent of the other Party.

8.2.6United States Law. The determination of whether Know-How, Improvements and
inventions are conceived, discovered, developed or otherwise made by a Party for
the purpose of allocating proprietary rights (including Patent Rights, copyright
or other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with Applicable Law in the United States as
such law exists as of the Effective Date irrespective of where or when such
conception, discovery, development or making occurs. Each Party shall, and does
hereby, assign, and shall cause its Affiliates and its and their sublicensees to
so assign,

Page 53

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

to the other Party, without additional compensation, such right, title and
interest in and to any Know-How, Improvements and other inventions as well as
any intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the sole or joint ownership specified in this Article
VIII.

Section 8.3Patent Prosecution and Maintenance.

8.3.1MTEM Prosecution and Maintenance. MTEM shall have the first right and
authority, but not the obligation, to prepare, file, prosecute and maintain the
MTEM Background Patent Rights, the MTEM Program Patent Rights and any Other
Program Patent Rights solely owned by MTEM on a worldwide basis and to be
responsible for any related pre-grant and post-grant administrative proceedings
(including interference, re-issuance, re-examination and opposition
proceedings), in each case, at MTEM’s sole cost and expense. MTEM shall keep
Takeda reasonably informed and provide reasonable opportunity for Takeda to
comment with respect to all material steps with regard to the preparation,
filing, prosecution and maintenance of such Patent Rights (including any patent
administrative proceeding), and shall reasonably consider such comments in good
faith. If MTEM decides not to file for or continue prosecuting any such Patent
Rights, then MTEM shall so notify Takeda in writing (which written notice shall
be at least [***] before any relevant deadline after considering any extension
for such continued prosecution of those Patent Rights). Thereafter, Takeda shall
have the right, but not the obligation, to engage in the activities set forth in
this Section 8.3.1 with respect to such Patent Rights, as applicable, at
Takeda’s sole expense.  

8.3.2Takeda Prosecution and Maintenance.

(a)Takeda (or its Affiliate or Sublicensee) shall have the sole right and
authority, but not the obligation, to prepare, file, prosecute and maintain the
Takeda Background Patent Rights, the Takeda Program Patent Rights and the Other
Program Patent Rights solely owned by Takeda on a worldwide basis, and to be
responsible for any pre-grant and post-grant patent administrative proceedings,
as well as Extensions. Takeda shall be responsible for all costs and expenses in
connection with the preparation, filing, prosecution and maintenance of any such
Patent Rights.

(b)At Takeda’s election in its sole discretion, with respect to any Takeda
Program Patent Right or Takeda Background Patent Right related to a Takeda
Targeting Moiety, Takeda may afford to MTEM joint ownership in such Patent Right
by written notice to MTEM. In such a case, (i) Takeda and MTEM shall each have
an equal undivided ownership interest in such Patent Right and (ii) MTEM shall
and hereby does grant to Takeda an exclusive, royalty-free, irrevocable,
perpetual license under such Patent Rights for all purposes. For clarity, Takeda
shall retain all rights under this Article VIII with respect to such Patent
Right as a Takeda Program Patent Right or Takeda Background Patent Right
notwithstanding such joint ownership, including with respect to prosecution and
maintenance, including Extensions, enforcement and defense, and MTEM shall
cooperate with respect thereto.

8.3.3Prosecution and Maintenance of Jointly Owned IP. The Parties shall
cooperate and [***] all demonstrated reasonable costs and expenses in connection
with the preparation, filing, prosecution and maintenance of Patent Rights in
the Joint Background IP, [***] and Joint Other Program Patent Rights, using
mutually acceptable counsel, during the periods when the Parties are engaged in
Co-Development, including during the Co-Development

Page 54

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Period after exercise by MTEM of the Co-Development Option, with decision making
authority delegated to the Joint Patent Committee and with Takeda having [***]
only with respect to claims in such Patent Rights directed [***] Except during
the Co-Development Period, Takeda shall control the prosecution and maintenance
of such Patent Rights during the Post Phase Ia Program and thereafter, subject
to the cooperation provisions in Section 8.3.5.  

8.3.4Step-In Rights. If Takeda decides in any country not to file, prosecute or,
maintain a Patent Rights in the Joint Background IP, a [***] or Joint Other
Program Patent Right, or intends to allow such a Patent Right to lapse or become
abandoned without having first filed a substitute Patent Right, Takeda shall
notify and consult with MTEM of such decision or intention at least [***] prior
to the date upon which the subject matter of such Patent Right shall become
unpatentable or such Patent Right shall lapse or become irrevocably abandoned,
and MTEM shall thereupon have the right (but not the obligation) to assume the
prosecution and maintenance thereof at its own expense with counsel of its own
choice, subject, at all times, to Takeda’s licenses hereunder and coordination
through the Joint Patent Committee. If MTEM later decides not to file, prosecute
or maintain such Patent Right, it shall notify Takeda within the [***] period
specified above in this Section 8.3.4, mutatis, mutandis, and Takeda shall
thereupon have the right, but not the obligation, to assume the prosecution and
take the prosecution and maintenance thereof at its own expense with counsel of
its own choice without any further obligation to MTEM.

8.3.5Cooperation. The Parties shall at all times fully cooperate with each other
in order to reasonably implement the foregoing provisions of this Section 8.3.
Such cooperation may include each Party’s execution of necessary legal
documents, coordinating filing or prosecution of applications to avoid potential
issues during prosecution (including novelty, non-obviousness, written
description, enablement, estoppel and double patenting), and the assistance of
each Party’s relevant personnel and the transfer of the applicable patent files
to the prosecuting Party. In the case that any proposed filing by Takeda with
respect to any Patent Rights covered by this Section 8.3 discloses [***]
disclosed or claimed by any Patent Rights as to which MTEM has the right to
prosecute under this Section 8.3, then the Parties will use good faith efforts
to coordinate filings with respect to such species Patent Rights so that such
filings by Takeda are made no [***] that filings by MTEM with respect to the
corresponding [***] Patent Rights filed by MTEM (provided, however, that the
foregoing coordination shall (a) not unreasonably delay Takeda from making any
filing with respect to any such Patent Rights and (b) in any event, not delay
Takeda from making any such filing by more than [***] after notice by Takeda to
MTEM that Takeda is ready to make such proposed filing, which notice shall
include a copy of such proposed filing). Without limitation of the foregoing,
the Parties shall use good faith, reasonable efforts to avoid creating potential
issues in prosecution of the patent applications covered by this Section 8.3.
Except as otherwise expressly authorized in this Agreement, Takeda shall not
disclose or claim in any patent application, patent or publication any
Confidential Information of MTEM without first obtaining MTEM’s prior written
consent. Except as otherwise expressly authorized in this Agreement, MTEM shall
not disclose or claim in any patent application, patent or publication any
Confidential Information of Takeda without first obtaining Takeda’s prior
written consent.

8.3.6Patent Term Extension and Supplementary Protection Certificate. As between
the Parties, Takeda or its Affiliate or Sublicensee shall at all times have the
sole right to make final decisions regarding, and to apply for, patent term
extensions based on regulatory approval of Licensed Products in the Territory,
including the United States with respect to

Page 55

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

extensions pursuant to 35 U.S.C. § 156 et. seq. and in other jurisdictions
pursuant to supplementary protection certificates, and in all jurisdictions with
respect to any other extensions that are now or become available in the future,
wherever applicable (collectively, the “Extensions”), including for the Patent
Rights in the Joint Background IP or any [***] but excluding the MTEM Background
Patent Rights except as specified below. MTEM shall provide prompt and
reasonable comments and, as requested by Takeda, assistance with respect thereto
as is required under any Applicable Law to obtain such Extension, and shall
cooperate in good faith in making decisions regarding, and to apply for, such
Extensions as they relate to any of the foregoing Patent Rights. As between the
Parties, MTEM shall have the sole right to make final decisions regarding, and
to apply for, Extensions for the MTEM Background Patent Rights, the MTEM SLT-A
Program Patent Rights and the Other Program IP solely owned by MTEM, but for any
such Extensions as they relate to MTEM Background Patent Rights, Takeda may
direct MTEM to fill for an Extension if no Extension is available for any Patent
Rights in the Joint Background IP or Program Patent Rights with respect to
Licensed Products.

8.3.7UPC Opt-Out and Opt-In. MTEM shall, as soon as reasonably practicable on
request by Takeda (a) lodge an application with the Registry of the Unified
Patent Court in the manner specified by Rule 5 of the Rules of Procedure of the
Unitary Patent Court requesting the Opt-Out or Opt-In, as specified by Takeda,
of any MTEM Background Patent Right, Patent Right in the Joint Background IP or
any Program Patent Right owned solely or jointly by MTEM (or if elected by
Takeda, Takeda may lodge such an obligation in the case of any Patent Right in
the Joint Background IP or Program Patent Right owned jointly by Takeda), (b)
pay the prescribed fee and make such submissions, and (c) take such other
actions as may be necessary or useful to secure the Opt-Out or Opt-In, as
applicable, of such Patent Right including making any declarations required by
Rule 5(3)(e) of the Rules of Procedure of the Unitary Patent Court. Costs of the
Parties attributable to the foregoing will be agreed upon by the Parties prior
to lodging an application.

8.3.8Common Ownership Under Joint Research Agreements. Notwithstanding anything
to the contrary in this Article VIII, Takeda shall have the first right to make
an election under 35 U.S.C. § 102(c) when exercising its rights under this
Article VIII without the prior written consent of MTEM. If Takeda fails to make
such an election within [***] following the date on which the opportunity to
make such election arose, then MTEM shall have the right and option to do so at
its expense. With respect to any such permitted election, the Parties shall
coordinate their activities with respect to any submissions, filings or other
activities in support thereof. The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. § 100(h).

8.3.9Joint Patent Committee.

(a)Formation and Composition. The Parties will establish a joint patent
committee (the “Joint Patent Committee”) composed of at least [***] of each of
Takeda and MTEM, in each case who is a registered patent attorney or patent
agent with relevant experience within the field of pharmaceutical patents. A
Party may at any time, by written notice to the other Party’s representative on
the Joint Patent Committee, change its representative on the Joint Patent
Committee or elect to be represented by a delegate at a meeting of the Joint
Patent Committee. The Joint Patent Committee will be chaired by the Takeda
representative. The Parties may allow additional employees to attend meetings of
the Joint Patent Committee subject to the confidentiality provisions of Article
VII.

Page 56

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

(b)Functions and Authority. The Joint Patent Committee will be responsible for
only the following:

i.Coordinating with the Parties in accordance with Section 8.3.5 to reasonably
avoid creating potential issues in prosecution of the patent applications
claiming each Party’s respective Patent Rights;

ii.Subject to this Section 8.3, discussing patent prosecution strategy relating
to prosecution of Patent Rights in the Joint Background IP, MTEM Background
Patent Rights, MTEM Program Patent Rights, Product Program Patent Rights and
Other Program Patent Rights (other than those solely owned by Takeda) under this
Article VIII, and status updates with respect to such Patent Rights; and

iii.Such other matters as the Parties may mutually agree in writing.

(c)Meetings. During the Term until its disbandment, the Joint Patent Committee
will meet in person or by teleconference or videoconference when and as
reasonably requested by a representative to the Joint Patent Committee.

(d)Decisions. Each Party shall have [***] on the Joint Patent Committee. The
Joint Patent Committee will seek to make all decisions by consensus. In the
event that the Joint Patent Committee cannot reach consensus on an issue, then
the Party that has the right to control the matter under this Article VIII shall
have sole and final decision making authority relating to the matter and shall
seek the broadest protection practicable for the Parties under the applicable
circumstances. If the matter at issue regards any Joint Other Program IP,
Product Program IP or Joint Background IP, and agreement cannot be reached, then
[***] additional senior executive members, one from each Party, will be asked to
assist the Joint Patent Committee in its decision making process in accordance
with this clause (d) by consensus.

(e)Minutes and Reports. The Joint Patent Committee will draft, distribute and
maintain accurate minutes of its meetings, including with respect to all
proposed decisions and recommended actions or decisions taken, in accordance
with policies to be agreed by the Joint Patent Committee.

(f)Duration. Unless earlier terminated by mutual written consent of the Parties,
the Joint Patent Committee will be in existence until the expiration of the last
to expire of the following: (i) the Program Patent Rights, (ii) Patent Right in
the Joint Background IP and (iii) the Takeda Targeting Moiety Patent Rights but
only in the case of clause (iii) for as long as MTEM is participating in
Co-Development, and (iv) the MTEM Background Patent Rights.

Page 57

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Section 8.4Enforcement of Patent Rights.

8.4.1Notification of Infringement. In the event that a Party becomes aware of an
infringement or misappropriation of the intellectual property owned by or
licensed to the other Party hereunder, which infringement or misappropriation
relates to a CD38 SLT-A Fusion Protein or Licensed Product, it shall promptly
notify the other Party and provide such other Party with all details of such
infringement or misappropriation of which it is aware (each, an “Infringement
Notice”).

8.4.2MTEM shall have the first right, at its sole cost and expense, but not the
obligation, to determine the appropriate course of action to enforce the MTEM
Background Patent Rights, MTEM Program Patent Rights, and Other Program Patent
Rights solely owned by MTEM, or otherwise abate the infringement thereof, to
take (or refrain from taking) appropriate action to enforce such Patent Rights,
to control any litigation or other enforcement action and to enter into, or
permit, the settlement of any such litigation or other enforcement action with
respect to such Patent Rights. MTEM shall in good faith consider the interests
of Takeda in conducting the foregoing activities. If MTEM fails to enforce any
such Patent Rights with respect to the Manufacture, Commercialization or other
activity by any Third Party with respect to a product that competes with any
Licensed Product within [***] following any Infringement Notice, then Takeda
shall have the right and option to do so at its expense. MTEM shall reasonably
cooperate with Takeda in any such action at Takeda’s expense, to enforce such
Patent Rights, including being joined as a party to such action if necessary.

8.4.3Takeda Enforcement. Takeda shall have the sole right, at its sole expense,
but not the obligation, to determine the appropriate course of action to enforce
the Takeda Background Patent Rights, the Takeda Program Patent Rights, and Other
Program Patent Rights solely owned by Takeda, or otherwise to abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce such Patent Rights, to control any litigation or other enforcement
action and to enter into, or permit, the settlement of any such litigation or
other enforcement action with respect to any such Patent Rights. MTEM and Takeda
shall fully cooperate with each other, at Takeda’s expense, in any such action
to enforce such Patent Rights, including being joined as a party to such action
if necessary, including participating in joint or common interest defenses. MTEM
will be informed of any settlement discussions.

8.4.4Enforcement of Jointly Owned IP. Takeda shall have the sole right, but not
the obligation, to determine the appropriate course of action to enforce the
Patent Rights in the Joint Background IP, Product Program Patent Rights and
Joint Other Program Patent Rights with respect to the Manufacture,
Commercialization or other activity by any Third Party with respect to a product
that competes with any Licensed Product or with respect to any other
infringement of such Patent Rights, including the sole right to control any
litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation or other enforcement action with respect to
the such Patent Rights. Takeda and MTEM agree to cooperate with each other and
to [***]. If there are any recoveries that exceed the Parties' costs and
expenses, then the Parties shall share any recoveries based on the percentage
that each Party bore with regard to such costs and expenses (i.e., in the case
in which both Parties fulfill such cost sharing obligation, then the Parties
will [***]. Such cooperation shall include participating in joint or common
interest defenses and in any settlement discussions and in being joined as a
party to such action if necessary, with Takeda having final decision-making
authority when agreement cannot be reached after all dispute resolution
mechanisms set forth in Section 12.3.

Page 58

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

8.4.5Recoveries. The Party enforcing under this Article VIII shall bear the
costs and expenses of such enforcement. Except as otherwise agreed by the
Parties in connection with a cost sharing arrangement, any recovery realized as
a result of such enforcement action (whether by way of settlement or otherwise)
shall be first allocated to reimburse each Party controlling the enforcement
action for its costs and expenses in making such recovery. [***] the Party
controlling the enforcement action.

Section 8.5Separate Representation. The Party not bringing an action with
respect to an infringement in the Territory under this Article VIII shall be
entitled to separate representation in such matter by counsel of its own choice
and at its own expense, but such Party shall at all times cooperate fully with
the Party bringing such action; provided that to the extent such separate
representation is retained and used in connection with any cooperation provision
of this Article VIII, the Party bringing such action shall reimburse such
cooperating Party for the cost of such counsel, if required under this Article
VIII.

Section 8.6Trademarks. Takeda shall be responsible for the selection,
registration, maintenance and defense of all trademarks for use in connection
with the sale or marketing of the Licensed Products (collectively, “Product
Trademarks”) at Takeda’s own cost and expense, and Takeda shall own such Product
Trademarks. MTEM shall not, and shall not permit its Affiliates to, (a) use in
their respective businesses, any trademark that is confusingly similar to,
misleading or deceptive with respect to or that dilutes any (or any part) of any
Product Trademark and (b) do any act that endangers, destroys, or similarly
affects, in any material respect, the value of the goodwill pertaining to any
Product Trademark. MTEM shall not, and shall not permit its Affiliates to,
attack, dispute or contest the validity of or ownership of any Product Trademark
or any registrations issued or issuing with respect thereto, other than any
Product Trademark that is confusingly similar to, misleading or deceptive with
respect to or that dilutes any (or any part) of any Product Trademarks.

Section 8.7Third Party Actions.

8.7.1Notification of Third Party Action. Each Party shall promptly disclose to
the other Party in writing any warning letter or other notice of infringement or
misappropriation received by a Party, or any action, suit or proceeding brought
against a Party alleging infringement of a Patent Right or misappropriation of
intellectual property of any Third Party with regard to any aspect of the
conduct by either Party, its Affiliates, sublicensees or Distributors pursuant
to this Agreement or a Program, including any defense or counterclaim in
connection with an infringement action initiated pursuant to Section 8.4 (each,
a “Third Party Action”).

8.7.2Takeda Right to Defend. As between the Parties, Takeda, [***] and through
counsel of its choosing, shall have the first right, but not the obligation, to
defend against any Third Party Action in the Territory alleging that the
Development, Manufacture, Commercialization or other Exploitation of any
Licensed Product infringes or misappropriates a Third Party’s intellectual
property rights; provided, however, that to the extent such Third Party Action
alleges that any SLT-A Technology or any other MTEM Background IP (or any
Know-How or Patent Right that, but for any misappropriation by or on behalf of
MTEM or any of its Affiliates, would be considered an SLT-A Technology or other
MTEM Background IP under this Agreement), or the Exploitation thereof, infringes
or misappropriates a Third Party’s intellectual property rights (the “Third
Party SLT-A IP”), then MTEM shall be entitled to participate in

Page 59

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

such Third Party Action with its own counsel, [***] and Takeda shall confer with
MTEM in the defense and any settlement thereof, and shall consider reasonable
recommendations made by MTEM with respect thereto. If Takeda, after consultation
with MTEM, obtains a license or other rights from such Third Party to the Third
Party SLT-A IP, whether by license, settlement, judgment or otherwise, Takeda
shall be entitled to offset a total of up to [***] of the reasonable
out-of-pocket costs and expenses of defending or settling such Third Party
Action under this Section 8.7.2 (including the payment of any damage awards,
settlement amounts or other similar amounts payable to such Third Party for the
alleged infringement or misappropriation of such Third Party SLT-A IP, excluding
any amounts otherwise deductible under Section 6.4.2(d)) as permitted under
Section 6.4.2(g). Nothing in this Section 8.7.2 shall limit MTEM’s obligations
under Article X to the extent such Third Party Action relates to a breach of a
representation, warranty or covenant of MTEM in Article IX. Any recoveries
awarded to Takeda in connection with any Third Party Action defended under this
Section 8.7.2 shall be applied first to reimburse each of MTEM and Takeda for
its respective reasonable out-of-pocket costs and expenses of defending such
claim, suit or proceedings, with the balance of any such recoveries being shared
between the Parties [***] to Takeda and [***] to MTEM. For clarity, to the
extent such Third Party Action alleges that any Takeda Program IP or Takeda
Background IP (or any Know-How or Patent Right that, but for any
misappropriation by or on behalf of Takeda or any of its Affiliates, would be
considered Takeda Program IP or Takeda Background IP under this Agreement), or
the Exploitation thereof, infringes or misappropriates a Third Party’s
intellectual property rights and Takeda (with notice to and cooperation with
MTEM) obtains a license or other rights from such Third Party to such
intellectual property rights, whether by license, settlement, judgment or
otherwise, Takeda shall cover all costs and expenses with no offset for
defending or settling such Third Party Action under this Section 8.7.2. Takeda
shall have the sole and exclusive right to select counsel for such Third Party
Actions. MTEM shall have the right to select its own counsel to represent MTEM
and consult with Takeda’s selected counsel in any Third Party Action relating to
the SLT-A Technology or the MTEM Background IP, or, if MTEM has not delivered a
Co-Development Termination Notice and has paid its share of Co-Development Costs
in full, the Takeda Targeting Moiety IP and Product Program IP.

8.7.3Consultation; Settlement. The Parties shall consult with one another on all
material aspects of the defense and settlement of Third Party Actions. The
Parties shall reasonably and in good faith cooperate with each other in all such
actions or proceedings. No Party shall admit the invalidity or unenforceability
of any Patent Right Controlled by the other Party without the other Party’s
prior written consent.

Section 8.8Invalidity or Unenforceability Defenses or Actions.

8.8.1Each Party shall promptly notify the other Party in writing of any alleged
or threatened assertion of invalidity or unenforceability of any of the Patent
Right in the Joint Background IP, Program Patent Rights, the MTEM Background
Patent Rights or the Takeda Background Patent Rights by a Third Party of which
such Party becomes aware.

8.8.2In the event that such an invalidity or unenforceability allegation or
threatened assertion arises in connection with an enforcement proceeding
governed by Section 8.4, then the Party controlling such action shall control
the defense of any such allegation or assertion.

Page 60

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

8.8.3In the event that such an allegation or assertion arises outside of an
enforcement action under Section 8.4, then the Parties shall discuss in good
faith the most favorable approach to defend against any such allegation in light
of each Party’s commercial interests in the applicable Patent Rights, including
which Party should control the defense of the validity and enforceability of the
such Patent Rights except that Takeda shall have the sole right to control the
defense with respect to any Program Patent Rights owned or Controlled by Takeda
and Takeda Background Patent Rights and the [***] with respect thereto. Takeda
shall have the right, but not the obligation, to defend and control the defense
of the validity and enforceability of such Patent Rights at its sole expense in
the Territory and using counsel of its own choice. If the Party controlling the
defense against alleged or threatened assertion of any claim of invalidity or
unenforceability with respect to a Program Patent Rights (other than with
respect to any Program Patent Rights owned or Controlled by Takeda), Patent
Right in the Joint Background IP, or MTEM Background Patent Right elects not to
defend or control the defense of the applicable Patent Rights in a suit brought
in the Territory or otherwise fails to initiate and maintain the defense of any
such claim, suit or proceeding, then the other Party may conduct and control the
defense and settlement of any such claim, suit or proceeding using counsel of
its own choice at its sole cost and expense. Where a Party controls such an
action, the other Party shall have the right to participate in any such claim,
suit or proceeding with counsel of its choice at its sole cost and expense
(provided, that the controlling Party shall retain control of the defense in
such claim, suit or proceeding) and shall cause its Affiliates to, assist and
cooperate with the controlling Party, at the controlling Party’s expense, as
such controlling Party may reasonably request from time to time in connection
with its activities set forth in this Section. In connection with any activities
with respect to a defense, claim or counterclaim relating to the Program Patent
Rights (other than with respect to any Program Patent Rights owned or Controlled
by Takeda) or the MTEM Background Patent Rights pursuant to this Section 8.8,
the controlling Party shall (a) consult with the other Party as to the strategy
for such activities, (b) consider in good faith any comments from the other
Party and (c) keep the other Party reasonably informed of any material steps
taken and provide copies of all material documents filed, in connection with
such defense, claim or counterclaim, pursuant to Section 8.7.

Section 8.9Takeda Patent Challenge. Takeda or any of its Affiliates or
(sub)licensees will provide written notice to MTEM at least [***] prior to
initiating any action or proceeding seeking a determination that any Patent
Right comprising the [***] or [***] in any country is invalid or unenforceable
(including a request for reexamination of any such Patent Right) (such action or
proceeding, a “Patent Challenge”), which notice shall (a) state the basis for
such Patent Challenge, and (b) include a copy of all relevant prior art or other
materials used as the basis for such Patent Challenge. Upon delivery of such
notice and during the pendency of any Patent Challenge, all milestone payments
and royalties due under this Agreement will be increased by [***] and held in
escrow pending the outcome of such Patent Challenge, being paid [***] only upon
a finding of validity and enforceability of said Patent Rights covering a
Licensed Product, and otherwise said payments and royalties being retained by
Takeda (or its Affiliates or (sub)licensees). The foregoing provisions will not
apply where MTEM, or any of its Affiliates or licensees, makes any claim or
demand under or in connection with any Patent Right, whether informally or in
connection with threatened or actual litigation, or whether through an assertion
of entitlement to royalties, an action for infringement or otherwise, with
respect to a product controlled by Takeda or any of its Affiliates or
(sub)licensees (other than a Licensed Product) or the Exploitation thereof, and
nothing herein will prejudice Takeda’s (or its Affiliate’s or (sub)licensee’s)
ability to challenge the validity or enforceability of such Patent Right.  

Page 61

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Article IX
REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 9.1Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants, as of the Effective Date, and covenants (as applicable)
to the other Party as follows:

9.1.1Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

9.1.2Authority and Binding Agreement. As of the Effective Date, (a) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (b) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; (c) this Agreement
has been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid and binding obligation of such Party that is enforceable against it
in accordance with its terms; and (d) its execution of and performance under
this Agreement will not violate or breach any obligation or restriction
(including any confidentiality or non-competition obligation or any exclusivity
restriction) to which such Party is legally bound by contract, judicial order or
otherwise.

9.1.3No Conflict. It is not a party to any agreement that would prevent it from
granting the rights granted to the other Party under this Agreement or
performing its obligations under this Agreement. It has the full right to grant
the licenses or sublicenses (as applicable) granted herein and such grant shall
not result in the misappropriation of any Third Party intellectual property or
violation of such Third Party’s rights with respect thereto. During the Term, it
will not enter into any agreement, contract, commitment or other arrangement
that could reasonably be expected to conflict with the rights granted to the
other Party hereunder or otherwise prevent the other Party from exercising the
rights granted to it hereunder. Neither Party shall misappropriate any trade
secret of a Third Party in connection with the performance of its activities
hereunder.

9.1.4No Debarment. (a) Neither it nor any of its Affiliates has been debarred or
is subject to debarment pursuant to Section 306 of the FFDCA or analogous
provisions of Applicable Law outside the United States or listed on any Excluded
List and (b) neither it nor any of its Affiliates has, to its knowledge, used in
any capacity, in connection with the activities to be performed under this
Agreement, any individual or entity that has been debarred pursuant to Section
306 of the FFDCA or analogous provisions of Applicable Law outside the United
States, or that is the subject of a conviction described in such Section or
analogous provisions of Applicable Law outside the United States, or listed on
any Excluded List.

9.1.5Government Authorizations. It will maintain throughout the Term all
material permits, licenses, registrations and other forms of authorizations and
approvals from any Governmental Authority, necessary or required to be obtained
or maintained by such Party in order for such Party to execute and deliver this
Agreement and to perform its obligations hereunder in a manner which complies
with all Applicable Law.

Page 62

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

9.1.6IP Infringement. To each Party’s knowledge, as of the Effective Date, (a)
the materials to be supplied by such Party for the conduct of the Early Stage
Program and (b) the use and practice of the Takeda and MTEM Background IP for
the conduct of the Early Stage Program, in each case ((a) and (b)), would not
infringe any intellectual property rights of any Third Party.

Section 9.2Additional Representations, Warranties and Covenants of MTEM. MTEM
represents and warrants to Takeda as of the Effective Date, and covenants, as
specified below.  

9.2.1Non-Infringement of MTEM Background Patent Rights by Third Parties. To
MTEM’s actual knowledge following reasonable internal due inquiry, there are no
activities by Third Parties that would constitute misappropriation or
infringement of the MTEM Background Patent Rights within the Territory.

9.2.2Ownership. MTEM Controls the MTEM Background IP, MTEM Program IP, including
the SLT-A Technology existing as of the Effective Date, and its interest in any
Joint Background IP, Product Program IP or Other Program IP free and clear of
all liens and encumbrances that do not conflict with the (a) rights granted
Takeda hereunder; (b) rights granted to Takeda under the Multi-Target Agreement;
or (c) any other written agreement between the Parties. MTEM has the exclusive
right to grant, all rights and licenses (or sublicenses, as the case may be) it
purports to grant to Takeda under this Agreement (other than those rights and
licenses granted to Takeda in a separate written agreement) and neither such
rights and licenses nor any other provision of this Agreement are subject to any
in-license or other similar agreements with another Person regarding any
intellectual property rights licensed to MTEM hereunder. MTEM has not
misappropriated and will not misappropriate any intellectual property of a Third
Party in connection with developing the MTEM Background IP, Joint Background IP,
Program IP or performing its obligations under the 2016 Research Collaboration
Agreement or under this Agreement.

9.2.3Validity and Enforceability. To MTEM’s actual knowledge following
reasonable internal due inquiry, MTEM has complied in all material respects with
all Applicable Law with respect to the filing, prosecution and maintenance of
those MTEM Background Patent Rights or, with respect to any representations and
warranties made before the Effective Date, Program Patent Rights owned by MTEM
or otherwise of which MTEM has control of such filing, prosecution and
maintenance (the “MTEM Prosecution Patent Rights”) and, to MTEM’s actual
knowledge following reasonable internal due inquiry, the filing, prosecution and
maintenance of all other MTEM Background Patent Rights and Program Patent Rights
have been in compliance in all material respects with all Applicable Laws with
respect thereto. To MTEM’s knowledge, MTEM has paid all maintenance and annuity
fees with respect to the MTEM Prosecution Patent Rights due and all maintenance
and annuity fees with respect to all other MTEM Background Patent Rights have
been paid when due. No dispute regarding inventorship has been alleged or
threatened with respect to the MTEM Prosecution Patent Rights or Program Patent
Rights, and to MTEM’s knowledge, with respect to any other MTEM Background
Patent Rights or Program Patent Rights.

9.2.4No Action or Claim. There (a) are no actual, pending or, to MTEM’s
knowledge, alleged or threatened, adverse actions, suits, claims, interferences,
re-examinations, oppositions, inventorship challenges or formal governmental
investigations involving the MTEM

Page 63

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Background IP or, with respect to any representations and warranties made after
the Effective Date, involving the Program Patent Rights owned or controlled by
MTEM, by or against MTEM or any of its Affiliates, in each case that are in or
before any Governmental Authority, and (b) are no actual, pending or, to MTEM’s
knowledge, alleged or threatened, adverse actions, suits, claims, interferences,
re-examinations, oppositions, inventorship challenges or formal governmental
investigations involving the MTEM Background IP, in each case that are in or
before any Governmental Authority, which if adversely determined would have a
material effect upon the ability of MTEM to use or provide the MTEM Background
IP in connection with the activities to be conducted hereunder, or to fulfil its
obligations pursuant to the terms of this Agreement.

9.2.5Completeness. Schedule 9.2.5 includes a complete and correct list, in all
respects, of all MTEM Background Patent Rights, said Schedule to be updated in a
timely manner with relevant MTEM Background Patent Rights.

9.2.6No Required Licenses. Except for a certain license relating to a [***] may
desire to take, which may or may not be required to Develop, Manufacture or
Commercialize the CD38 SLT-A Fusion Proteins or Licensed Products, no rights or
licenses are required under or to practice the MTEM Background IP or MTEM
Regulatory Documentation for Takeda to Develop, Manufacture or Commercialize the
CD38 SLT-A Fusion Proteins or Licensed Products as contemplated herein other
than those granted under Article III.

9.2.7No Prior Written Agreements. Neither MTEM nor any of its Affiliates has
previously entered into any written agreement, with respect to or otherwise
assigned, transferred, licensed, granted a covenant not to sue, conveyed or
otherwise encumbered its entire right, title or interest in or to (a) the MTEM
Background IP, MTEM Regulatory Documentation or Joint Background IP, or, solely
in the case in which this representation and warranty is made after the
Effective Date pursuant to Section, Program Patent Rights or (b) any Patent
Right or other intellectual property or proprietary right that would be MTEM
Background IP, MTEM Regulatory Documentation or Joint Background IP, but for
such assignment, transfer, license, conveyance or encumbrance, in each case ((a)
and (b)), that is inconsistent with or otherwise diminish the rights and
licenses granted to Takeda under this Agreement.

9.2.8MTEM In-Licenses. As of the Effective Date, MTEM is not a party to any
in-license or cross-license with regard to any MTEM Background IP and there are
no prior agreements to which MTEM was a party that have surviving obligations
that restrict or have an adverse material impact on either Party with respect to
the MTEM Background IP. In the event there are any Future MTEM In-Licenses, MTEM
shall update Schedule 9.2.8 accordingly. To MTEM’s knowledge, no Third Party
Manufacturer or supplier of CD38 SLT-A Fusion Proteins (including any Component
thereof) engaged by MTEM as of the Effective Date Controls (as such defined term
would apply to such Third Party if such Third Party were a party to this
Agreement) any Know-How or Patent Right, that Takeda would be required to
license in order for Takeda to manufacture such CD38 SLT-A Fusion Protein
(including any such component thereof) as contemplated hereunder without
infringing the intellectual property rights of such Third Party.

9.2.9Manufacturing Agreements. There are no exclusivity provisions or any other
restrictions in any agreement between MTEM or its Affiliates, on the one hand,
and any Third Party Manufacturer of the CD38 SLT-A Fusion Proteins or Licensed
Products (including

Page 64

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

any Component thereof), on the other hand, that would limit Takeda’s ability to
have the CD38 SLT-A Fusion Proteins or Licensed Products (including any
Component thereof) Manufactured by such Third Party Manufacturer or any other
Person following the Technology Transfer.

9.2.10Compliance with Applicable Law. The Development of MTEM Background IP and
Project IP (As defined in the 2016 Research Collaboration Agreement) conducted
by MTEM and its Affiliates and its and their subcontractors has been conducted
in compliance with all Applicable Law in all material respects. To MTEM’s actual
knowledge following reasonable internal due inquiry, the pending applications
included in MTEM Background Patent Rights are being diligently prosecuted in the
respective patent offices in the Territory in accordance with Applicable Law and
MTEM and its Affiliates have presented all relevant references, documents and
information of which it and the inventors are aware to the relevant patent
examiner at the relevant patent office where required by law.  

9.2.11SLT-As and MTEM Background IP. Schedule 9.2.11 sets forth a true and
complete list of SLT-As with respect to which MTEM or its Affiliates Control
MTEM Background IP. With respect to each CD38 SLT-A Fusion Protein, (a) MTEM is
not a party to any agreement that would prevent it from granting the rights
granted to Takeda under this Agreement or performing its obligations under this
Agreement, (b) MTEM has the full right to grant the licenses and other rights
granted in Article III, as applicable, granted herein and such grant shall not
result in the misappropriation of any Third Party intellectual property or
violation of any Third Party’s rights with respect thereto and (c) [***].

9.2.12Government Funding. The inventions claimed by the MTEM Background Patent
Rights (a) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by any
state or the federal government of the United States or any agency thereof, (b)
are not a “subject invention” as that term is described in 35 U.S.C. Section
201(e) and (c) are not otherwise subject to the provisions of the Patent and
Trademark Law Amendments Act of 1980, as amended, codified at 35 U.S.C.
§§ 200-212, as amended, as well as any regulations promulgated pursuant thereto,
including in 37 C.F.R. part 401.

9.2.13CPRIT Agreements.

(a)The CPRIT Agreements have been duly executed by both MTEM and the Cancer
Prevention and Research Institute of Texas as of the Effective Date, true and
accurate copies of which are to be delivered to Takeda prior to the Effective
Date, and shall not, taken as a whole, (i) contain any untrue statement of a
material fact or (ii) omit to state any material fact necessary to make the
statements or facts contained therein, in light of the circumstances under which
they were made, not misleading.  

(b)MTEM will ensure that its proprietary engineered toxin body Directed to CD38,
MT-4019, is the only CD38 SLT-A Fusion Protein possibly subject to any
encumbrance under the CPRIT Agreements, including, but not limited to [***].

9.2.14University IP. No Know-How or inventions (nor any Patent Rights and
intellectual property or other proprietary rights) generated by [***] or
individuals working on [***] behalf relating to the use or development of
methods of making or screening libraries of SLT-A, or compositions of cytotoxic
proteins identified therefrom, specific targeting moieties or any Improvements
to any of the foregoing whether at, or on behalf of, [***] or otherwise, falls

Page 65

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

within the scope of MTEM Background Know-How. All Know-How and inventions (and
all Patent Rights and intellectual property or other proprietary rights)
relating to [***] has been assigned to MTEM or one of its Affiliates, and any
milestones or royalties due thereunder will be paid solely by MTEM.

9.2.15The representations and warranties of MTEM in this Agreement and the
information, documents and materials furnished to Takeda in connection with its
period of diligence prior to the Effective Date, do not, taken as a whole, (a)
contain any untrue statement of a material fact or (b) omit to state any
material fact necessary to make the statements or facts contained therein, in
light of the circumstances under which they were made, not misleading.  

Section 9.3Additional Representations, Warranties and Covenants of Takeda.
Takeda represents and warrants to MTEM as of the Effective Date, to the actual
knowledge of Takeda following reasonable internal due inquiry as of the
Effective Date, and covenants, as specified below.

9.3.1Ownership. Takeda Controls the Takeda Background IP, its interest in Joint
Background IP and its interest in the Program IP free and clear of all liens and
encumbrances that do not conflict with the rights granted to MTEM hereunder
other than any rights granted to MTEM under the Multi-Target Agreement or any
other written agreement between the Parties. Takeda has the right to grant, all
rights and licenses (or sublicenses, as the case may be) it purports to grant to
MTEM under this Agreement (other than those rights and licenses granted to MTEM
in a separate written agreement) and neither such rights and licenses nor any
other provision of this Agreement are subject to any in-license or other similar
agreements with another Person regarding any intellectual property rights
licensed hereunder. Takeda has not misappropriated and will not misappropriate
any intellectual property of a Third Party in connection with developing the
Takeda Background IP, Takeda Program IP or performing its obligations under the
2016 Research Collaboration Agreement or under this Agreement.

9.3.2Manufacturing Agreements. There are no exclusivity provisions or any other
restrictions in any agreement between Takeda or its Affiliates, on the one hand,
and any Third Party Manufacturer of the CD38 SLT-A Fusion Proteins or Licensed
Products (including any Component thereof), on the other hand, that would limit
MTEM’s ability to have the CD38 SLT-A Fusion Proteins or Licensed Products
(including any Component thereof) Manufactured by such Third Party Manufacturer
or any other Person as contemplated hereunder.

9.3.3Compliance with Applicable Law. The Development of Takeda Background IP and
Project IP (as defined in the 2016 Research Collaboration Agreement) conducted
by Takeda and its Affiliates and its and their subcontractors has been conducted
in compliance with all Applicable Law in all material respects.

9.3.4Takeda Background IP and Takeda Targeting Moiety IP. With respect to each
CD38 SLT-A Fusion Protein, Takeda is not a party to any agreement that would
prevent it from granting the rights granted to MTEM under this Agreement or
performing its obligations under this Agreement.

Section 9.4Additional Covenants of MTEM.

Page 66

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

9.4.1MTEM shall not grant a lien on the MTEM Background IP or MTEM’s interest in
any Program IP to any Third Party or knowingly permit a lien to be imposed on
the MTEM Background IP or MTEM’s interest in any Program IP other than those
disclosed to Takeda by MTEM and that do not conflict with the rights granted
Takeda hereunder. MTEM will not misappropriate any intellectual property of a
Third Party in connection with developing the MTEM Background IP, Program IP or
the performance of the Programs or its other obligations under this Agreement.

9.4.2MTEM shall not enter into any agreement with respect to or otherwise
assign, transfer, license, convey or otherwise encumber its right, title or
interest in or to (a) the MTEM Background IP for use with a CD38 SLT-A Fusion
Protein or Licensed Product. MTEM’s interest in any Program IP or MTEM
Regulatory Documentation (including by granting any covenant not to sue with
respect thereto) or (b) any Patent Right or other intellectual property or
proprietary right that would be MTEM Background IP, Program IP or MTEM
Regulatory Documentation, but for such assignment, transfer, license, conveyance
or encumbrance, in each case of (a) and (b), that is inconsistent with or
otherwise diminishes the rights and licenses granted to Takeda under this
Agreement. MTEM shall maintain and perform its obligations under any Future MTEM
In-Licenses and maintain such Future MTEM In-Licenses in full force and effect
during the Term and will not amend any Future MTEM In-Licenses in a manner than
adversely affects Takeda’s rights hereunder, without having first obtained
Takeda’s express prior written consent.

9.4.3Without limitation to any product warranty applicable under any Supply
Agreement, all Fusion Protein Materials and MTEM Study Materials provided by or
on behalf of MTEM hereunder will be Manufactured in conformance with Applicable
Law and this Agreement.

9.4.4Neither MTEM nor any of its Affiliates shall use in any capacity, in
connection with the performance of the activities hereunder, any Person that has
been debarred pursuant to Section 306 of the FFDCA or that is the subject of a
conviction described in such section. MTEM shall inform Takeda in writing
promptly if it or any such Person that is performing any activities hereunder is
debarred or is the subject of a conviction described in Section 306 of the FFDCA
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to MTEM’s knowledge, is threatened, related to the
debarment or conviction of it or any such Person performing any activities
hereunder.

9.4.5To the extent that any inventions claimed by the MTEM Background IP or
Program IP are conceived, discovered, developed or otherwise made in connection
with any research activities funded, in whole or in part, by the federal
government of the United States or any agency thereof, MTEM shall comply with
the provisions of the Patent and Trademark Law Amendments Act of 1980, as
amended, codified at 35 U.S.C. §§ 200-212, as amended, as well as any
regulations promulgated pursuant thereto, including in 37 C.F.R. part 401.

9.4.6MTEM shall not use any Third Party funding with respect to the performance
of the Early Stage Program Activities or the Manufacture of Licensed Products or
Components thereof without the prior written consent of Takeda in each case,
which consent may be withheld in Takeda’s sole discretion.  

Page 67

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

9.4.7MTEM shall comply with the CPRIT Agreements, shall not amend them without
the consent of Takeda, shall notify Takeda of any MTEM breach of the CPRIT
Agreements, and shall provide to Takeda any warning and noncompliance notices
delivered thereunder.

Section 9.5Additional Covenants of Takeda.

9.5.1Takeda shall not grant a lien on the Takeda Background IP or Takeda’s
interest in any Program IP to any Third Party or knowingly permit a lien to be
imposed on the Takeda Background IP or Takeda’s interest in any Program IP
(excluding liens that do not conflict with the rights granted MTEM hereunder).
Takeda will not misappropriate any intellectual property of a Third Party in
connection with developing the Takeda Background IP, Program IP or the
performance of the Programs or its other obligations under this Agreement.

9.5.2Takeda shall not enter into any agreement with respect to or otherwise
assign, transfer, license, convey or otherwise encumber its right, title or
interest in or to (a) the Takeda Background IP as part of a CD38 SLT-A Fusion
Protein or Licensed Product or Takeda’s interest in any Program IP (including by
granting any covenant not to sue with respect thereto) or (b) any Patent Right
or other intellectual property or proprietary right that would be Takeda
Background IP, or Program IP, but for such assignment, transfer, license,
conveyance or encumbrance, in each case of (a) and (b), that is inconsistent
with or otherwise diminishes the rights and licenses granted to MTEM under this
Agreement.

Section 9.6DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.

Article X
INDEMNITY; LIMITATION OF LIABILITY

Section 10.1Indemnity.

10.1.1[***] shall defend, indemnify and hold harmless [***] and its Affiliates
and Sublicensees and Distributors and their respective directors, officers,
employees and agents (the [***]) from and against all liabilities, losses,
damages, and expenses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), incurred by or imposed on any of the [***] as a
result of any Third Party claims, suits, actions, terminations or demands
(collectively, “Claims”) to the extent such Claims are incurred, relate to, are
in connection with or arise out of (a) the breach or non-fulfillment of any
representations, warranties or covenants in this Agreement by [***] (b) the
negligence, recklessness or willful misconduct of [***] in connection with the
performance of its obligations hereunder, (c) violation of Applicable Law by
[***] in connection with the performance of its obligations hereunder, or
(d) any Third Party agreement to which [***] has been, is or becomes a party,
including the [***] except in each

Page 68

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

case ((a) through (d)), to the extent such Liabilities resulted from any action
for which [***] must indemnify [***] under Section 10.1.2(a) or (b).

10.1.2[***] shall defend, indemnify and hold harmless [***], its Affiliates and
its and their respective directors, officers, employees and agents (the “[***]”)
from and against all Liabilities incurred by or imposed on any of the [***] as a
result of any Claims to the extent such Claims are incurred, relate to, are in
connection with or arise out of (a) the breach or non-fulfillment of any
representations, warranties or covenants in this Agreement by [***], (b) the
negligence, recklessness or willful misconduct of [***] in connection with the
performance of its obligations hereunder, (c) violation of Applicable Law by
[***] in connection with the performance of its obligations hereunder, or (d)
the [***] [***] its Affiliates or Sublicensees, except in each case ((a), (b),
(c) or (d)), to the extent such Liabilities resulted from any action for which
[***] must indemnify [***] under Section 10.1.1.

Section 10.2Procedure.

10.2.1A Party (the “Indemnitee”) that intends to claim indemnification under
this Section 10.2 shall promptly provide notice to the other Party (the
“Indemnitor”) of any Claim in respect of which the Indemnitee intends to claim
such indemnification, which notice shall include a reasonable identification of
the alleged facts giving rise to such Liability, and the Indemnitor shall have
the right to participate in, and, to the extent the Indemnitor so desires,
jointly with any other Indemnitor similarly noticed, to control the defense
thereof with counsel selected by the Indemnitor. However, notwithstanding the
foregoing, except with respect to any Claim that is a Third Party Action, the
process for the defense of which shall be governed by Section 8.7, the
Indemnitee shall have the right to participate in, but not control, the defense
of any Claim, and request separate counsel, with the fees and expenses to be
paid by the Indemnitee, unless (a) representation of such Indemnitee by the
counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other Party
represented by such counsel in such proceedings or (b) the Indemnitor has failed
to assume the defense of the applicable Claim, in which case ((a) or (b)), such
fees and expenses shall be paid by the Indemnitor. The Indemnitee shall, and
shall cause each of its Affiliates and its and their respective directors,
officers, employees and agents, as applicable, to, cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals and otherwise providing reasonable access to such
indemnitees and other employees and agents of the Indemnitee, in each case as
may be reasonably requested in connection therewith; provided, that the
Indemnitor shall reimburse the Indemnitee for its reasonable and verifiable
out-of-pocket expenses in connection therewith. The Indemnitor may not settle
any Claim, and the Indemnitee shall not be responsible for or be bound by any
settlement of a Claim that imposes an obligation on it, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed.

10.2.2The assumption of the defense of a Claim by the Indemnitor shall not be
construed as an acknowledgment that the Indemnitor is liable to indemnify the
Indemnitee in respect of the Claim, nor shall it constitute a waiver by the
Indemnitor of any defenses it may assert against the Indemnitee’s claim for
indemnification. In the event that it is ultimately determined that the
Indemnitor is not obligated to indemnify, defend or hold harmless the Indemnitee
from and against the Claim, the Indemnitee shall reimburse the Indemnitor for
any

Page 69

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

and all costs and expenses (including attorneys’ fees and costs of suit) and any
Liabilities incurred by the Indemnitor in its defense of the Claim.

Section 10.3Limitation of Liability. EXCEPT (A) IN THE EVENT OF THE WILLFUL
MISCONDUCT OR FRAUD OF A PARTY OR A PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE VII OR SECTION 3.9, (B) AS PROVIDED UNDER SECTION 12.13 OR (C) TO THE
EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE X, NEITHER
PARTY NOR ANY OF ITS AFFILIATES OR SUBLICENSEES SHALL BE LIABLE IN CONTRACT,
TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS
SUFFERED BY THE OTHER PARTY AND REGARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES.

Section 10.4Insurance. During the Term and thereafter for the period of time
required below, each Party shall maintain on an ongoing basis comprehensive
general liability insurance in the minimum amount of [***] per occurrence and
[***] annual aggregate combined single limit for bodily injury and property
damage liability and any other insurance required by Applicable Law. Commencing
not later than [***] prior to the first use in humans of a Licensed Product and
thereafter for the period of time required below, Takeda shall obtain and
maintain on an ongoing basis products liability insurance (including contractual
liability coverage on Takeda’s indemnification obligations under this Agreement)
in the amount of at least [***] per occurrence and as an annual aggregate
combined single limit for bodily injury and property damage liability. All of
such insurance coverage may be maintained through a self-insurance plan that
substantially complies with the foregoing limits and requirements. Thereafter,
Takeda shall maintain such insurance coverage without interruption during the
Term and for a period of at least [***] thereafter. Each Party shall provide the
other Party at least [***] prior written notice of any cancellation to or
material change in its insurance coverage below the amounts and types described
above.

Article XI
TERM AND TERMINATION

Section 11.1Term. Unless earlier terminated pursuant to this Article XI, the
term of this Agreement (the “Term”) shall commence on the Effective Date and
shall remain in full force and effect until the date of expiration of the last
to expire relevant Royalty Term or Co-Development Royalty Term, as applicable.
Upon expiration of the Royalty Term or Co-Development Royalty Term, as
applicable, for a Licensed Product in a country or jurisdiction, the grants in
Section 3.3 shall become fully-paid, royalty-free, freely transferable,
sublicensable through multiple tiers, perpetual and irrevocable for such
Licensed Product in such country or jurisdiction, with no further obligation to
MTEM for such Licensed Product.

Section 11.2Termination by Takeda. Takeda shall have the right, at any time, to
terminate this Agreement, in its entirety, by providing not less than ninety
(90) days’ prior written notice to MTEM of such termination.

Section 11.3Termination for Material Breach.

Page 70

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

11.3.1Breach. Either Party may (but is not required to and without limitation of
any other right or remedy such Party may have) terminate this Agreement for
material breach by the other Party (the “Breaching Party”) of this Agreement if
the Breaching Party has not cured such breach within [***] after notice thereof
(such period, the “Notice Period”) specifying the breach and its claim of right
to terminate, other than:

(a)with respect to a breach that cannot be cured within the Notice Period and
the Breaching Party commences actions to cure such breach within the Notice
Period, in which case the Notice Period shall be tolled (provided, that the
Breaching Party thereafter diligently continues such actions); or

(b)with respect to any alleged breach by Takeda of its diligence obligations set
forth in Section 2.1.3 and Section 2.3.3 in which case, MTEM shall first provide
written notice thereof to Takeda and the Parties shall meet within [***] after
delivery of such notice to Takeda to discuss in good faith such alleged breach
and Takeda’s Development and Commercialization plans, as applicable, with
respect to the applicable Licensed Product, which discussions shall be concluded
before MTEM may issue any such termination notice with respect to such alleged
breach; provided, that if either Party initiates a dispute resolution procedure
under Section 12.3 as permitted under this Agreement to resolve the dispute for
which termination is being sought within [***] following the end of the Notice
Period and is diligently pursuing such procedure, the Notice Period shall be
tolled and the termination shall become effective only if such breach remains
uncured for [***] after the final resolution of the dispute through such dispute
resolution procedure (or, if the breach cannot be cured within such [***]
period, if the Breaching Party commences actions to cure such breach within such
period and thereafter diligently continues such actions). It is understood that
termination pursuant to this Section 11.3.1 shall be a remedy of last resort and
may be invoked only in the case where the breach cannot be reasonably remedied
by the payment of money damages. During any cure period under this Section
11.3.1 in response to a notice from Takeda, any obligation of Takeda to pay
milestones under Article VI shall be suspended unless and until MTEM has cured
the material breach at issue; provided, however, that within [***] after such
cure, Takeda shall pay to MTEM all such suspended milestone payments.  

11.3.2Insolvency. Either Party may terminate this Agreement in its entirety
effective immediately upon written notice to the other Party if, at any time
such other Party (a) files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization (save for solvent reorganization or solvent reconstruction), (b)
files for, appoints or suffers appointment of a receiver or trustee of the Party
or over substantially all of its assets that is not discharged within [***]
after such filing, (c) proposes a written agreement of composition or extension
of substantially all of its debts, (d) files a petition under any bankruptcy or
insolvency act or has any such petition filed against that is not discharged
within [***] of the filing thereof, (e) proposes or is a party to any
dissolution or liquidation, (f) admits in writing its inability generally to
meet its obligations as they fall due in the general course or (g) makes an
assignment of substantially all of its assets for the benefit of creditors.

Section 11.4License Survival Upon Insolvency. All licenses (and to the extent
applicable, rights) granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of 11 U.S.C. § 101,
et. seq. (“Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under the Paragraph 101(35A) of the

Page 71

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Bankruptcy Code. The Parties agree that the non-bankrupt Party shall retain and
may fully exercise all of its rights and elections under Applicable Law. The
Parties further agree that, in the event of the commencement of bankruptcy
proceeding by or against a bankrupt Party, the other Party shall be entitled to
a complete duplicate of (or complete access to, as appropriate) any intellectual
property that is licensed to such Party pursuant to the license grants set forth
in Article III, but only to the extent set forth in such license grants, and all
embodiments of such intellectual property; and the same, if not already in the
other Party’s possession, shall be promptly delivered to the other Party (a)
upon any such commencement of a bankruptcy proceeding, upon the other Party’s
written request therefor (which request must identify the specific intellectual
property), unless the bankrupt Party (or trustee on behalf of the bankrupt
Party) elects within [***] to continue to perform all of its obligations under
this Agreement or (b) if not delivered under (a) above, upon rejection of this
Agreement by or on behalf of the bankrupt Party, upon written request therefore
by the other Party.

Section 11.5Effect of Expiration and Termination.

11.5.1General Effects. Except where explicitly provided within this Agreement,
expiration or termination of this Agreement in its entirety as applicable for
any reason, or expiration of this Agreement, will not affect any obligations,
including payment of any royalties or other sums which have accrued as of the
date of termination or expiration. Notwithstanding the foregoing, but subject to
Section 11.1, upon expiration or termination of this Agreement, the Parties’
obligations pursuant to Section 3.9 will [***] terminate in full. Following the
delivery of a notice of termination of this Agreement, Takeda shall not be
responsible for the payment of any future milestones under this Agreement other
than those that were due prior to the delivery of the notice of termination.
Except as needed in order to permit the sell-off activities set forth in Section
11.5.2, upon termination of this Agreement in its entirety, all licenses granted
by either Party to the other Party hereunder (other than the licenses granted in
Section 3.2, which will survive except that the license granted the terminated
Party in the case of a termination under Section 11.3 shall terminate) shall
terminate and all sublicenses granted by either Party thereunder, shall [***]
terminate. For clarity, the Program with respect to the terminated Licensed
Products shall terminate effective upon receipt of notice of termination. Upon
expiration or termination of this Agreement in its entirety, the Parties will
agree upon and implement a plan for the orderly transition or winding down of
any in-process regulatory filings or Clinical Trials in a manner consistent with
Applicable Laws and standards of ethical conduct of Clinical Trials.

11.5.2Sell-Off. In the case that the licenses granted to Takeda with respect to
one or more Licensed Products, notwithstanding such termination, Takeda shall
have the right to complete (or have completed) the Manufacture of any
work-in-process Licensed Products or Components thereof and sell any existing
inventory of Licensed Product(s) (if applicable) with respect to the terminated
Licensed Product for a period of up [***] following such termination, subject to
Takeda’s obligation to make corresponding payments with respect to any such
sales pursuant to Section 6.4.

11.5.3Effect of Termination by Takeda for Convenience, or by MTEM for Material
Breach by Takeda or Takeda Insolvency. If MTEM terminates this Agreement in its
entirety pursuant to Section 11.3.1 or Section 11.3.2, or Takeda terminates this
Agreement in its entirety pursuant to Section 11.2, then, in addition to Section
11.5.1 and Section 11.5.2, MTEM

Page 72

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

may request, no later than [***] after the effective date of termination, a
written agreement setting forth the following terms and other reasonable and
customary license terms:

(a)(i) If MTEM exercised the Co-Development Option and has not delivered a
Co-Development Termination Notice, Takeda would grant to MTEM, effective as of
the effective date of such termination, a worldwide, exclusive, sublicensable,
royalty-bearing license under Takeda’s interest in the Joint Background IP and
the Product Program IP and a non-exclusive, sublicensable, royalty-bearing
license (where the royalties are set forth on Exhibit 11.5.3) under the Takeda
Targeting Moiety IP, and Takeda Background IP (but only to the extent such
Takeda Background IP was used during the Term in connection with the Licensed
Products that incorporate or are comprised of the CD38 SLT-A Fusion Proteins
listed in the Recitals and are in clinical development or being commercialized
as of the effective date of termination of this Agreement (“Reversion
Products”)) that relates to the Reversion Products and is necessary for the
Development, Manufacture or Commercialization of Reversion Products, in each
case solely to Develop, Manufacture and Commercialize Reversion Products; or
(ii) if MTEM has either not exercised the Co-Development Option or a
Co-Development Termination Notice has been delivered, then Takeda shall grant
the license described above under the Joint Background IP and the Product
Program IP on the terms and conditions referenced above but such license shall
not include the Takeda Targeting Moiety IP or Takeda Background IP; if MTEM
desires a license to Takeda Targeting Moiety IP or Takeda Background IP for the
purposes described above, then MTEM shall notify Takeda in writing within [***]
of the effective date of termination whether or not it desires to take such
license and if so, then the terms of such license, including additional
financial compensation to Takeda, shall be negotiated in good faith for a period
of [***] after receipt of such notice from MTEM;

(b)MTEM shall pay to Takeda (i) the development milestones and royalties set
forth in Exhibit 11.5.3 and (ii) the amounts payable by [***] in each case ((i)
and (ii)) to the extent arising from MTEM’s (or its Affiliates or
(sub)licensees' Development, Manufacture or Commercialization of the Reversion
Products), and Section 6.6 through Section 6.11 shall apply, mutatis mutandis,
with respect to MTEM’s calculation, reporting and payment of such milestones and
royalties on the Reversion Products In addition, MTEM shall be entitled to
applicable step downs in Section 6.4.2, mutatis mutandis, except that aggregate
deductions shall not exceed [***] and any portions of Section 6.4.2 that is
specific to circumstances where the Co-Development Option has been exercised
shall be ignored;

(c)Takeda shall transfer and assign to MTEM all right, title and interest in any
regulatory filings (including, but not limited to, INDs and European Union
Clinical Trial Authorizations) made by Takeda or any of its Affiliates relating
solely to Reversion Products, all regulatory materials relating solely to
Reversion Products, and all non-clinical, clinical and other reports, records,
data and other information developed or generated by or for Takeda or any of its
Affiliates that relates solely to the Reversion Products that are reasonably
required for MTEM to continue Development and Commercialization and to satisfy
requirements imposed by applicable Regulatory Authorities with respect to the
Reversion Products;

(d)Takeda shall use good faith efforts to continue any ongoing Clinical Trials
and shall cooperate with MTEM to effect an orderly transfer of Development,
Manufacturing and regulatory responsibilities with respect to the relevant
Licensed Product as promptly as practicable, at MTEM’s expense, including by (i)
continuing to perform the

Page 73

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Development activities for which Takeda is responsible as assigned to Takeda
under any applicable Program Plan until entry into a written agreement with MTEM
setting forth the license terms following the effective date of termination of
this Agreement, (ii) transferring to MTEM all quantities of Licensed Product
required to complete any Clinical Trials underway at the time of such
termination and (iii) transferring the Manufacturing process for Licensed
Products to MTEM or its designee;

(e)At MTEM’s written request (and at MTEM’s cost and no cost to Takeda), to the
extent Takeda has the right to do so, the license shall include a sublicense
under Takeda’s rights in any or all Third Party agreements (including Existing
Third Party Agreements) to the extent reasonably necessary for the Development,
Manufacture or Commercialization of Licensed Products; for any such agreement
for which Takeda does not have the right to grant a sublicense as contemplated
under this clause (e), Takeda shall use commercially reasonable efforts to
obtain consent to sublicense but in no event shall Takeda be required to provide
any financial consideration to the Third Party in order to obtain such consent,
unless MTEM pays to Takeda such financial consideration;

(f)Pursuant to a supply agreement to be negotiated in good faith by the Parties
at the transfer price paid by Takeda for the applicable Licensed Product, if
Takeda sources such product from a Third Party, or at [***] of Takeda's actual,
direct costs of manufacture (excluding allocable overhead, depreciation, and the
like), Takeda will supply MTEM with commercial quantities of the applicable
Licensed Product in the dosage strength, formulation and presentation under
Development or being Commercialized by Takeda, in either case, as of the
effective date of termination of this Agreement in its entirety until the
earlier of [***] after the effective date of termination of the Agreement or
establishment by MTEM of an alternative supply for such Licensed Product.
Pursuant to an agreed technology transfer plan, at MTEM's expense, Takeda shall
also within [***] after MTEM's request, provide to MTEM or its designee all
information in its possession with respect to the Manufacture of such Licensed
Product reasonably sufficient for the transfer of such Manufacture to MTEM or a
mutually agreed upon contract manufacturer organization;

(g)Takeda will consider in good faith, upon MTEM’s request, the transfer or
assignment to MTEM all of Takeda’s and its Affiliates’ right, title and interest
in and to any trademarks owned by Takeda or its Affiliates that are used (or
held for use) solely and exclusively for any Licensed Products (excluding any
trademark containing the word “Takeda” or “Millennium”);

(h)The Parties shall coordinate with regard to facilitating an orderly
transition or, if MTEM does not desire to proceed, with regard to an orderly
wind-down; and  

(i)[***] may not exercise its final decision making with regard to setting the
terms of the termination license agreement under this Section 11.5.3.

11.5.4Effect of Termination by Takeda for Material Breach or for MTEM
Insolvency. If Takeda terminates this Agreement in its entirety pursuant to
Section 11.3.1 or Section 11.3.2, for clarity, the consequences set forth in
Section 11.5.1 and Section 11.5.2 shall apply.  

11.5.5Continuation in Lieu of Termination. If Takeda has the right to terminate
this Agreement under Section 11.3 (and MTEM does not dispute such right) but
does

Page 74

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

not elect to exercise such right, this Agreement shall continue in full force
and effect with MTEM having the right to exercise its Co-Development Option or
its rights to continue Co-Development shall terminate, (a) Takeda shall no
longer have any obligations under any of the following: Sections 2.1.3, 2.1.5,
2.3.3, or 3.9.2 or Article VIII and (b) the licenses granted to MTEM hereunder
shall terminate, (c) any milestones and royalties due hereunder shall be reduced
by [***] of the amount that would otherwise be due under Section 6.2, Section
6.3 and Section 6.4, and (d) Takeda shall have the right to disband any and all
committees and decisions within the authority of the applicable committee shall
be in the authority of Takeda in its sole discretion. If Takeda has the right to
terminate this Agreement under Section 11.3, delivers a notice, but MTEM does
not cure the material breach within the specified cure period, then if Takeda
later terminates this Agreement in its entirety pursuant to Section 11.2, then
Section 11.5.4 shall apply and Section 11.5.3 shall not apply.

11.5.6Survival.

(a)The following provisions will survive expiration of this Agreement: Section
2.1.4, Section 2.1.6, Section 2.2, Section 2.3.1, Section 2.3.2, Section 2.4,
Section 3.2, Section 3.3, Section 3.4 (to the extent related to the surviving
licenses under Section 3.2 and 3.3), Section 3.5.1, Section 3.6, Section 3.8 (as
it relates to any Joint Background IP and any jointly owned Program IP), Section
6.5 (for any Co-Development Costs incurred during the Term and any
non-cancellable Co-Development Costs committed prior to the date of the
expiration of this Agreement and any wind-down or transfer costs, which shall
constitute Co-Development Costs), Section 6.6 (for any royalties on Net Sales of
Licensed Products by Takeda made during Royalty Term or Co-Development Royalty
Term, whichever is applicable, and either during the Term or pursuant to Section
11.5.2), Section 6.7 through  Section 6.13 (for final royalty reporting and
payment), Article VII, Section 8.1, Section 8.2, Section 8.3, Section 8.4,
Section 8.5, Section 8.7, Section 8.8, and Article X, Article XI and Article
XII(other than 12.7.2).

(b)The following provisions will survive termination of this Agreement: Section
2.1.4, Section 2.4, Section 3.2, Section 3.4 (to the extent related to the
surviving licenses under Section 3.2), Section 3.8 (as it relates to any Joint
Background IP and any jointly owned Program IP), Section 6.5 (for any
Co-Development Costs incurred during the Term and any non-cancellable
Co-Development Costs committed prior to the date of the termination of this
Agreement and any wind-down or transfer costs, which shall constitute
Co-Development Costs), Section 6.6 (for any royalties on Net Sales of Licensed
Products by Takeda made during Royalty Term or Co-Development Royalty Term,
whichever is applicable, and either during the Term or pursuant to Section
11.5.2), Section 6.7 through Section 6.13, Article VII, Section 8.1, Section
8.2, Section 8.3.3, Section 8.3.4 and, as it relates to surviving Section 8.3.3
and Section 8.3.4, Section 8.3.5, Section 8.7 (for any action ongoing as of the
date of termination of this Agreement or any action that relates to conduct
under this Agreement during the Term) and Article X, Article XI and Article XII
(other than Section 12.7.2).

Article XII
MISCELLANEOUS

Section 12.1Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one of the Parties to the other shall be
in writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery, first class air mail or

Page 75

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

courier), first class air mail or courier, postage prepaid (where applicable),
addressed to such other Party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the address or
in accordance with this Section 12.1 and (except as otherwise provided in this
Agreement) shall be effective upon receipt by the addressee. This Section 12.1
is not intended to govern the day-to-day business communications necessary
between the Parties in performing their obligations under the terms of this
Agreement.

If to MTEM:
Molecular Templates, Inc.

185 Hudson Street, Harborside 5, Suite 1510
Jersey City, NJ 07311

Attention: Barbara A. Ruskin, General Counsel

Telephone: [***]

Email: [***]


If to Takeda:
Millennium Pharmaceuticals, Inc.
40 Landsdowne Street

Cambridge, MA 02139

Attention: Legal Department

Telephone: (617) 679-7000

Facsimile: [***]

Section 12.2Applicable Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law principles thereof that may dictate
application of the laws of any other jurisdiction. Subject to Section 12.3, the
Parties hereby irrevocably and unconditionally consent to the exclusive
jurisdiction of the courts of the Commonwealth of Massachusetts for any action,
suit or proceeding (other than appeals therefrom) arising out of or relating to
this Agreement.

Section 12.3Dispute Resolution. The Parties agree that if any dispute or
disagreement (a “Dispute”) in respect of this Agreement arises between Takeda on
the one hand and MTEM on the other, or the JSC where Takeda does not have [***]
decision-making authority, subject to Section 12.13, the Parties shall follow
the following procedure in an attempt to resolve the dispute or disagreement.

12.3.1The Party claiming that such a dispute exists shall give notice in writing
(“Notice of Dispute”) to the other Party of the nature of the dispute.

12.3.2Within [***] following receipt of a Notice of Dispute, the [***] of MTEM
and the [***] (or equivalent) of Takeda shall meet at a mutually agreed upon
time and location (which may be by phone) for the purpose of resolving such
dispute.

12.3.3In the event of a dispute between the Parties requiring resolution by a
panel of experts (“Expert Panel”), such dispute shall be resolved in accordance
with this Section 12.3.3. Notice from a Party initiating resolution by the
Expert Panel shall contain a statement of the issue forming the basis of the
dispute, the position of the moving Party as to the proper resolution of that
issue and the basis for such position. Within [***] after receipt of such
notice,

Page 76

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

the responding Party shall submit to the moving Party a statement of its
conception of the specific issue in question, its position as to the proper
resolution of that issue and the basis for such position.

(a)Within [***] of the responding Party’s response, each Party shall appoint to
the Expert Panel an individual who (i) has expertise in the pharmaceutical or
biotechnology industry and the specific matters at issue, (ii) is not a current
or former director, employee or consultant of such Party or any of its
Affiliates, or otherwise has not received compensation or other payments from
such Party (or its Affiliates) for the [***] and (iii) has no known personal
financial interest or benefit in the outcome or resolution of the dispute, and
the appointing Party shall give the other Party written notice of such
appointment; provided, that for such appointment to be effective and for such
individual to serve on the Expert Panel, such individual must deliver to the
other Party a certificate confirming that such individual satisfies the criteria
set forth in clauses (i) through (iii) above, disclosing any potential conflict
or bias and certifying that, as a member of the Expert Panel, such individual is
able to render an independent decision. Within [***] of the appointment of the
second expert, the two (2)-appointed experts shall agree on an additional expert
who meets the same criteria as described above, and shall appoint such expert as
chair of the Expert Panel. If the Party-appointed experts fail to timely agree
on a third expert, then upon the written request of either Party, each
Party-appointed expert shall, within [***] of such request, nominate one expert
candidate and the CPR Institute for Dispute Resolution shall, within [***] of
receiving the names of the Parties’ respective nominees, select one of those
experts to serve as the chair of the Expert Panel. Each expert shall agree,
prior to his or her appointment, to render a decision as soon as practicable
after the appointment of the full Expert Panel.

(b)Within [***] of the appointment of the third expert, the Expert Panel shall
hold a preliminary meeting or teleconference with the Parties or their
representatives and shall designate a time and place for a hearing of the
Parties on the dispute and the procedures to be utilized at the hearing. The
Parties may agree in writing to waive the hearing and have the Expert Panel
reach a decision on the basis of written submissions alone. The Expert Panel may
order the Parties to produce any documents or information that are relevant to
the dispute. All such documents or information shall be provided to the other
Party and the Expert Panel as expeditiously as possible but no later than [***]
prior to the hearing (if any), along with the names of all witnesses who will
testify at the hearing and a brief summary of their testimony. The hearing shall
be held in Boston, MA unless otherwise agreed by the Parties, and shall take
place as soon as possible but no more than [***] after the appointment of the
third expert, unless the Parties otherwise agree in writing or the Expert Panel
agrees to extend such time period for good cause shown. The hearing shall last
no more than [***], unless otherwise agreed by the Parties or the Expert Panel
agrees to extend such time period for good cause shown. After the conclusion of
all testimony (or if no hearing is held after all submissions have been received
from the Parties), at a time designated by the Expert Panel no later than [***]
after the close of the hearing or the receipt of all submissions, each Party
shall simultaneously submit to the Expert Panel and exchange with the other
Party its final proposed resolution.

(c)In rendering the final decision (which shall be rendered no later than [***]
after receipt by the Expert Panel of the Parties’ respective proposed
resolutions), the Expert Panel shall be limited to choosing a resolution
proposed by a Party without modification; provided, that in no event shall the
Expert Panel render a decision that is inconsistent with the Parties’ intentions
as set forth in this Agreement. The agreement of two (2) of the three (3)

Page 77

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

experts shall be sufficient to render a decision and the Parties shall abide by
such decision. The decision of the Expert Panel shall be final and binding on
the Parties and may be entered and enforced in any court having jurisdiction.
The Parties shall share equally the costs and expenses of the Expert Panel.

12.3.4In the event of an unresolved dispute between the Parties involving
intellectual property, including any disputes relating to inventorship or the
validity, enforceability or scope of any patent or trademark rights shall, but
other than as set forth in Section 12.3.3, such dispute shall, at either Party’s
election and subject to Section 12.2, be submitted for resolution by a court of
competent jurisdiction.

12.3.5In the event of a dispute regarding any payments owing under this
Agreement, all undisputed amounts shall be paid promptly when due and the
balance, if any, promptly after resolution of the dispute.

Section 12.4Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto and the Quality Agreement, contains the entire
understanding of the Parties with respect to the specific subject matter hereof.
All express or implied agreements and understandings, either oral or written,
heretofore made are expressly superseded by this Agreement (other than the
Multi-Target Agreement). This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by both Parties. The
Multi-Target Agreement shall remain in effect by its terms, except that with
respect to the Licensed Product and Target and other subject matter of this
Agreement, this Agreement shall control.  

Section 12.5Severability. Each Party hereby agrees that it does not intend to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties shall substitute, by mutual consent,
valid provisions for such invalid provisions, in their economic effect, are
sufficiently similar to the invalid provisions that it can be reasonably assumed
that the Parties would have entered into this Agreement based on such valid
provisions. In case such alternative provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid
provisions.

Section 12.6Force Majeure. No Party (or any of its Affiliates) shall be held
liable or responsible to the other Party (or any of its Affiliates) hereunder,
or be deemed to have defaulted under or breached this Agreement, for failure or
delay by such Party in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party (or any of its Affiliates), including fire,
floods, embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, acts of God, earthquakes, or omissions
or delays in acting by any Governmental Authority (each, an “Event of Force
Majeure”); provided, that the affected Party shall exert all reasonable efforts
to eliminate, cure or overcome any such Event of Force Majeure and to resume
performance of its obligations promptly. Notwithstanding the foregoing, to the
extent that an Event of Force Majeure continues for a period in excess of [***],
the affected Party shall promptly notify in writing the other Party of such
Event of Force Majeure and within [***] of

Page 78

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

the other Party’s receipt of such notice, the Parties shall negotiate in good
faith either (a) a resolution of the Event of Force Majeure, if possible or (b)
an extension by mutual agreement of the time period to resolve, eliminate, cure
or overcome such Event of Force Majeure.

Section 12.7Assignment and Change of Control.

12.7.1Assignment. Neither Party may assign its rights or, except as provided in
Section 12.8 and Article VIII, delegate its obligations under this Agreement,
whether by operation of law or otherwise, in whole or in part (including with
respect to any CD38 SLT-A Fusion Protein or any Licensed Product) without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that Takeda shall have the
right, without such consent, (a) to perform any or all of its obligations and
exercise any or all of its rights under this Agreement through any of its
Affiliates, Sublicensees or Distributors, and (b) assign any or all of its
rights and delegate any or all of its obligations hereunder (including on a CD38
SLT-A Fusion Protein-by-CD38 SLT-A Fusion Protein or Licensed
Product-by-Licensed Product basis) to any of its Affiliates or its or their
Sublicensees or to any successor in interest (whether by merger, acquisition,
asset purchase or otherwise) to all or substantially all of the business to
which this Agreement (or the CD38 SLT-A Fusion Protein or Licensed Product(s))
relates; provided that Takeda shall provide written notice to MTEM within [***]
after such assignment or delegation. Any permitted successor of Takeda or any
permitted assignee of all of Takeda’s rights under this Agreement that has also
assumed all of Takeda’s obligations hereunder in writing shall, upon any such
succession or assignment and assumption, be deemed to be a party to this
Agreement as though named herein in substitution for Takeda, whereupon Takeda
shall cease to be a Party to this Agreement and shall cease to have any rights
or obligations under this Agreement. All validly assigned rights of Takeda shall
inure to the benefit of and be enforceable by, and all validly delegated
obligations of Takeda shall be binding on and be enforceable against, the
permitted successors and assigns of Takeda. Any attempted assignment or
delegation in violation of this Section 12.7 shall be void and of no effect.

12.7.2 Change in Control. MTEM shall notify Takeda in writing as soon as
possible after MTEM announces a Change in Control of MTEM (or if the Change in
Control will not be publicly announced, then no later than [***] after the
signing of the Change in Control). Takeda shall have the right, at its election
in its sole discretion, to take one or more of the following actions by written
notice to MTEM:

(a)disband any or all of the Joint Steering Committee, the Joint Development
Committee and the Joint Manufacturing Committee and the Joint Patent Committee
and any other committees or working groups, and terminate the activities of such
committees;

(b)undertake any not yet completed Early Stage Program activities of MTEM, if
any, solely and exclusively by (or on behalf of) itself (without any
consultation with or approval by MTEM) and neither MTEM nor any of its
Affiliates shall have the right to receive reports under Section 2.1.5 from and
after the date of such Change in Control and in such case MTEM shall cease
conducting such activities;

(c)require that (i) the Future Acquirer agree in writing to maintain at least
the same level of diligence in performing its obligations under this Agreement,
including its

Page 79

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Manufacturing and its Co-Development payment obligations after the Change in
Control, if the Co-Development Option has been exercised, at or above the level
of diligence that had been applied prior to the Change in Control, unless
otherwise agreed to in writing by the Parties, and (ii) no employee of the
Future Acquirer or such Future Acquirer’s Affiliates shall participate in or
contribute to the performance of MTEM’s obligations in connection with the Early
Stage Program, the Post Phase Ia Program or Manufacturing hereunder (and may not
serve as the primary contact or as representative, member, delegate or attendee
of the Joint Steering Committee, Joint Manufacturing Committee, the Joint Patent
Committee or the Joint Development Committee (if such applicable committee
remains constituted, at Takeda’s discretion)) or otherwise be provided or have
access to any Confidential Information of Takeda.

Without limiting the foregoing, MTEM shall not disclose to, and shall implement
appropriate protections to prevent the use by such Future Acquirer of any
Program IP or other Product Information for uses that are the subject of an
exclusive license to Takeda with respect to Development and Commercialization of
Licensed Products.

Section 12.8Performance by Affiliates. The Parties recognize that each may
perform some or all of its obligations under this Agreement through Affiliates;
provided, that each Party shall remain responsible and be a guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

Section 12.9Independent Contractors. MTEM and Takeda each acknowledge that they
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither MTEM nor Takeda shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.

Section 12.10Waiver and Non-Exclusion of Remedies. The waiver by either Party of
any right hereunder or the failure to perform or of a breach by the other Party
shall not be deemed a waiver of any other right hereunder or of any other breach
or failure by said other Party whether of a similar nature or otherwise. The
rights and remedies provided herein are cumulative and do not exclude any other
right or remedy provided by Applicable Law or otherwise available, except as
expressly set forth herein.

Section 12.11 Further Assurances. Each Party shall execute such additional
documents as are necessary to effect the purposes of this Agreement.

Section 12.12 No Benefit to Third Parties. Except as provided in Article X, the
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other parties.

Section 12.13 Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Section 3.9, Article VII and Article VIII are
reasonable and necessary to protect the legitimate interests of the other Party
and that such other Party would not have entered into this Agreement in the
absence of such restrictions and that any breach or threatened breach of any
provision of such Section or Articles may result in irreparable injury to such
other Party for which there will be no adequate remedy at law. In the event of a
breach or threatened

Page 80

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

breach of any provision of such Section or Articles, the non-breaching Party
shall be authorized and entitled to seek from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, specific
performance and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Both Parties agree to waive any requirement that
the other (a) post a bond or other security as a condition for obtaining any
such relief and (b) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy. Nothing in
this Section 12.13 is intended or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.

Section 12.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
signed or delivered by facsimile or electronically scanned signature page.

(The remainder of this page has been intentionally left blank. The signature
pages follows.)

 

 

Page 81

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Development Collaboration and
Exclusive Commercial License Agreement as of the Effective Date.

 

MOLECULAR TEMPLATES, INC.

By: /s/ Eric Poma

Name: Eric Poma

Title: CEO

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

By: /s/ Christophe Bianchi

Christophe Bianchi

President

 

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 1.1.51. Early Stage Program Plan

[***]




Page 85

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 1.1.132.  Phase Ia Clinical Trial Plan and Budget

{Redacted Schedule 1.1.132 comprises 3 pages}

[***]




Page 86

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 1.1.162.  Existing SLT-As

[***]




Page 87

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 1.1.164.  Patent Rights and Inventions that cover SLT-A Technology

SLT-A TECHNOLOGY

[***]

 




Page 88

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 9.2.5.  MTEM Background Patent Rights

SCHEDULE 9.2.5

MTEM BACKGROUND PATENT RIGHTS

 

Patent Application Serial Number

Title

Assignee

Filing Date

Status

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 89

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 90

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 91

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 




Page 92

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 9.2.8. Future MTEM In-Licenses

[To be updated by MTEM in the future as required under Section 9.2.8]




Page 93

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Schedule 9.2.11.  SLT-As with respect to which MTEM or its Affiliates Control
MTEM Background IP

 

Existing SLT-As are described in the following patent applications:

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 94

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 95

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Page 96

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 




Page 97

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

Exhibit 11.5.3  Applicable Royalties and Milestones for Post-Termination License
pursuant to Section 11.5.3.

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 



82557933v.1

 

 



Page 98

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.